 

Exhibit 10.1

 

EXECUTION VERSION

Published Deal CUSIP Number:  55302JAA5
Published Revolver CUSIP Number:  55302JAB3
Published Term A CUSIP Number:  55302JAC1

CREDIT AGREEMENT

Dated as of January 28, 2016

among

MGM NATIONAL HARBOR, LLC,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

BANK OF AMERICA, N.A.,
as an L/C Issuer,

FIFTH THIRD BANK and BNP PARIBAS,
as Co-Syndication Agents,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and SUMITOMO MITSUI BANKING
CORPORATION,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.
as Lead Arranger and Physical Book Manager


BANK OF AMERICA, N.A., FIFTH THIRD BANK, BNP PARIBAS SECURITIES CORP., CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK and SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Section

Page

Article I   DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

52

1.03

Accounting Terms.

52

1.04

Rounding

53

1.05

Times of Day; Rates

53

1.06

Letter of Credit Amounts

53

1.07

Certain Calculations

53

Article II   THE COMMITMENTS AND CREDIT EXTENSIONS

54

2.01

The Loans

54

2.02

Borrowings, Conversions and Continuations of Loans

54

2.03

Letters of Credit

56

2.04

Prepayments

66

2.05

Termination or Reduction of Commitments

71

2.06

Repayment of Loans

72

2.07

Interest

72

2.08

Fees

73

2.09

Computation of Interest and Fees

73

2.10

Evidence of Debt

74

2.11

Payments Generally; Administrative Agent’s Clawback

74

2.12

Sharing of Payments by Lenders

76

2.13

Increase in Commitments

77

2.14

Defaulting Lenders

80

Article III   TAXES, YIELD PROTECTION AND ILLEGALITY

83

3.01

Taxes

83

3.02

Illegality

87

3.03

Inability to Determine Rates

88

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

88

3.05

Compensation for Losses

90

3.06

Mitigation Obligations; Replacement of Lenders

91

3.07

Survival

91

Article IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

91

4.01

Conditions of Initial Credit Extension

91

4.02

Conditions to all Credit Extensions

95

Article V   REPRESENTATIONS AND WARRANTIES

97

5.01

Existence and Qualification; Power; Compliance With Laws.

97

5.02

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

97

5.03

No Governmental Approvals Required

98

5.04

Subsidiaries

98

5.05

Financial Statements; Plans and Specifications; In-Balance Test Certificate

98

 

i

 

--------------------------------------------------------------------------------

 

5.06

Litigation

99

5.07

Binding Obligations

99

5.08

No Default

99

5.09

ERISA

99

5.10

Margin Stock; Investment Company Act

99

5.11

Disclosure

99

5.12

Tax Liability

99

5.13

Hazardous Materials

100

5.14

Solvency

100

5.15

Material Adverse Effect

100

5.16

Licenses and Permits

100

5.17

Ownership of Property; Liens

100

5.18

Security Interest; Absence of Financing Statements; Etc

101

5.19

Insurance

101

5.20

Compliance with Law

101

5.21

Intellectual Property

101

5.22

Anti-Terrorism Laws

102

5.23

OFAC; Anti-Corruption Laws

102

Article VI   AFFIRMATIVE COVENANTS

102

6.01

Preservation of Existence

102

6.02

Maintenance of Properties

103

6.03

Maintenance of Insurance

103

6.04

Compliance With Laws

104

6.05

Inspection Rights

104

6.06

Keeping of Records and Books of Account

105

6.07

Use of Proceeds

105

6.08

Additional Loan Parties

105

6.09

Collateral Matters

106

6.10

Security Interests; Further Assurances

107

6.11

Limitation on Designations of Unrestricted Subsidiaries

108

6.12

Post-Closing Items

108

6.13

Compliance with Environmental Law

108

6.14

MGM Resorts Completion Guarantee

109

Article VII   INFORMATION AND REPORTING COVENANTS

109

7.01

Financial Statements, Etc

109

7.02

Compliance Certificates

112

Article VIII   NEGATIVE COVENANTS

113

8.01

Mergers, Consolidations and Asset Sales

113

8.02

Limitation on Lines of Business

115

8.03

Liens

115

8.04

Indebtedness

116

8.05

Payments of Certain Indebtedness

117

8.06

Investments, Loans and Advances

118

8.07

Restricted Payments

120

8.08

Transactions with Affiliates

121

8.09

Limitation on Changes to Fiscal Year

122

 

ii

 

--------------------------------------------------------------------------------

 

8.10

Modifications of Organization Documents and Other Documents; Etc.

122

8.11

Maximum Consolidated Total Leverage Ratio

122

8.12

Minimum Consolidated Interest Coverage Ratio

123

8.13

MGM National Harbor Hotel and Casino Ground Lease

123

8.14

OFAC; Anti-Corruption Laws

123

Article IX   EVENTS OF DEFAULT AND REMEDIES

124

9.01

Events of Default

124

9.02

Remedies upon Event of Default

126

9.03

Application of Funds

127

Article X   AGENCY

128

10.01

Appointment and Authority

128

10.02

Rights as a Lender

129

10.03

Exculpatory Provisions

129

10.04

Reliance by Administrative Agent and the Collateral Agent

130

10.05

Delegation of Duties

131

10.06

Resignation of Administrative Agent, Collateral Agent or L/C Issuer

131

10.07

Non-Reliance on Administrative Agent and Collateral Agent, Other Lenders and
Arrangers

133

10.08

No Other Duties, Etc

133

10.09

Administrative Agent May File Proofs of Claim; Credit Bidding

133

10.10

Collateral and Guaranty Matters

135

10.11

Secured Cash Management Agreements and Secured Hedge Agreements

136

10.12

Withholding Tax

136

Article XI   MISCELLANEOUS

137

11.01

Amendments, Etc

137

11.02

Notices; Effectiveness; Electronic Communications

139

11.03

Waiver; Cumulative Remedies; Enforcement

141

11.04

Expenses; Indemnity; Damage Waiver

142

11.05

Payments Set Aside

145

11.06

Successors and Assigns

145

11.07

Treatment of Certain Information; Confidentiality

151

11.08

Right of Setoff

153

11.09

Interest Rate Limitation

153

11.10

Counterparts; Integration; Effectiveness

153

11.11

Survival of Representations and Warranties

154

11.12

Severability

154

11.13

Replacement of Lenders

154

11.14

Governing Law; Jurisdiction; Etc

155

11.15

Waiver of Jury Trial

156

11.16

No Advisory or Fiduciary Responsibility

157

11.17

Electronic Execution of Assignments and Certain Other Documents

157

11.18

USA PATRIOT Act

158

11.19

Keepwell

158

11.20

Gaming Law

158

11.21

ENTIRE AGREEMENT

159

11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

159

 

iii

 

--------------------------------------------------------------------------------

 

Article XII   DEED OF TRUST 

160

12.01

SNDA and Estoppel

160

12.02

Required Notices

160

12.03

Representations, Warranties and Covenants

160

12.04

Lot Line Adjustment.

161

 

SCHEDULES

1.01

Mortgaged Real Property

2.01

Commitments

5.04

Subsidiaries

5.06

Litigation

6.12

Post-Closing Items

8.08

MGM Resorts Agreements

11.02

Notice Addresses

 

EXHIBITS

A

Form of Committed Loan Notice

B

Form of In-Balance Test Certificate

C-1

Form of Term A Note

C-2

Form of Revolving Note

D

Form of Compliance Certificate

E-1

Form of Administrative Questionnaire

E-2

Form of Assignment and Assumption

F

Forms of U.S. Tax Compliance Certificate

G

Form of Opening Date Certificate

H

Form of Completion of Construction Certificate

I

Form of Guaranty

 

 

 

 

iv

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 28, 2016,
among MGM NATIONAL HARBOR LLC, a Nevada limited liability company (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and an L/C Issuer.  The parties hereto
hereby agree with reference to the following facts:

WHEREAS, the Borrower and the other Loan Parties propose to develop, construct,
own and operate MGM National Harbor (as defined below);

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
multi- draw Initial Term A Loans, in an aggregate principal amount not in excess
of $425,000,000 and Revolving Commitments, in an aggregate principal amount not
in excess of $100,000,000;

WHEREAS, the proceeds of the Initial Term A Loans and Revolving Loans are to be
used in accordance with Section 6.07;

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower on the
terms and subject to the conditions set forth herein.  Accordingly, the parties
hereto agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Land Use Arrangements” means the provisions of any easement
agreements, street dedications and vacations, public and/or private utility
easements, licenses, declarations of covenants, conditions and restrictions, and
other similar provisions granted by the Borrower or its Subsidiaries in
furtherance of MGM National Harbor which now exist, are required to be entered
into under the terms of the MGM National Harbor Hotel and Casino Ground Lease or
which are approved as to their form and substance by the Collateral Agent in
writing, such approval not to be unreasonably withheld, conditioned or delayed.

“Account Control Agreements” means, collectively, the Term A Loan Proceeds
Account Control Agreement, the Revolving Loan Proceeds Account Control
Agreement, the Operating Account Control Agreement and the Company Equity
Contribution Account Control Agreement.

“Act” has the meaning specified in Section 11.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent in
such capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

1

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the
Borrower or any of its Affiliates.

“Agency Fee Letter” means the letter agreement, dated as of the date hereof,
between the Borrower and Bank of America, N.A., as Administrative Agent.

“Agent Accounts” means the Term A Loan Proceeds Account, the Revolving Loan
Proceeds Account, the Operating Account and the Company Equity Contribution
Account.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agents” means the Administrative Agent and the Collateral Agent; and “Agent”
means any of them.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“ALTA” means American Land Title Association.

“Anticipated Investment Income” means, at any time, with respect to any Agent
Account, the amount of investment income which the Borrower reasonably
determines will accrue on the funds in such Agent Account through the Scheduled
Completion Date, taking into account the current and future anticipated rates of
return on investments in each such account permitted under the Loan Documents
and the anticipated times and amounts of draws from each such account or the
payment of Project Costs.

“Applicable ECF Percentage” means, for any Fiscal Year, subject to Section 1.07,
(a) 50% if the Consolidated Total Leverage Ratio as of the last day of such
Fiscal Year is greater than 3.00:1.00, (b) 25% if the Consolidated Total
Leverage Ratio as of the last day of such Fiscal Year is less than or equal to
3.00:1.00 and greater than 2.00:1:00 and (c) 0% if the Consolidated Total
Leverage Ratio as of the last day of such Fiscal Year is less than or equal to
2.00:1.00.

“Applicable Percentage” means, as to each Lender at any time, the percentage of
the Commitments and Loans under a given Facility held by that Lender at such
time.  If the commitment of each Term A Lender to make Term A Loans or Revolving
Lender to make Revolving Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02, or if the Term
A Commitments or Revolving Commitments

 

2

 

--------------------------------------------------------------------------------

 

have expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, (a) in respect of the Revolving Loans and the Initial
Term A Loans, (i) prior to the Opening Date, 1.25% per annum for Base Rate Loans
and 2.25% per annum for Eurodollar Rate Loans and (ii) from time to time on the
Opening Date and after the end of each full Fiscal Quarter ending thereafter for
which Borrower has delivered a Compliance Certificate (provided that, at the
Borrower’s option and solely for purposes of calculating the Consolidated Total
Leverage Ratio test set forth below, the Borrower may deliver Compliance
Certificates for Fiscal Quarters ending prior to the Initial Calculation Date)
and subject to Section 1.07, the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth below:

 

Applicable Rate

Pricing
Level

Consolidated Total Leverage Ratio

Eurodollar Rate;
Letters of Credit

Base Rate

1

≤ 3.00:1.00

2.00%

1.00%

2

> 3.00:1.00

2.25%

1.25%

and (b) in respect of any Class of Incremental Term Loans, the applicable
percentages per annum set forth in the applicable Increase Joinder pursuant to
Section 2.13.

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
Pricing Level 2 shall apply in respect of the Revolving Loans and the Initial
Term A Loans, in each case, as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

In the event that any Compliance Certificate delivered pursuant to Section 7.02
is shown to be inaccurate when delivered (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, and only in such case, then the Company
shall immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Rate for
such Applicable Period based upon the corrected Compliance Certificate and (iii)
pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.12.  

 

3

 

--------------------------------------------------------------------------------

 

This provision is in addition to other respective rights of the Administrative
Agent under this Agreement.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Term A Percentage” means with respect to any Term A Lender at any
time, such Term A Lender’s Applicable Percentage in respect of a Term A Facility
at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or Loan thereunder at
such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

“Approved Lot Line Adjustment” has the meaning specified in Section 12.04.

“Appurtenant Rights” means all and singular tenements, hereditaments, rights,
reversions, remainders, development rights, privileges, benefits, easements (in
gross or appurtenant), rights-of-way, licenses, gores or strips of land,
streets, ways, alleys, passages, sewer rights, water courses, water rights and
powers, and all appurtenances whatsoever and claims or demands of Trustor at law
or in equity in any way belonging, benefiting, relating or appertaining to the
Land, the Site, the MGM National Harbor area which is located on the Land, the
airspace over the Land, the Improvements or any of the Trust Estate encumbered
by the Deed of Trust, or which hereinafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Trustor.

“Arrangers” means, collectively, the Joint Lead Arrangers and the Lead
Arranger.  The Arrangers are not parties to this Agreement or the other Loan
Documents (other than the Engagement Letter, to which certain Joint Lead
Arrangers are party) in their capacities as Arrangers, and their sole
contractual relationship in relation to the Loan Documents is with the Borrower
(and not with any other Loan Party).

“Aspire Program” means the investment opportunity to be provided to certain
minority and county investors; provided that the aggregate value of such
investment opportunity shall not exceed $40,000,000 in equity capital and that
any dividends paid pursuant to the Aspire Program shall be limited to 0.5% of
the Borrower’s net gaming revenue per annum.

“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any person owned by the Borrower or the Restricted
Subsidiaries), but not any issuance of Indebtedness by any Person or any
issuance of Equity Interests of Borrower, whether owned on the Closing Date or
thereafter acquired, by the

 

4

 

--------------------------------------------------------------------------------

 

Borrower or the Restricted Subsidiaries to any Person and (b) any issuance or
sale by any Restricted Subsidiary of its Equity Interests to any Person, in the
case of clauses (a) and (b), to the extent that the aggregate value of the
interest in such Property conveyed, sold, leased, transferred, or otherwise
disposed of or the Equity Interests issued or sold, in each case whether in any
single transaction or related series of transactions, is greater than or equal
to $15,000,000.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(d)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent and the Borrower.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means (x) in respect of the Revolving Loans, the period
from and including the earlier of (i) the date on which there are no undrawn
Initial Term A Commitments outstanding and (ii) the Initial Term A Commitment
Termination Date, to the earliest of (A) the Maturity Date for the Revolving
Loans, (B) the date of termination of the Revolving Commitments pursuant to
Section 2.05 and (C) the date of termination of the commitment of each Revolving
Lender to make Revolving Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 9.02 and (y) in respect of the Initial
Term A Loans, (i) with respect to the first $250,000,000 of Term A Commitments,
the Closing Date and (ii) with respect to the remaining $175,000,000 of Term A
Commitments, the period from and including the Closing Date to the Initial Term
A Commitment Termination Date.

“Available Amount” means, as of any date of determination, the sum, without
duplication, of (A) $25,000,000 plus (B) (x) the cumulative amount of Excess
Cash Flow for each Fiscal Year of the Borrower commencing with the Fiscal Year
ending December 31, 2017, minus (y) the portion of Excess Cash Flow that has
been (or is required to be or to have been) used to prepay the Loans in
accordance with Section 2.04(b)(iv), plus (C) the amount of cash dividends,
distributions and returns of capital and other payments (excluding any expense
reimbursements, indemnification payments, the Available Excluded Contribution
Amount, Matching Equity Contributions and payments or contributions made
pursuant to the MGM Resorts Completion Guarantee) actually received in cash by
the Borrower or any Restricted Subsidiary after the Closing Date and prior to
such date of determination from any Person which is not a Restricted Subsidiary
plus (D) the net cash proceeds (excluding the Available Excluded Contribution
Amount) of any issuance by the Borrower of common Equity Interests or preferred
Qualified Equity Interests after the Closing Date and prior to such date of
determination plus (E) any Declined Proceeds, plus (F) proceeds from any Asset
Sale pursuant to Section 8.01 not otherwise required to be applied to prepay the
Term A Loans pursuant to Section 2.04(b).   The Available Amount will be
decreased by any amounts thereof (i) used to make Investments pursuant to
Section 8.06(j), (ii) used to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(d) and

 

5

 

--------------------------------------------------------------------------------

 

(iii) used to make any Restricted Payment pursuant to Section 8.07(f), effective
immediately upon any such use.

“Available Excluded Contribution Amount” means the cash or Cash Equivalents or
the fair market value of other assets or property (as reasonably determined by
the Borrower) received by the Borrower after the Closing Date from:

(1) contributions in respect of Qualified Equity Interests, and

(2) the sale (other than to any Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan) of Qualified Equity Interests of the Borrower,

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer of the Borrower on or promptly after the
date such capital contributions are made or proceeds are received, as the case
may be, and which are excluded from the calculation of the Available Amount, but
excluding any Matching Equity Contribution, and payments or contributions made
pursuant to the MGM Resorts Completion Guarantee.  The Available Excluded
Contribution Amount will be decreased by any amounts thereof (i) used to make
Investments pursuant to Section 8.06(q) and (ii) used to make any Restricted
Payment pursuant to Section 8.07(j), effective immediately upon any such use.

“Available Funds” means, at any given time, the sum of (a) the amounts then on
deposit in the Company Equity Contribution Account, the Term A Loan Proceeds
Account and the Revolving Loan Proceeds Account, collectively, (b) the
Anticipated Investment Income at such time, (c) aggregate undrawn Term A
Commitments and Revolving Commitments to the extent available to be drawn
pursuant to this Agreement, (d) the lesser of (i) MGM Resorts’ capacity to make
investments in the Borrower under the agreements governing its outstanding
Indebtedness and (ii) the sum of MGM Resorts’ unrestricted cash on hand
(excluding cage cash) and unused availability under revolving lines of credit
and (e) Net Available Proceeds attributable to any Casualty Event not otherwise
required to be applied to prepay the Term A Loans pursuant to Section
2.04(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is

 

6

 

--------------------------------------------------------------------------------

 

used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficiary” means Bank of America, in its capacity as Beneficiary under the
Deed of Trust.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrower Party” means the Borrower or any of its Subsidiaries.

“Borrowing” means, in respect of any Facility, a borrowing under that Facility
of the same Class and Type.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“Capital Expenditures” means, for any period, with respect to any Person, any
expenditures by such person for the acquisition or leasing of fixed or capital
assets that should be capitalized in accordance with GAAP and any expenditures
by such person for maintenance, repairs, restoration or refurbishment of the
condition or usefulness of Property of such person that should be capitalized in
accordance with GAAP; provided that Capital Expenditures shall not include (i)
any such expenditures funded with the proceeds of insurance received in
connection with any Casualty Event, (ii) the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment traded in at the time of
such purchase and (y) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business, (iii) any
Investment made under Section 8.06, (iv) any expenditures funded by MGM Resorts
or (v) any Project Costs paid on or after the Opening Date (regardless of when
such Project Costs were incurred).

“Capital Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any similar
lease entered into after the Closing Date by any Person may, in the sole
discretion of the Borrower, be accounted for as an operating lease and not as a
Capital Lease.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

7

 

--------------------------------------------------------------------------------

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments:

(a)Government Securities due within one year after the date of the making of the
Investment;

(b)readily marketable direct obligations of any State of the United States of
America or any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P in each case due within one year from the
making of the Investment;

(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (g) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d)certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any bank incorporated under the Laws of the United States
of America, any State thereof or the District of Columbia and having on the date
of such Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

(e)certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United States of
America of a bank incorporated under the Laws of any jurisdiction outside the
United States of America having on the date of such Investment combined capital,
surplus and undivided profits of at least $500,000,000, or total assets of at
least $15,000,000,000, in each case due within one year after the date of the
making of the Investment;

(f)repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Exchange Act, having on the date of
the Investment capital of at least $50,000,000, due within 90 days after the
date of the making of the Investment; provided that the maker of the Investment
receives written confirmation of the transfer to it of record ownership of the
Government Securities on the books of a “primary dealer” in such Government
Securities or on the books of such registered broker or dealer, as soon as
practicable after the making of the Investment;

 

8

 

--------------------------------------------------------------------------------

 

(g)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;  

(h)“money market preferred stock” issued by a corporation incorporated under the
Laws of the United States of America or any State thereof (i) given on the date
of such Investment a credit rating of at least Aa by Moody’s and AA by S&P, in
each case having an investment period not exceeding 50 days or (ii) to the
extent that investors therein have the benefit of a standby letter of credit
issued by a Lender or a bank described in clauses (c) or (d) above;

(i)a readily redeemable “money market mutual fund” sponsored by a bank described
in clause (d) or (e) hereof, or a registered broker or dealer described in
clause (f) hereof, that has and maintains an investment policy limiting its
investments primarily to instruments of the types described in clauses (a)
through (h) hereof and given on the date of such Investment a credit rating of
at least Aa by Moody’s and AA by S&P;

(j)corporate notes or bonds having an original term to maturity of not more than
one year issued by a corporation incorporated under the Laws of the United
States of America or any State thereof, or a participation interest therein;
provided that any commercial paper issued by such corporation is given on the
date of such Investment a credit rating of at least Aa by Moody’s and AA by S&P;
and

(k)Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (c) and (g) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is an Agent, a Lender or an Affiliate of an Agent or a
Lender, in its capacity as a party to such Cash Management Agreement.

“Cash Management Obligations” means all obligations of any Loan Party under a
Cash Management Agreement.

“Casualty Bridge Capital” means (a) any unsecured Indebtedness of the Borrower
expressly subordinated in right of payment to the Loans; provided that such
Indebtedness (i) is not scheduled to mature prior to the date that is 91 days
after the Final Maturity Date in effect at the time of issuance of that
Indebtedness, (ii) the Weighted Average Life to Maturity of such Indebtedness is
greater than or equal to the Weighted Average Life to Maturity of any Class of

 

9

 

--------------------------------------------------------------------------------

 

then outstanding Term A Loans and (iii) does not require the making of cash
principal or interest payments prior to the Final Maturity Date in effect at the
time of issuance of that Indebtedness, and (b) any contributions by MGM Resorts
to the equity capital of the Borrower, in each case which are made following any
casualty to MGM National Harbor, provided that, within ten Business Days
following the receipt by the Borrower thereof, MGM Resorts identifies the amount
thereof to the Administrative Agent, and agree in writing that such amounts are
in addition to, and do not constitute utilization of, the MGM Resorts Completion
Guarantee.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrower or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$10,000,000.  

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or implementation of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.  

“Change of Control” means an event or series of events by which:

(a) MGM Resorts ceases to own and control (legally and beneficially and either
directly or indirectly) Equity Interests in Borrower representing more than 50%
of the combined voting power of all of Equity Interests entitled to vote for
members of the board of directors or equivalent governing body of Borrower on a
fully-diluted basis; or

(b) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than MGM Resorts in connection with which
MGM Resorts is not or ceases to be the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly, of more than 50% of the combined voting power of all of Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of the transferee Person in such sale or transfer of assets on a
fully-diluted basis.

 

10

 

--------------------------------------------------------------------------------

 

“Change Order” means any change order, equitable adjustment, claim or similar
provisions under any Construction Contract which has the effect of increasing
the price or which results in additional payment by the Borrower to the other
party thereunder.

“Class” means (i) with respect to any Commitment, its character as a Commitment
for Revolving Loans, a Commitment for Initial Term A Loans or an Incremental
Term Commitment (which may be part of an existing Class of Term A Commitments)
designated as a “Class” in an amendment to this Agreement providing for any
Incremental Commitments pursuant to Section 2.13 related to such Loans and (ii)
with respect to any Loans, its character as a Revolving Loan, an Initial Term A
Loan or an Incremental Term Loan designated as a “Class” in an amendment to this
Agreement providing for any Incremental Commitments pursuant to Section 2.13
related to such Loans; provided that notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the borrowing and
repayment of Revolving Loans shall be made on a pro rata basis across all
Classes of Revolving Loans (except to the extent that any applicable amendment
pursuant to Section 2.13 provides that the Class of Revolving Loans established
thereunder shall be entitled to less than pro rata repayments), and any
termination of Revolving Commitments shall be made on a pro rata basis across
all Classes of Revolving Commitments (except to the extent that any applicable
amendment pursuant to Section 2.13 provides that the Class of Revolving
Commitments established thereunder shall be entitled to less than pro rata
treatment).  Commitments or Loans that have different maturity dates, pricing
(other than upfront fees) or other terms shall be designated separate Classes.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Co-Documentation Agents” means, collectively, Credit Agricole Corporate and
Investment Bank and Sumitomo Mitsui Banking Corporation.

“Co-Syndication Agents” means, collectively, Fifth Third Bank and BNP Paribas.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, at any date, all of the “Collateral”, “Mortgage Estates” and
“Trust Estates” then referred to in the Collateral Documents, and all other
assets a Lien on which is granted pursuant to any Collateral Document, including
the Mortgaged Real Property.  For the avoidance of doubt, no Excluded Assets
shall constitute Collateral.  

“Collateral Agent” means Bank of America, when acting in its capacity as
Collateral Agent under the Collateral Documents, and any successor to Bank of
America in that capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Account Control Agreements, and any supplements or other similar
agreements delivered to the Administrative Agent and/or the Collateral Agent
pursuant to Section 6.09 and Section 6.10, and each other agreement, instrument
or document that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

11

 

--------------------------------------------------------------------------------

 

“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility.

“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Borrowing, (c) a conversion of Loans from one Type to the other, or
(d) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent in its reasonable discretion including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Community Benefit Agreement” means that certain Community Benefit Agreement
dated as of June 9, 2014, between Prince George’s County, Maryland, a body
corporate and politic, acting through its duly authorized County Chief Executive
Officer, having its principal place of business at County Administration
Building, 14741 Governor Oden Bowie Drive, Upper Marlboro, Maryland and the
Borrower, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in a manner not adverse to the Lenders in
any material respect.

“Company Equity Contribution Account” means account number 501014701810 in the
name of the Borrower established at Bank of America, N.A. or such account in
replacement or substitution thereof, which is subject to the Company Equity
Contribution Account Control Agreement.

“Company Equity Contribution Account Control Agreement” means that certain
Account Control Agreement dated as of January 28, 2016, among the Borrower, the
Administrative Agent and any securities intermediary or depositary bank that may
be party thereto from time to time, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time or replaced from
time to time in which case such Account Control Agreement may give effect to the
customary provisions required by the replacement deposit bank or securities
intermediary.

“Competitor” means a Person (other than, subject to the other limitations set
forth in this definition, the Borrower, (x) MGM Resorts and its respective
Subsidiaries and (y) any financial institution that is a creditor to such Person
or has exercised its remedies in respect thereof) which is (i) among the top 25
global gaming companies by annual revenues or (ii) any Person that has or is
proposing to build, own or operate a lodging company having a hotel business in
Macau, Singapore or Clark County, Nevada, or any Person proposing to build, own
or operate a casino resort in any jurisdiction in which the Borrower, MGM
Resorts or any of their respective Subsidiaries does any business or has
proposed to do business, in each case designated by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Platform) prior to the Closing Date (or as updated by the Borrower in writing
after the Closing Date).

 

12

 

--------------------------------------------------------------------------------

 

“Completion Obligations” has the meaning specified in the MGM Resorts Completion
Guarantee.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D with such amendments or modifications as may be approved by the
Administrative Agent and the Borrower.

“Conforming Space Lease” means a Space Lease that is permitted or not prohibited
by this Agreement, is not with an Affiliate of Trustor, and provides for market
rate rents and market terms.

“Consolidated Interest Charges” means, as of the last day of any fiscal period,
for the Borrower and its Restricted Subsidiaries on a consolidated basis, the
sum of all Interest Charges for such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the EBITDA of the Borrower and the Restricted Subsidiaries for
the most recently ended Test Period to (b) Consolidated Interest Charges for
such Test Period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) the aggregate amount of the Total Funded Indebtedness of the
Borrower and the Restricted Subsidiaries as of such date to (b) the EBITDA of
the Borrower and the Restricted Subsidiaries for the most recently ended Test
Period.

“Construction Completion Date” has the meaning specified in the definition of
“Final Completion Date”.

“Construction Contracts” means collectively, the contracts entered into from
time to time between any Loan Party (or the General Contractor on behalf of any
Loan Party) and any Contractor in connection with the design, engineering,
installation and construction of MGM National Harbor or the supply of materials,
fixtures, equipment or services in connection with the construction of MGM
National Harbor, including the General Construction Agreement.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractor” means any architects, consultants, contractors, sub-contractors or
other Persons engaged by Borrower or the General Contractor on behalf of any
Loan Party in connection with the design, engineering, installation and
construction of MGM  National Harbor.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

13

 

--------------------------------------------------------------------------------

 

“Creditor Parties” means each of the Administrative Agent, the Collateral Agent,
each L/C Issuer and each Lender, and to the extent relevant, each Cash
Management Bank, Hedge Bank and Arranger.

“Debt Issuance” means the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).  

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.04(c).

“Deed of Trust” means that certain Leasehold Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing dated as of January 28, 2016,
by the Borrower, as Trustor, to Lawyers Title Realty Services, Inc., as Trustee,
for the benefit of Bank of America, as Beneficiary, as amended, restated,
supplemented or otherwise modified from time to time.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means subject to Section 2.14, any Lender (a) that has
failed to fund any portion of the Term A Loans, Revolving Loans or
participations in L/C Obligations required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) that has otherwise failed to pay over to the Administrative
Agent, the Collateral Agent, L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (c) for which the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or

 

14

 

--------------------------------------------------------------------------------

 

appointment or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, (d) that has
notified the Borrower, the Administrative Agent or L/C Issuer, in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied) or (e) that has failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (e) upon receipt of such
written confirmation by the Administrative Agent and the Borrower).  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.14(b)) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuers and each Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory that is the subject or
target of any comprehensive Sanctions broadly prohibiting dealings in, with or
involving such country or territory.

“Designation” has the meaning specified in Section 6.11(a).

“Disqualification” means with respect to any Lender:

(a)the failure of that Lender timely to file when required pursuant to
applicable Gaming Laws (i) any application requested of that Lender by any
Gaming Authority in connection with any licensing required of that Lender as a
lender to Borrower or (ii) any application or other papers requested of that
Lender by any Gaming Authority in connection with determination of the
suitability of that Lender as a lender to Borrower (unless any such request has
been withdrawn or rescinded by the applicable Gaming Authority);

(b)the withdrawal by that Lender (except where requested or permitted by the
Gaming Authority) of any such application or other required papers; or

(c)any determination by a Gaming Authority pursuant to applicable Gaming Laws
(i) that such Lender is “unsuitable” as a lender to Borrower, (ii) that such
Person shall be “disqualified” as a lender to Borrower or (iii) denying the
issuance to that Lender of any license required under applicable Gaming Laws to
be held by such Lender.

 

15

 

--------------------------------------------------------------------------------

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity (i) as the result of an optional
redemption by the issuer thereof or (ii) that is mandatorily redeemable or
redeemable at the sole option of the holder thereof) (other than solely for
Qualified Equity Interests or upon a sale of assets or a change of control that
constitutes an Asset Sale or a Change of Control and is subject to the prior
payment in full of the Obligations or as a result of a redemption required by
Gaming Laws), pursuant to a sinking fund obligation or otherwise (other than
solely for Qualified Equity Interest) or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof; provided, that
Class A-1 Membership Interests (as defined in the Operating Agreement) and Class
A-2 Membership Interests (as defined in the Operating Agreement) shall not
constitute Disqualified Equity Interests.

“Disqualified Lenders” has the meaning specified in Section 11.06(i).

“Dollar” and “$” mean lawful money of the United States.

“DQ List” has the meaning specified in Section 11.06(i).

“EBITDA” means, for any period, Net Income for such period plus (a) to the
extent deducted in calculating such Net Income (but without duplication) (i)
extraordinary losses, (ii) Interest Charges, (iii) the expense for United States
federal, state, local and foreign taxes on or measured by income, whether or not
payable during that period, (iv) depreciation, amortization and all
non-recurring and/or other non-cash expenses, (v) items classified as property
transactions or pre-opening and start-up expenses on the financial statements
for that period, (vi) any fees, expenses or charges related to any Indebtedness
permitted under this Agreement, (vii) net income attributable to non-controlling
interests, (viii) non-recurring expenses incurred in connection with this
Agreement, (ix) without duplication of clause (iii) above, Permitted Tax
Distributions and (x) the amount of any Restricted Payments made pursuant to
Section 8.07(i)(A) and any fees, expenses or charges related thereto (provided
that amounts added back pursuant to this clause (x) shall be limited to
mandatory distributions not otherwise included as Interest Charges) and minus
(b) to the extent such items have increased Net Income (but without duplication)
(i) extraordinary gains, (ii) the benefit for United States federal, state,
local and foreign taxes, whether or not receivable during that period, (iii) net
loss attributable to non-controlling interests and (iv) items classified as
property transactions.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

16

 

--------------------------------------------------------------------------------

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(d)), which Person (to the extent required under
applicable Gaming Laws) is not the subject of a Disqualification; provided, no
Defaulting Lender shall be an Eligible Assignee for the purposes of any
assignment in respect of the Revolving Facility or undrawn Term A Commitment.

“Engagement Letter” means the letter agreement, dated December 3, 2015, among
the Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or natural resources.

“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, Hazardous Materials, natural resource damages, or
occupational safety or human health to the extent related to exposure to
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any regulations promulgated and rulings
issued pursuant thereto.

“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.

 

17

 

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by the Borrower, any Restricted Subsidiary or any ERISA
Affiliate to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (d) the incurrence by
the Borrower, any Restricted Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan; (e)
the receipt by the Borrower, any Restricted Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice indicating an intent to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan; (f) the occurrence of any event or condition which would reasonably
constitute grounds under ERISA for the termination of or the appointment of a
trustee to administer, any Pension Plan; (g) the incurrence by the Borrower, any
Restricted Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Pension Plan or Multiemployer
Plan; (h) the receipt by the Borrower, any Restricted Subsidiary or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability on the
Borrower, any Restricted Subsidiary or any ERISA Affiliate or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA, or in “endangered” or “critical” status, within
the meaning of Section 432 of the Code or Section 305 of ERISA; (i) with respect
to any Pension Plan, the imposition of a lien or the posting of a bond or other
security under ERISA or the Code; (j) the withdrawal of the Borrower, any
Restricted Subsidiary or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) which would reasonably be expected to
result in liability to the Borrower or the Restricted Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period;

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time, two
Business

 

18

 

--------------------------------------------------------------------------------

 

Days prior to such date for U.S. Dollar deposits with a term of one month
commencing that day; and 

(c)if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Loan or a Term A Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means for any Fiscal Year of the Borrower ending on or after
December 31, 2017, the excess (if any) of (a) the EBITDA of the Borrower and the
Restricted Subsidiaries for such Fiscal Year minus, without duplication, (b) the
sum (for such Fiscal Year) of (i) Interest Charges and transaction-related fees
actually paid in cash by the Borrower and its Subsidiaries (net of interest
income received during such Fiscal Year), (ii) scheduled principal repayments to
the extent actually made, of Total Funded Indebtedness (including the Term A
Loans) (other than in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder), (iii)
all Federal, state, local and foreign taxes on or measured by income of the
Borrower and its Subsidiaries actually paid in cash by the Borrower and its
Subsidiaries (net of any tax rebates or credits received in cash by the Borrower
or any of its Subsidiaries during such fiscal year), (iv) any Permitted Tax
Distributions made by Borrower during such Fiscal Year, (v) Capital Expenditures
made by Borrower and its Subsidiaries during such Fiscal Year (other than (x)
Capital Expenditures financed with the proceeds of long-term Indebtedness and
(y) Capital Expenditures financed with the Net Available Proceeds from any Asset
Sale (removing the monetary threshold set forth in the definition of “Asset
Sale”)), (vi) to the extent not reducing EBITDA for such Fiscal Year, any fees,
expenses or charges related to litigation in connection with the construction of
MGM National Harbor and (vii) to the extent not reducing EBITDA for such Fiscal
Year, the amount of any Restricted Payments made pursuant to Section 8.07(i) and
any fees, expenses or charges related thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” means (i) any real property other than the Mortgaged Real
Property; and (ii) any asset or property constituting “Excluded Assets” as
defined in the Security Agreement.

“Excluded Subsidiary” means each (a) Foreign Subsidiary, (b) FSHCO, and (c)
Subsidiary of a Foreign Subsidiary that is a CFC.

 

19

 

--------------------------------------------------------------------------------

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligations, if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.19 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) Taxes imposed
on or measured by such recipient’s net income (however denominated), and
franchise Taxes imposed on such recipient, in each case imposed by a
jurisdiction (i) as a result of such recipient being organized or having its
principal office or applicable Lending Office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to and/or enforced any Loan
Documents), (b) any branch profits Taxes imposed under Section 884(a) of the
Code or any similar Tax, imposed by any jurisdiction described in (a) above, (c)
any Taxes attributable to such recipient’s failure to comply with Section
3.01(e), (d) in the case of a Lender, any United States federal withholding Tax
imposed on amounts payable to such Lender pursuant to the Laws in force at the
time such Lender becomes a party hereto (other than an assignee pursuant to a
request by the Borrower under Section 11.13) or designates a new Lending Office,
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a), and (e) any United States
federal withholding Taxes imposed pursuant to FATCA.

“Exempted Asset Sale” means any Asset Sale permitted by Sections 8.01(a), (b),
(d), (e), (f) and (g), inclusive.

“Extraordinary Receipts” means any cash or other property received by the Loan
Parties by way of condemnation awards or similar awards in connection with any
taking (and payments in lieu thereof), or similar amounts of other insurance or
casualty proceeds (other than proceeds in respect of business interruption
insurance).

“Facility” means a Term A Facility or the Revolving Facility, as the context may
require, it being understood that, as of the Closing Date, there are two
Facilities (i.e. the Initial Term A Facility and the Revolving Facility).

 

20

 

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreement (and any related
Laws or official administrative rules or guidance) implementing the foregoing.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“FF&E” means all furniture, fixtures, equipment, appurtenances and personal
property now or in the future contained in, used in connection with, attached
to, or otherwise useful or convenient to the use, operation, or occupancy of, or
placed on, but unattached to, any part of the Site, Improvements or any of the
Trust Estate whether or not the same constitutes real property or fixtures in
the State, including all removable window and floor coverings, all furniture and
furnishings, all kitchen, restaurant and cocktail lounge equipment and supplies,
pool and other recreational equipment, heating, lighting, plumbing, ventilating,
air conditioning, refrigerating, incinerating and elevator and escalator plants,
cooking facilities, vacuum cleaning systems, public address and communications
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, motors, machinery, pipes, appliances, equipment, fittings,
fixtures, and building materials, all gaming and financial equipment, computer
equipment, calculators, adding machines, gaming tables, video game and slot
machines, and any other electronic equipment of every nature used or located on
any part of the Site,  Improvements or any of the Trust Estate, together with
all blinds, shades, draperies, drapery and curtain rods, brackets, bulbs,
cleaning apparatus, mirrors, lamps, ornaments, cooling apparatus and equipment,
ranges and ovens, garbage disposals, dishwashers, mantels, and any and all such
property which is at any time installed in, affixed to or placed upon the Site,
Improvements or any of the Trust Estate, and all extensions, additions,
accessions, improvements, betterments, renewals, substitutions, and replacements
to any of the foregoing, and all of the right, title and interest of Trustor in
and to any such property, which, to the fullest extent permitted by law, shall
be conclusively deemed fixtures and improvements and a part of the real property
hereby encumbered.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Final Completion Date” means the first date on which each of the following has
occurred:

(a)the Opening Date shall have occurred;

(b)the final completion of construction of MGM National Harbor substantially in
accordance with the Final Plans and Specifications then in effect as certified
by the

 

21

 

--------------------------------------------------------------------------------

 

Borrower and the General Contractor substantially in the form attached as
Exhibit H (the “Construction Completion Date”); 

(c)all mechanics Liens associated with MGM National Harbor in excess of $25
million shall have been discharged (provided that for purposes of this clause
(c), multiple Liens for the same work or services shall be considered a single
Lien) through the Construction Completion Date (such undischarged mechanics
Liens, “Permitted Mechanics Liens”);

(d)the applicable title company shall have delivered to the Administrative Agent
an updated title search identifying all Liens of record through a date
reasonably acceptable to the Administrative Agent that is reasonably close to
the Final Completion Date confirming that there are no intervening Liens or
encumbrances which may then or thereafter take priority over the Lien of each
Mortgage, other than Permitted Encumbrances, Permitted Mechanics Liens and any
other exceptions to title that are reasonably acceptable to the Administrative
Agent;

(e)no default or Event of Default under Section 9.01(a), (b) or (i) shall have
occurred and be continuing; and

(f)the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate to the effect set forth in clauses (a), (c) and (e) above.

“Final Maturity Date” means, as of any date of determination, the latest
Maturity Date for any of the Facilities or Loans then governed by this
Agreement.

“Final Plans and Specifications” means, with respect to any particular work or
improvement that constitutes a portion of MGM National Harbor, the Plans and
Specifications for such work or improvement to the extent such Plans and
Specifications:

(a)have received all approvals from all Governmental Authorities required to
approve such Plans and Specifications that are reasonably necessary to commence
construction of such work or improvements, if any; and

(b)contain sufficient specificity to permit the completion of such work or
improvement;

provided, however, that the Final Plans and Specifications may be modified from
time to time in accordance with the terms hereof.

“Financial Institution” means any bank or Lending Institution that makes or
holds loans or holds mortgages or other liens acquired in the ordinary course of
its business.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

22

 

--------------------------------------------------------------------------------

 

“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien is the only Lien to
which such collateral is subject, other than any Lien permitted under this
Agreement.

“Fiscal Quarter” means the fiscal quarter of the Borrower consisting of the
three calendar month periods ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Borrower consisting of the
twelve-month period ending on each December 31.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Force Majeure Event” means any of the following events that causes a delay in
the construction of MGM National Harbor and is outside any Loan Party’s control:
(a) an act of God (including, without limitation, a tornado, flood, earthquake,
hurricane, etc.); (b) fires, explosions or other casualties and accidents of a
nature that would reasonably result in a delay in construction for an extended
period of time; (c) work stoppages, strikes, lockouts or other labor
disturbances; (d) acts of war, riots, insurrections, civil commotions, acts of
terrorism or similar acts of destruction; (e) Requirements of Law enacted after
the Closing Date; or (f) embargoes, shortages or unavailability of materials,
supplies, labor, equipment, systems loss or malfunctions of utilities for an
extended period of time, in each case that first arise after the Closing Date.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof, or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by the L/C Issuer other than such L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” means any Subsidiary (i) that is organized under the laws of the United
States, any state thereof or the District of Columbia and (ii) that has no
material assets other than the capital stock of one or more Foreign Subsidiaries
that are CFCs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

23

 

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (FASB) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Gaming Approval” means any and all licenses, permits, certifications,
registrations, notifications, waivers, findings of suitability, approvals,
authorizations, consents, rulings, orders or directives of any Governmental
Authority (a) necessary for the ownership or control (directly or indirectly) of
MGM National Harbor or the Borrower or any Restricted Subsidiary, (b) necessary
to commence or continue casino gambling or gaming operations at MGM National
Harbor, (c) required by any Gaming Law, or (d) required to accomplish the
financing and other transactions contemplated hereby.

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality (a) with regulatory, licensing
or permitting authority or jurisdiction over any casino, gaming, racing, lottery
or wagering operations or enterprise or any Gaming Facility or (b) with
regulatory, licensing or permitting authority or jurisdiction over any casino,
gaming, racing, lottery or wagering operations (or proposed casino, gaming,
racing, lottery or wagering operations) owned, managed or operated by the
Borrower or the Restricted Subsidiaries, including, without limitation, the
Maryland Lottery and Gaming Control Commission and Maryland Lottery and Gaming
Control Agency and Maryland Video Lottery Facility Location Commission.

“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, or other venue at which casino, gaming, racing, lottery or
wagering operations are conducted, and all related or ancillary property and
assets.

“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or Laws governing Gaming Facilities (including, without
limitation, card club casinos and race tracks at which pari-mutuel wagering is
conducted) and rules, regulations, codes and ordinances of, and all
administrative or judicial orders or decrees or other laws pursuant to which,
any Gaming Authority possesses regulatory, licensing or permit authority over
casino, gaming, racing, lottery or wagering operations or any Gaming Facility;
(b) Gaming Approvals; and (c) orders, decisions, determinations, directives,
judgments, advisory opinions, opinions, awards and decrees of any Gaming
Authority.

“General Construction Agreement” means that certain agreement between the
Borrower and the General Contractor dated as of September 25, 2014, together
with all riders, addenda and other instruments referred to therein, as amended,
modified or supplemented from time to time in accordance with the terms hereof
(except Change Orders that are, in each instance, for an amount less than
$10,000,000 and, in the aggregate (taken together with all such other Change
Orders) less than $150,000,000).

“General Contractor” means Whiting-Turner Contracting Company.

 

24

 

--------------------------------------------------------------------------------

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state,
provincial, local or otherwise, or any agency, authority, board, bureau, central
bank, commission, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision (including any supra-national bodies such as
the European Union or the European Central Bank) including, without limitation,
any Gaming Authority.

“Granting Lender” has the meaning specified in Section 11.06(p).

“Grantor” means, as of any date of determination, each Loan Party that has
granted a Lien to the Collateral Agent for the benefit of the Secured Parties in
any of its Property pursuant to any Collateral Document.

“Guarantors” means, collectively, (a) each wholly-owned Restricted Subsidiary
(other than an Immaterial Subsidiary) of the Borrower that is a party to the
Guaranty on the Closing Date, if any, or a Restricted Subsidiary that executes
and delivers the Guaranty pursuant to Section 6.08 and (b) with respect to the
payment and performance by each Specified Loan Party of its obligations under
its Guaranty with respect to all Swap Obligations, the Borrower.  No Excluded
Subsidiary shall constitute a Guarantor.

“Guaranty” means a guaranty agreement in substantially the form of Exhibit I
delivered pursuant to Section 6.08.

“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, that the
term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or Excluded Swap
Obligations.  The amount of any Guaranty Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing

 

25

 

--------------------------------------------------------------------------------

 

such Guaranty Obligation) or, if not stated or determinable, the maximum
reasonably anticipated potential liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant in any form, including petroleum
(including crude oil or any fraction thereof or any petroleum product or waste),
listed under any Environmental Law or subject to regulation under Environmental
Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is an Agent, a Lender or an Affiliate of an Agent or a Lender, in its capacity
as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $5,000,000.

“Impacted Loans” has the meaning set forth in Section 3.03.

“Improvements” means (1) all buildings, structures, facilities and improvements
of every nature whatsoever now or hereafter situated on the Site or any real
property encumbered hereby, and (2) all FF&E that is determined to be real
property.

“In-Balance Projections” means with respect to the In-Balance Test, good faith
projections of the Available Funds and the aggregate Remaining Costs for MGM
National Harbor from the first day of the calendar month in which the In-Balance
Test is being made through the Scheduled Completion Date (which, for the
avoidance of doubt, shall include a “contingency” line item reflecting a fixed
dollar amount (which shall be based upon a percentage of Remaining Costs
consistent with the Project Budget initially delivered pursuant to
Section 4.01(a)(xiii)) of Remaining Costs (excluding such “contingency” line
item)).

“In-Balance Test” means that, at the time of calculation and after giving effect
to any requested Credit Extension, the Available Funds for MGM National Harbor
equal or exceed the aggregate Remaining Costs for MGM National Harbor to be
incurred prior to the Final Completion Date.

“In-Balance Test Certificate” means, with respect to MGM National Harbor, an
Officer’s Certificate in substantially the form of Exhibit B, setting forth the
calculation of the Available Funds and the aggregate Remaining Costs for MGM
National Harbor as of the date of such certificate.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.13(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.13(c).

 

26

 

--------------------------------------------------------------------------------

 

“Incremental Commitments” has the meaning assigned to such term in
Section 2.13(a).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.13(a).

“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.13(a).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms and (y) financing of
insurance premiums in the ordinary course of business); (e) all Indebtedness of
others to the extent secured by any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed;
provided, that if such obligations have not been assumed, the amount of such
Indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured; (f) all Capital Lease Obligations of such Person;
(g) the net amount of the obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (including Swap Contracts); (h) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances, except obligations in respect of letters of credit
issued in support of obligations not otherwise constituting Indebtedness shall
not constitute Indebtedness except to the extent such letter of credit is drawn
and not reimbursed within ten Business Days; (i) the amount of all mandatory
obligations of such Person to redeem, repay or purchase any Disqualified Equity
Interests (excluding accrued dividends of such Disqualified Equity Interests);
and (j) all Guaranty Obligations of such Person in respect of Indebtedness of
others of the kinds referred to in clauses (a) through (i) above; provided, that
for purposes of this definition, deferred purchase obligations shall be
calculated based on the net present value thereof.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor).  The amount of Indebtedness of the type referred to in
clause (g) above of any Person shall be zero unless and until such Indebtedness
becomes due, in which case the amount of such Indebtedness shall be the amount
due that is payable by such Person.  The

 

27

 

--------------------------------------------------------------------------------

 

amount of Indebtedness of the type described in clause (d) shall be calculated
based on the net present value thereof.

“Indemnified Taxes” means (a) all Taxes, other than “Excluded Taxes”, imposed on
or with respect to any payment made by on or account of any obligation of a Loan
Party under the Loan Documents and (b) to the extent not otherwise described in
(a), all Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Calculation Date” means the last day of the second full Fiscal Quarter
of the Borrower commenced on or following the Opening Date.

“Initial Term A Commitment” means, as to each Term A Lender, its obligation to
make Term A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Term A Commitments as of the Closing Date is
$425,000,000.

“Initial Term A Commitment Termination Date” means the earliest of (i) December
31, 2016, (ii) the Opening Date and (iii) the date on which an aggregate
principal amount of Initial Term A Loans equal to $425,000,000 has been made.

“Initial Term A Facility” means the Initial Term A Commitments and the Initial
Term A Loans made hereunder.

“Initial Term A Loans” has the meaning specified in Section 2.01(a).

“Interest Charges” means, for any Person, as of the last day of any fiscal
period, the sum of (a) all interest, fees, prepayment premiums, debt discount,
charges and related expenses paid or payable (without duplication) for that
fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered “interest expense” under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations that should be treated as interest in accordance with
GAAP.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

28

 

--------------------------------------------------------------------------------

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
or, in the case of Revolving Loans only, one week thereafter, as selected by the
Borrower in the relevant Committed Loan Notice, or such other period that is
twelve months or less requested by the Borrower and consented to by all
Appropriate Lenders; provided, that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investments” of any Person means (a) any loan or advance of funds or credit by
such Person to any other Person, (b) any Guaranty Obligation by such Person in
respect of the Indebtedness or other obligation of any other Person (provided
that upon termination of any such Guaranty Obligation, no Investment in respect
thereof shall be deemed outstanding, except as contemplated in clause (e)
below), (c) any purchase or other acquisition of any Equity Interests or
indebtedness or obligations of any other Person, (d) any capital contribution by
such Person to any other Person, (e) any payment under any Guaranty Obligation
by such Person in respect of the Indebtedness or other obligation of any other
Person, (f) the acquisition of Cash Equivalents or (g) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  The amount of any Investment
shall be the amount actually invested (minus any return of capital with respect
to such investment which has actually been received in cash or Cash Equivalents
or has been converted into cash or Cash Equivalents), without adjustment for
subsequent increases or decreases in the value of such Investment. For the
avoidance of doubt, the granting of tenant allowances to retail tenants for
shops, restaurants, night clubs and other venues at arm’s length will not be
deemed to constitute the making of an Investment in such retail tenant except to
the extent of any purchase of the securities of the retail tenant.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C

 

29

 

--------------------------------------------------------------------------------

 

Issuer and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and
relating to such Letter of Credit.

“Joint Lead Arrangers” means, collectively, Bank of America, N.A., Fifth Third
Bank, BNP Paribas Securities Corp., Credit Agricole Corporate and Investment
Bank and Sumitomo Mitsui Banking Corporation.

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Borrower, in which the Borrower or a Restricted Subsidiary
holds or acquires an ownership interest (whether by way of capital stock,
partnership or limited liability company interest, or other evidence of
ownership).

“Land” means  the leasehold estate in the land described in Schedule A to the
Deed of Trust created by the MGM National Harbor Hotel and Casino Ground Lease,
together with all of the Trustor’s rights in and to any and all easements,
rights-of-way, strips and gores of land, water rights, mineral, gas and oil
rights and other rights, estates, titles, interests, privileges, liberties,
servitudes, licenses, tenements, hereditaments and appurtenances whatsoever, in
any way belonging, relating or appertaining thereto, or any part thereof, or
which hereafter shall in any way belong, relate or be appurtenant thereto and
together with any greater or additional estate therein as may be acquired by
Trustor.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America and each other L/C Issuer designated pursuant
to Section 2.03(m), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a).  An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.  In the event that there is more than one
L/C Issuer at any time, references herein

 

30

 

--------------------------------------------------------------------------------

 

and in the other Loan Documents to the L/C Issuer shall be deemed to refer to
the L/C Issuer in respect of the applicable Letter of Credit or to all L/C
Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arranger” means Bank of America, N.A.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, including but not limited to the MGM National
Harbor Hotel and Casino Ground Lease, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Institution” means a person, other than a bank or natural Person, which
makes or holds loans or holds mortgages or other liens acquired in the ordinary
course of its business.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lessor” means National Harbor Grand LLC, a Maryland limited liability company
as successor in interest to National Harbor Beltway L.L.C., a Virginia limited
liability company, as Lessor under the MGM National Harbor Hotel and Casino
Ground Lease.

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, that commercial letters of credit will only be issued for cash payment
upon presentation of a sight draft and other customary terms acceptable to the
L/C Issuer for that Letter of Credit.  Letters of Credit may only be issued in
Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

31

 

--------------------------------------------------------------------------------

 

“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“License Revocation” means the revocation, failure to renew, denial or
suspension of any Gaming Approval or Liquor License of the Borrower or any
Restricted Subsidiary necessary for the ownership, use or operation of any
Gaming Facility or MGM National Harbor, or the appointment of a trustee,
receiver, conservator, supervisor or similar official with respect to any
portion of any Gaming Facility, MGM National Harbor, any Borrower or any
Restricted Subsidiary.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable Law of any jurisdiction with respect to any Property.

“Liquor Authority” means any Governmental Authority administering, applying or
enforcing Liquor Laws.

“Liquor Laws” has the meaning specified in Section 11.20(a).

“Liquor License” means, in any jurisdiction in which Borrower or any of its
Restricted Subsidiaries sells and/or distributes beer, wine or liquor, or
proposes to sell and/or distribute beer, wine or liquor, any and all licenses,
permits, certifications, registrations, notifications, waivers, findings of
suitability, approvals, authorizations, consents, rulings, orders or directives
to sell and/or distribute beer, wine or liquor that is granted or issued by any
Liquor Authority to the Borrower or any such Restricted Subsidiary (which, for
the avoidance of doubt, does not include tenant liquor licenses).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan or a Revolving Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the MGM Resorts
Completion Guarantee, the Guaranty, the Collateral Documents, the Engagement
Letter, the Agency Fee Letter, each Issuer Document and any other instruments,
certificates, documents or agreements executed and delivered by any Loan Party
with or for the benefit of the Administrative Agent, the Collateral Agent or any
Lender in its capacity as such pursuant hereto or thereto or in connection
herewith or therewith (in each case as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

32

 

--------------------------------------------------------------------------------

 

“Major Contractor” means the General Contractor and each other Contractor
performing work for an amount not less than $15,000,000.

“Mandatory Prepayment Date” has the meaning specified in Section 2.04(c).

“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Matching Equity Contribution” has the meaning assigned to such term in
Section 4.02(e).

“Material Adverse Effect” means an event, circumstance, occurrence or condition
which has caused any of (a) a material adverse effect on the business, assets,
properties or financial condition of the Borrower and its Subsidiaries, taken as
a whole, (b)  a material impairment of the ability of the Borrower or any
material Guarantor, taken as a whole, to perform its obligations under any Loan
Document to which it is a party or (c) a material adverse effect on the rights
and remedies of the Administrative Agent, the Collateral Agent or the Lenders
under the Loan Documents, taken as a whole.

“Material Agreement” means the MGM Resorts Completion Guarantee, the Plans and
Specifications, the Project Budget, the General Construction Agreement and the
Borrower’s Organization Documents.

“Material Change” means any material change in the Plans and Specifications
which materially alters the nature of MGM National Harbor or any other material
change to the design, layout, architecture or quality of MGM National Harbor
from that which is contemplated on the Closing Date (unless such change is due
to or related to a Requirement of Law); provided that it is acknowledged that
any further refinement or embellishment to the Plans and Specifications
(including any adjustment to the size or number of contemplated facilities,
gaming positions or the other amenities associated therewith) in a manner which
is not materially inconsistent with such Plans and Specification or any
subsequent refinement or embellishment thereof shall not be considered a
“Material Change.”

“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $25,000,000.

“Material Permits” has the meaning specified in Section 5.16.

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Loans, January 28, 2021,
(b) with respect to the Initial Term A Loans, January 28, 2021 and (c) with
respect to any other Term A Loans or Revolving Loans that constitute Incremental
Commitments, the date specified as the maturity date for such Loans in the
amendment to this Agreement (which may, at the option of the Administrative
Agent in consultation with the Borrower, be in the form of an amendment and

 

33

 

--------------------------------------------------------------------------------

 

restatement of this Agreement) providing for any Incremental Commitments
pursuant to Section 2.13 related to such Loans; provided, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“MGM National Harbor” means the 23.0635 acre mixed use hotel and casino in
National Harbor, Maryland commonly known as MGM National Harbor on the property
described in the Mortgage related thereto.

“MGM National Harbor Hotel and Casino Ground Lease” means that certain Hotel and
Casino Ground Lease, dated as of April 26, 2013, as amended by the (i) First
Amendment to Hotel and Casino Ground Lease, dated as of July 23, 2014, by and
between National Harbor Beltway L.L.C., a Virginia limited liability company, as
landlord, and MGM National Harbor, LLC, a Nevada limited liability company as
tenant, (ii) Second Amendment to Hotel and Casino Ground Lease, dated as of
November 24, 2015, and (iii) as further amended from time to time in a manner
which is not adverse to the Lenders in any material respect.

“MGM Resorts” means MGM Resorts International, a Delaware corporation, and its
successors and assigns.

“MGM Resorts Completion Guarantee” means the Completion Guarantee, dated as of
January 28, 2016, executed by MGM Resorts in favor of Borrower and the
Collateral Agent, as at any time amended.

“Minimum Opening Date Facilities” means, with respect to MGM National Harbor,
the following specifications:

(a)a casino with no less than approximately 3,000 slot machines and 90 live
table games;

(b)(i) no less than approximately 6 restaurants, bars and lounges, collectively,
and (ii) retail locations;

(c)a resort hotel with no less than approximately 200 rooms, which rooms are
fully-furnished for occupancy;

(d)[reserved];

(e)a convention space;

(f)a theater; and

(g)a parking garage with no less than approximately 4,000 parking spaces.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

34

 

--------------------------------------------------------------------------------

 

“Mortgage” means an agreement, including, but not limited to, a deed of trust,
trust deed, deed to secure debt, mortgage or any other document creating, and
evidencing a Lien on a Mortgaged Real Property (including the Deed of Trust).

“Mortgaged Real Property” means (a) each Real Property identified on Schedule
1.01 and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 6.08, Section 6.09 or
Section 6.10, other than any such property subsequently released from the Lien
of the Collateral Documents in accordance with the terms of this Agreement.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which the Borrower, any Restricted Subsidiary
or any ERISA Affiliate is making or accruing an obligation to make
contributions, (b) to which the Borrower, any Restricted Subsidiary or any ERISA
Affiliate has within the preceding five plan years made or had an obligation to
make contributions, including any Person which ceased to be an ERISA Affiliate
during such five-year period or (c) with respect to which the Borrower or any
Restricted Subsidiary is reasonably likely to incur liability under Title IV of
ERISA.

“Net Available Proceeds” means:

(a)in the case of any Asset Sale, the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by the
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all fees and
expenses and transaction costs paid by or on behalf of the Borrower or any
Restricted Subsidiary (other than to the Borrower or a Subsidiary thereof) in
connection with such Asset Sale (including, without limitation, any
underwriting, brokerage or other customary selling commissions and legal,
advisory and other fees and expenses, including survey, title and recording
expenses, transfer taxes and expenses incurred for preparing such assets for
sale, associated therewith); (B) any Taxes paid or estimated in good faith to be
payable by or on behalf of any Borrower Party as a result of such Asset Sale
(after application of all credits and other offsets that arise from such Asset
Sale); (C) any repayments by or on behalf of any Borrower Party of Indebtedness
(other than the Obligations) to the extent that such Indebtedness is secured by
a Permitted Encumbrance or any other Lien permitted by Section 8.03 on the
subject Property required to be repaid as a condition to the purchase or sale of
such Property; (D) amounts required to be paid to any Person (other than any
Borrower Party) owning a beneficial interest in the subject Property; and
(E) amounts reserved, in accordance with GAAP, against any liabilities
associated with such Asset Sale and retained by the Borrower or any of its
Subsidiaries after such Asset Sale and related thereto, including pension and
other post-employment benefit liabilities, purchase price adjustments,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an Officer’s Certificate delivered to the Administrative Agent;

(b)in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation (excluding proceeds

 

35

 

--------------------------------------------------------------------------------

 

constituting business interruption insurance or other similar compensation for
loss of revenue) received by the Person whose Property was subject to such
Casualty Event in respect of such Casualty Event net of (A) fees and expenses
incurred by or on behalf of the Borrower or any Restricted Subsidiary (other
than those payable to the Borrower or a Subsidiary thereof) in connection with
recovery thereof, (B) repayments of Indebtedness (other than Indebtedness
hereunder) to the extent secured by a Lien on such Property that is permitted by
the Loan Documents, and (C) any Taxes paid or payable by or on behalf of the
Borrower or any Restricted Subsidiary in respect of the amount so recovered
(after application of all credits and other offsets arising from such Casualty
Event) and amounts required to be paid to any Person (other than any Borrower
Party) owning a beneficial interest in the subject Property; and 

(c)in the case of any Debt Issuance, the aggregate amount of all cash received
in respect thereof by the Person consummating such Debt Issuance in respect
thereof net of all investment banking fees, discounts and commissions, legal
fees, consulting fees, accountants’ fees, underwriting discounts and commissions
and other fees and expenses, actually incurred in connection therewith.

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person from continuing operations
for that period, determined in accordance with GAAP, consistently applied.

“New Financing” has the meaning specified in Section 2.04(a).

“Non-Compliant Lender” has the meaning specified in Section 11.13.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and also including reimbursement obligations,
fees, indemnitees, costs and expenses (including without limitation, all fees,
charges and disbursements of counsel to the Secured Parties that are required to
be paid by the Loan Parties pursuant to the Loan Documentation), excluding with
respect to any Guarantor, in each case, Excluded Swap Obligations with respect
to such Guarantor.

 

36

 

--------------------------------------------------------------------------------

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.

“Opening Date” means the first date on which each of the following has occurred:

(a)all material permits and licenses necessary for opening and operation of MGM
National Harbor with the Minimum Opening Date Facilities have been issued and
are in full force and effect;

(b)MGM National Harbor is open to the public and operating with the Minimum
Opening Date Facilities; and

(c)the Borrower has delivered a confirmation to the Administrative Agent,
substantially in the form attached as Exhibit G, confirming the Opening Date has
occurred.

“Operating Agreement” means the Second Amended and Restated Operating Agreement
of Borrower, dated as of April 10, 2015, as in effect on the Closing Date and as
amended from time to time in a manner which is not adverse to the Lenders in any
material respect; provided that that certain amendment to give effect to the
Aspire Program substantially in the form provided to the Lead Arranger on
December 1, 2015 shall be deemed not adverse to the Lenders in any material
respect.

“Operating Account” means account number 501014701807 in the name of the
Borrower established at Bank of America, N.A. or such account in replacement or
substitution thereof, which is subject to the Operating Account Control
Agreement.

“Operating Account Control Agreement” means that certain Account Control
Agreement dated as of January 28, 2016, among the Borrower, the Administrative
Agent and any securities intermediary or depositary bank that may be party
thereto from time to time, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time or replaced from time to
time in which case such Account Control Agreement may give effect to the
customary provisions required by the replacement deposit bank or securities
intermediary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (including, for the
avoidance of doubt, the Operating Agreement in the case of the Borrower); and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

37

 

--------------------------------------------------------------------------------

 

“Other Taxes” means all present or future stamp, court, filing, recording or
documentary Taxes or any other excise or property Taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document, except any such Taxes imposed with
respect to an assignment by a Lender (other than an assignment made pursuant to
Section 11.13) that are imposed as a result of a present or former connection of
the assignor or assignee with the jurisdiction imposing such Tax (other than any
connection arising solely from having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Loan Documents).

“Outstanding Amount” means (a) with respect to Term A Loans and Revolving Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term A Loans and
Revolving Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(l).

“Participant Register” has the meaning specified in Section 11.06(m).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
subject to Title IV of ERISA and is maintained by the Borrower, the Restricted
Subsidiaries or any of their ERISA Affiliates or to which the Borrower, the
Restricted Subsidiaries or any of their ERISA Affiliates contributes or has an
obligation to contribute.

“Perfection Certificate” has the meaning assigned to such term in
Section 4.01(a)(xvii).

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Borrower owning (directly or indirectly)
more than 50% of the Equity Interests in a Person, provided, that (a) such
acquisition shall not have been consummated pursuant to a tender offer that has
not been approved by the board of directors (or functional equivalent) of such
Person, (b) the Consolidated Total Leverage Ratio, on a pro forma basis after
giving effect to such acquisition (and the related incurrence or assumption of
any Indebtedness), as of the most recently ended Test Period, as if such
acquisition (and any related incurrence or assumption of Indebtedness) had
occurred on the first day of such relevant Test Period, does not exceed
4.50:1.00, (c) with respect to an acquisition for consideration in excess of
$25,000,000, the Borrower has delivered to the Administrative Agent an Officer’s
Certificate to the effect set forth in clauses (a) and (b) above, together with
all relevant financial

 

38

 

--------------------------------------------------------------------------------

 

information for the Person or assets to be acquired and (d) each Person acquired
or formed in connection with, or holding the assets acquired pursuant to, such
acquisitions shall become a Guarantor to the extent required by, and in
accordance with, Section 6.08.

“Permitted Debt Conditions” means, in respect of any Indebtedness, that such
Indebtedness (i) is not scheduled to mature prior to the date that is 91 days
after the Final Maturity Date in effect at the time of issuance of that
Indebtedness and (ii) the Weighted Average Life to Maturity of such Indebtedness
is greater than or equal to the Weighted Average Life to Maturity of any Class
of then outstanding Term A Loans.

“Permitted Encumbrances” means:

(a)Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been established in accordance
with GAAP (or deposits made pursuant to applicable Law) and which are being
contested in good faith by appropriate proceedings and have not proceeded to
judgment; provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Property is subject to a material risk of loss or
forfeiture;

(b)Liens for Taxes and assessments on Property which are not yet past due; or
Liens for Taxes and assessments on Property for which adequate reserves (in
accordance with GAAP) have been set aside and are being contested in good faith
by appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material risk of loss or forfeiture;

(c)minor defects and irregularities in title to any Property which individually
or in the aggregate do not materially impair or burden the fair market value or
use of the Property for the purposes for which it is or may reasonably be
expected to be held;

(d)easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, traffic signals, drainage, irrigation,
water, and sewerage purposes, dikes, canals, ditches, the removal of oil, gas,
coal, or other minerals, and other like purposes affecting Property, facilities,
or equipment which individually or in the aggregate do not materially burden or
impair the fair market value or use of such Property for the purposes for which
it is or may reasonably be expected to be held;

(e)easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property (i) in or adjacent to a
neighboring development, shopping center, utility company, public facility or
(ii) within the National Harbor Beltway L.L.C. community, or other projects
affecting Property which individually or in the aggregate do not materially
burden or impair the fair market value or use of such Property for the purposes
for which it is or may reasonably be expected to be held;

(f)easements, rights-of-way, restrictions and other similar encumbrances
affecting MGM National Harbor or minor defects and irregularities of title which
are

 

39

 

--------------------------------------------------------------------------------

 

disclosed in the policy of title insurance referred to in Article IV or which,
in the aggregate, do not materially detract from the value of MGM National
Harbor or materially interfere with the operation of MGM National Harbor; 

(g)rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h)rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;

(i)present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(j)statutory Liens, other than those described in clauses (a) or (b) above or
any Lien imposed by ERISA, arising in the ordinary course of business with
respect to obligations which are not delinquent or are being contested in good
faith, provided that, if delinquent, adequate reserves have been set aside with
respect thereto and, by reason of nonpayment, no Property is subject to a
material risk of loss or forfeiture;

(k)covenants, conditions, and restrictions affecting the use of Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(l)rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(m)Liens consisting of pledges or deposits in the ordinary course of business to
secure obligations under workers’ compensation, unemployment insurance and other
social security legislation, including Liens of judgments thereunder which are
not currently dischargeable, other than Liens imposed by ERISA;

(n)Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Borrower or a Restricted Subsidiary is a party as lessee; provided
that the aggregate value of all such pledges and deposits in connection with any
such lease does not at any time exceed 25% of the annual fixed rentals payable
under such lease;

(o)Liens consisting of deposits of Property to secure bids made with respect to,
or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(p)Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit

 

40

 

--------------------------------------------------------------------------------

 

accounts are not established or maintained for the purpose of providing such
right of offset or bankers’ lien; 

(q)Liens consisting of deposits of Property to secure statutory obligations of
the Borrower or a Restricted Subsidiary of the Borrower;

(r)Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which the Borrower or a Restricted
Subsidiary is a party;

(s)Liens created by or resulting from any litigation or legal proceeding
involving the Borrower or a Restricted Subsidiary in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings, provided, that adequate reserves have been set aside by the
Borrower or Restricted Subsidiary and no material Property is subject to a
material risk of loss or forfeiture;

(t)non-consensual Liens incurred in the ordinary course of business but not in
connection with an extension of credit, which do not in the aggregate, when
taken together with all other Liens, materially impair the value or use of the
Property of the Borrower and the Restricted Subsidiaries of the Borrower, taken
as a whole;

(u)Liens arising under applicable Gaming Laws;

(v)Liens on each Mortgaged Real Property, which Liens are identified in the
title policies delivered on the Closing Date pursuant to Section 4.01(a)(iv);

(w)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(x)Liens arising from precautionary UCC financing statements filings regarding
operating leases or consignment of goods entered into in the ordinary course of
business;

(y)Liens on cash and Cash Equivalents deposited to discharge, redeem or defease
Indebtedness;

(z)Liens in favor of the Lessor under the MGM National Harbor Hotel and Casino
Ground Lease; and

(aa)licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of Borrower and its Subsidiaries
taken as a whole; provided that such licenses, leases or subleases are in the
ordinary course of business of the Borrower and the Borrower remains the primary
operator of MGM National Harbor.

“Permitted Mechanics Liens” has the meaning assigned to such term in the
definition of “Final Completion Date.”

 

41

 

--------------------------------------------------------------------------------

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof substantially contemporaneous with the application of the proceeds of
the Indebtedness incurred to effect the refinancing; provided, that: (a) no
Event of Default shall have occurred and be continuing or would arise therefrom;
(b) any such refinancing Indebtedness shall (i) not have a stated maturity or
Weighted Average Life to Maturity that is shorter than that of the Indebtedness
being refinanced (provided that the stated maturity or Weighted Average Life to
Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity in effect prior to such refinancing or (2) 91 days after the
Final Maturity Date then in effect at the time of issuance), (ii) if the
Indebtedness being refinanced is subordinated by its terms or by the terms of
any agreement or instrument relating to such Indebtedness, be at least as
subordinate to the Obligations as the Indebtedness being refinanced, (iii) be in
a principal amount that does not exceed the principal amount so refinanced, plus
accrued interest, plus any premium or other payment required to be paid in
connection with such refinancing, plus, in either case, the amount of fees and
expenses of the Borrower and the Restricted Subsidiaries incurred in connection
with such refinancing and (iv) in the case of the refinancing of any unsecured
Indebtedness, the Permitted Debt Conditions are satisfied; and (c) the sole
obligor on such refinancing Indebtedness shall be the Borrower or the original
obligor on such Indebtedness being refinanced; provided, that (i) any guarantor
of the Indebtedness being refinanced shall be permitted to guarantee the
refinancing Indebtedness and (ii) any Loan Party shall be permitted to guarantee
any such refinancing Indebtedness of any other Loan Party.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of the Restricted Subsidiaries pursuant to Section 8.01(h).

“Permitted Tax Distributions” means (A) with respect to any taxable period
ending after the Closing Date for which Borrower is treated as a partnership for
U.S. federal income tax purposes, the payment of distributions to Borrower’s
equity owners in an aggregate amount equal to the product of (x) the taxable
income attributable to the activities of Borrower and/or its Subsidiaries that
are treated as partnerships or disregarded entities for U.S. federal income tax
purposes for such taxable period, reduced by any taxable loss with respect to
any prior taxable periods ending after the Closing Date (to the extent such loss
was not previously taken into account in determining the amount of any Permitted
Tax Distribution pursuant to this definition) to the extent such taxable loss
would be deductible if such loss had been incurred in the current taxable period
and (y) the highest combined marginal U.S. federal, state and local income tax
rate applicable to any direct or indirect equity owner of Borrower for such
taxable period (taking into account the character of the taxable income in
question (long term capital gain, qualified dividend income, etc.) and the
deductibility of state and local income taxes for U.S. federal income tax
purposes (and any applicable limitation thereon)), and (B) with respect to any
taxable period ending before the Closing Date for which Borrower was treated as
a partnership or disregarded entity for U.S. federal income tax purposes, the
payment of distributions to Borrower’s equity owners in an aggregate amount
equal to the product of (x) any additional taxable income attributable to the
activities of Borrower and/or its Subsidiaries that are treated as partnerships
or disregarded entities for U.S. federal income tax purposes for such taxable
period resulting from a tax audit adjustment made after the Closing Date and (y)
the highest combined marginal U.S. federal, state and local income tax rate
applicable to any direct or indirect equity owner of Borrower for such taxable
period (taking into account the character of the additional taxable

 

42

 

--------------------------------------------------------------------------------

 

income in question (long term capital gain, qualified dividend income, etc.) and
the deductibility of state and local income taxes for U.S. federal income tax
purposes (and any applicable limitations thereon)) plus any penalties, additions
to tax or interest that may be imposed as a result of such audit adjustment.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other Person.

“Plans and Specifications” means the then current drawings, plans and
specifications for MGM National Harbor prepared by a Loan Party, a Loan Party’s
architects or the General Contractor and made available to the Administrative
Agent.

“Platform” has the meaning specified in Section 7.01.

“Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness that is secured by Liens on the Collateral that rank junior to the
Liens securing the Obligations hereunder or is unsecured.

“Project Budget” means the project budget required to be delivered pursuant to
Section 4.01(a)(xiii), as amended from time to time in accordance with the terms
of this Agreement.

“Project Costs” means the costs, expenses and uses associated with the
construction and development of the MGM National Harbor, as more fully described
in the Project Budget.

“Project Documents” means the Construction Contracts, and each other material
agreement to which the Borrower, the General Contractor or MGM Resorts is a
party relating to the development, construction, maintenance or operation of MGM
National Harbor (other than the Loan Documents).

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person owned by the first Person.

“Public Lender” has the meaning specified in Section 7.01.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.

“Real Property” means (i) each parcel of real property leased or operated by the
Borrower or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrower or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.

 

43

 

--------------------------------------------------------------------------------

 

“Refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “Refinancing” and “Refinanced” have correlative
meanings.

“Register” has the meaning specified in Section 11.06(k).

“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224), respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor), as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Rejection Notice” has the meaning specified in Section 2.04(c).

“Related Indemnified Person” of an Indemnitee means (a) any controlling Person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled Affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling Person or
such controlled Affiliate; provided that each reference to a controlled
Affiliate or controlling Person in this definition shall be limited to a
controlled Affiliate or controlling Person involved in the negotiation or
syndication of the Facility.

“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, from or
through the Environment.

“Remaining Costs” means, at any date of determination, the amount of Project
Costs the Borrower reasonably expects to be expended by the Loan Parties after
such date of determination to complete the tasks set forth in the Project Budget
as certified by the Borrower (including, for the avoidance of doubt, the
“contingency” line item).

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Loans, a Committed Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition), (b) aggregate unused Revolving Commitments and (c) aggregate
unfunded Term A Commitments; provided that Commitments of,

 

44

 

--------------------------------------------------------------------------------

 

and the Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the sum of (a) Total Term A Outstandings and
(b) aggregate unused Term A Commitments; provided that the unused Term A
Commitment of, and the portion of the Total Term A Outstandings held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A Lenders.

“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the chief executive officer, chairman, president,
chief financial officer, treasurer, assistant treasurer, secretary, assistant
secretary, controller, or general counsel or other chief legal officer of the
relevant Loan Party or of the ultimate managing member of the relevant Loan
Party, and, solely for purposes of notices given to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer on behalf
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and other action, as applicable, on the part of
such Loan Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of the
Equity Interests in such Person.

“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Borrower other than the Unrestricted Subsidiaries.

“Revocation” has the meaning specified in Section 6.11(b).

 

45

 

--------------------------------------------------------------------------------

 

“Revolver Equity Threshold” has the meaning assigned to such term in
Section 4.02(e).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower hereunder, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed, in the case of Revolving Commitments for
Revolving Loans on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate amount of the Revolving
Commitments as of the Closing Date is $100,000,000.

“Revolving Facility” means a credit facility consisting of a Class of Revolving
Loans.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Loan Proceeds Account” means an account to be established in the name
of the Borrower at Bank of America, N.A. or such account in replacement or
substitution thereof, which is subject to the Revolving Loan Proceeds Account
Control Agreement.

“Revolving Loan Proceeds Account Control Agreement” means that certain Account
Control Agreement related to the Revolving Loan Proceeds Account, among the
Borrower, the Administrative Agent and any securities intermediary or depositary
bank that may be party thereto from time to time, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time or
replaced from time to time in which case such Account Control Agreement may give
effect to the customary provisions required by the replacement deposit bank or
securities intermediary.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-2.

“SNDA” has the meaning assigned to such term in Section 6.16.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such

 

46

 

--------------------------------------------------------------------------------

 

transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed of.

“Sanction(s)” means any economic or financial sanctions administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”)  or
any other relevant sanctions authority with jurisdiction over the Borrower.

“Scheduled Completion Date” means September 30, 2018 (or, solely in the event
that a Force Majeure Event has occurred, March 31, 2019).

“Scheduled Opening Date” means September 30, 2017 (or, solely in the event that
a Force Majeure Event has occurred, March 31, 2018).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 10.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” means the Security Agreement, dated as of January 28, 2016,
made by Borrower and each Guarantor party thereto from time to time in favor of
the Collateral Agent for the benefit of the Secured Parties, as amended from
time to time.

“Site” means the Land and the Appurtenant Rights.

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and

 

47

 

--------------------------------------------------------------------------------

 

circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“SPC” has the meaning specified in Section 11.06(p).

“Space Leases” means any and all leases, subleases, lettings, licenses,
concessions, operating agreements, management agreements, and all other
agreements affecting the Trust Estate that Trustor has entered into, taken by
assignment, taken subject to, or assumed, or has otherwise become bound by, now
or in the future, that give any person the right to conduct its business on, or
otherwise use, operate or occupy, all or any portion of the Site (as defined in
the Deed of Trust) or Improvements (as defined in the Deed of Trust) and any
leases, agreements or arrangements permitting anyone to enter upon or use any of
the Trust Estate to extract or remove natural resources of any kind, together
with all amendments, extensions, and renewals of the foregoing entered into in
compliance with the Deed of Trust, together with all rental, occupancy, or other
similar agreements pertaining to use or occupation of the Site, the Improvements
or any part thereof.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.19).

“Sponsor Capital Calls” means any contribution of capital by the Sponsor
Entities.

“Sponsor Entities” means MGM Resorts itself and its Subsidiaries and includes
any Person in which Persons which qualify as Sponsor Entities own 50% or more of
the aggregate Equity Interests of such Person; provided, however, that neither
Borrower nor any Subsidiary of Borrower shall be a Sponsor Entity.

“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc.,

 

48

 

--------------------------------------------------------------------------------

 

any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means the commitment of a Term A Lender to make Term A
Loans, including Initial Term A Loans and/or Incremental Term Loans, in each
case, as set forth on Schedule 2.01.

“Term A Facility” means a credit facility consisting of a Class of Term A Loans.

“Term A Funding Date” means any date on which the Term A Loans are funded
hereunder, which in the case of Initial Term A Loans, shall in no event be later
than the Initial Term A Commitment Termination Date.

“Term A Lender” means at any time, (a) on the Closing Date, the Lenders set
forth as Term A Lenders on Schedule 2.01 and (b) at any time after the Closing
Date, any Lender that holds Term A Loans or has a Term A Commitment at such
time.

“Term A Loan” means Initial Term A Loans and/or Incremental Term Loans, as the
context requires.

“Term A Loan Proceeds Account” means account number 501014701797 in the name of
the Borrower established at Bank of America, N.A. or such account in replacement
or substitution thereof, which is subject to the Term A Loan Proceeds Account
Control Agreement.

“Term A Loan Proceeds Account Control Agreement” means that certain Account
Control Agreement dated as of January 28, 2016, among the Borrower, the
Administrative Agent and any securities intermediary or depositary bank that may
be party thereto from time to time, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time or replaced from
time to time in which case such Account Control Agreement may give effect to the
customary provisions required by the replacement deposit bank or securities
intermediary.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender, evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

 

49

 

--------------------------------------------------------------------------------

 

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) and (b) the termination of the
Commitments and the termination or expiration of all Letters of Credit under
this Agreement (unless backstopped or Cash Collateralized in an amount equal to
103% of L/C Obligations with respect to any such Letter of Credit or otherwise
in an amount and/or in a manner reasonably acceptable to the applicable L/C
Issuer).

“Test Period” means for any date of determination the period of the four most
recently ended consecutive Fiscal Quarters of Borrower and the Restricted
Subsidiaries for which financial statements are available.

“Title Policy” has the meaning specified in Section 4.01(a)(iv)(B).

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Borrower delivered
in accordance with Section 7.01(a) or Section 7.01(b).

“Total Funded Indebtedness” means, as to any Person, on each date of
determination, the sum of (without duplication) all Indebtedness (other than
letters of credit to the extent undrawn) consisting of (a) Capital Lease
Obligations, (b) Indebtedness for borrowed money, (c) mandatory obligations of
such Person to redeem, repay or purchase any Disqualified Equity Interests, and
(d) Indebtedness in respect of the deferred purchase price of property or
services of such Person and its Subsidiaries (excluding, for the avoidance of
doubt (x) trade accounts payable and accrued obligations incurred in the
ordinary course of business or other accounts payable in the ordinary course of
business in accordance with ordinary trade terms and (y) financing of insurance
premiums in the ordinary course of business), in each case, determined on a
consolidated basis on such date in accordance with GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

“Total Term A Outstandings” means the aggregate Outstanding Amount of all Term A
Loans.

“Trust Estate” shall have the meaning set forth in the Deed of Trust.

“Trustee” means Lawyers Title Realty Services, Inc., whose address is 7130 Glen
Forest Drive, Suite 403, Richmond, Virginia 23226, as Trustee under the Deed of
Trust.

“Trustor” means MGM National Harbor LLC, a Nevada limited liability company, as
Trustor under the Deed of Trust.

 

50

 

--------------------------------------------------------------------------------

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means (a) the Subsidiaries listed on Schedule 5.04
as a “Specified Unrestricted Subsidiary”, (b) each Subsidiary of the Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 6.11 and Section 8.06, and (c) any Subsidiary of a Person that is an
Unrestricted Subsidiary of the type described in clauses (a) and (b) above.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of any Indebtedness, an amount equal to (a) the scheduled
repayments of such Indebtedness to be made after such date, multiplied by the
number of days from such date to the date of such scheduled repayments divided
by (b) the aggregate principal amount of such Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person.  Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” means liability by the Borrower, any Restricted
Subsidiary or any ERISA Affiliate to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

51

 

--------------------------------------------------------------------------------

 

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time in one or more agreements (in each case with the same or new lenders,
institutional investors or agents), including any agreement extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the word “lease” shall be
construed to mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise disclosed in such financial statements),
as in effect from time to time.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Required Revolving Lenders shall so request,
the Administrative Agent, the

 

52

 

--------------------------------------------------------------------------------

 

Required Revolving Lenders and the Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Revolving
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. 

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Accounting Standards Codification 810
“Consolidation,” as if such variable interest entity were a Subsidiary as
defined herein.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

1.06Letter of Credit Amounts (a).  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07Certain Calculations.  For purposes of determining the Applicable Rate and
the Applicable ECF Percentage pursuant to the respective definition thereof,
determining capacity to incur Incremental Commitments pursuant to
Section 2.13(a) and complying with the financial covenants set forth in Sections
8.11 and 8.12, EBITDA within the definition of “Consolidated Total Leverage
Ratio” shall be calculated with respect to the applicable Test Period as
follows: with respect to each calculation made at any time after the time when
one full Fiscal Quarter shall have elapsed after the Opening Date but prior to
the time when four full Fiscal Quarters shall have elapsed after the Opening
Date, EBITDA shall be equal to (1) for the first full Fiscal Quarter after the
Opening Date, (i) the actual EBITDA for such Fiscal Quarter, multiplied by (ii)
four; (2) for the second full Fiscal Quarter after the Opening Date, (i) the
actual EBITDA for the preceding two Fiscal Quarters ending on the last day of
the applicable Fiscal Quarter, multiplied by (ii) two; and (3) for the third
full Fiscal Quarter after the Opening Date, (i) the actual EBITDA for the
preceding three Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter, multiplied by (ii) 1.33.

 

53

 

--------------------------------------------------------------------------------

 

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01The Loans.  

(a)The Initial Term A Borrowings.  Subject to the terms and conditions set forth
herein, each Lender with an Initial Term A Commitment severally agrees to make
term loans (the “Initial Term A Loans”) to the Borrower from time to time, on
any Business Day during the Availability Period; provided, that after giving
effect to any Borrowing of Initial Term A Loans, (i) the Total Term A
Outstandings shall not exceed the total Initial Term A Commitments, and (ii) the
aggregate Outstanding Amount of the Initial Term A Loans of any Lender shall not
exceed such Term A Lender’s Initial Term A Commitment.  Each Lender with an
Incremental Term Commitment severally agrees to make Incremental Term Loans to
the Borrower in an amount equal to such Lender’s applicable Incremental Term
Commitment.  Amounts borrowed under this Section 2.01(a) on or after the Closing
Date shall be deposited and held in the Term A Loan Proceeds Account until
applied in accordance with Section 6.07.  Amounts borrowed in respect of Term A
Loans and repaid or prepaid may not be reborrowed.  Term A Loans may be Base
Rate Loans or Eurodollar Rate Loans as further provided herein.

(b)The Revolving Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Revolving Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, that after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Revolving Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all L/C Obligations, shall not exceed such Revolving Lender’s Revolving
Commitment.  Amounts borrowed under this Section 2.01(b) prior to the Opening
Date shall be deposited and held in the Revolving Loan Proceeds Account until
applied in accordance with Section 6.07.  Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.04, and reborrow under this Section 2.01(b).  Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Loans.  

(a)Each Term A Borrowing, each Revolving Borrowing, each conversion of Term A
Loans or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than (i) 11:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, or (ii) 10:00 a.m. on the requested date of any
Borrowing of Base Rate Loans; provided, that, if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months or, in the case of Revolving Loans only, one week, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four

 

54

 

--------------------------------------------------------------------------------

 

Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them, and not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all Appropriate Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c)(ii), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Notwithstanding the foregoing, each Term A Borrowing shall
be in a principal amount of $100,000,000 or a whole multiple of $1,000,000 in
excess thereof or, if less, the remaining Term A Commitments.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Term A Borrowing, a Revolving Borrowing, a Borrowing of
any other Class (specifying the Class thereof) a conversion of Term A Loans or
Revolving Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term A Loans or Revolving Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term A Loans or Revolving Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. 

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the applicable Class of the amount of its
Applicable Percentage under the applicable Facility of the applicable Term A
Loans or Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term A Borrowing or a Revolving
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. (in the case of Eurodollar Rate Loans)
or 1:00 p.m. (in the case of Base Rate Loans) on the Business Day specified in
the applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower, as
specified in such Committed Loan Notice, on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided

 

55

 

--------------------------------------------------------------------------------

 

to (and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, that if, on the date a Committed Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above. 

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Required Lenders may require by notice to the Borrower that no Loans may be
converted to or continued as Eurodollar Rate Loans while such Event of Default
is continuing.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)Borrowings of more than one Type and Class may be outstanding at the same
time; provided that after giving effect to all Term A Borrowings, all
conversions of Term A Loans from one Type to the other, and all continuations of
Term A Loans as the same Type, there shall not be more than 10 Interest Periods
in effect in respect of the Term A Facilities.  After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than 8 Interest Periods in effect in respect of the Revolving
Facility.

2.03Letters of Credit.  

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued under this Agreement and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Revolving Facility, (y) the aggregate Outstanding Amount of the Revolving Loans
of any Revolving Lender, plus such Lender’s Applicable Revolving Percentage of
the Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested

 

56

 

--------------------------------------------------------------------------------

 

complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.   

(ii)No L/C Issuer shall issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;

(D)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E)a default of any Lender’s obligations to fund under Section 2.03(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless such L/C Issuer
has entered into satisfactory arrangements, including the

 

57

 

--------------------------------------------------------------------------------

 

delivery of Cash Collateral in an amount equal to 103% of L/C Obligations with
respect to any such Letter of Credit or otherwise in an amount and/or in a
manner reasonably acceptable to such L/C Issuer, with the Borrower or such
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iii)) with respect to such Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its reasonable
discretion. 

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall have any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer.  Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 1:00 p.m. at least three
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their reasonable discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to such L/C Issuer:  (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing

 

58

 

--------------------------------------------------------------------------------

 

thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require. 

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary), as specified in such Letter of Credit Application, or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (unless each Revolving Lender has approved
such expiry date and such L/C Issuer shall be satisfied with the arrangements
with respect to the period commencing on the Letter of Credit Expiration Date
and ending on such expiry date); provided, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or

 

59

 

--------------------------------------------------------------------------------

 

would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that any Revolving Lender has elected to not permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension. 

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
Business Day of any payment by such L/C Issuer under a Letter of Credit (such
day, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing, provided
that the Borrower has received notice of such payment by 9:00 a.m. on such Honor
Date, otherwise the Borrower shall make such payment not later than 11:00 a.m.
on the following Business Day.  If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Applicable
Revolving Percentage thereof.  In such event, the Borrower shall be deemed to
have requested a Revolving Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by such L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Revolving Lender (including each Revolving Lender that is an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral for this
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in Dollars in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in

 

60

 

--------------------------------------------------------------------------------

 

such amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer. 

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
such L/C Issuer submitted to

 

61

 

--------------------------------------------------------------------------------

 

any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error. 

(d)Repayment of Participations.

(i)At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

62

 

--------------------------------------------------------------------------------

 

(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower; 

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of such L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of such L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable or responsible for any of the matters described in

 

63

 

--------------------------------------------------------------------------------

 

clauses (i) through (viii) of Section 2.03(e); provided, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct, gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificates strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing, such L/C Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  Each L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. 

(g)Cash Collateral.  Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations in an amount equal to 103% of
such L/C Obligations or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer.  Sections 2.04 and 9.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03, Section 2.04 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of any L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation
reasonably satisfactory to the Collateral Agent and such L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Collateral
Agent, for the benefit of such L/C Issuer and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Bank of America.  If at any time the Collateral
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Collateral Agent and Liens arising by
operation of Law that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Collateral Agent, pay to the Collateral Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Collateral Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse such L/C Issuer.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP at the time of issuance

 

64

 

--------------------------------------------------------------------------------

 

shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
no L/C Issuer shall be responsible to the Borrower for, and no L/C Issuer’s
rights and remedies against the Borrower shall be impaired by, any action or
inaction of any L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where any L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice. 

(i)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for
each commercial Letter of Credit equal to the amounts set forth from time to
time as that L/C Issuer’s published scheduled fees for such services and (ii)
for each standby Letter of Credit equal to the Applicable Rate with respect to
the Revolving Facility times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(A) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (B) computed on a quarterly basis in arrears.  If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit at a rate of 0.125% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

65

 

--------------------------------------------------------------------------------

 

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries. 

(m)Additional L/C Issuers.  From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving Lender
designate such Revolving Lender (in addition to Bank of America) to act as an
L/C Issuer hereunder.  In the event that there shall be more than one L/C Issuer
hereunder, each reference to “the L/C Issuer” hereunder with respect to any L/C
Issuer shall refer to the Person that issued such Letter of Credit and each such
additional L/C Issuer shall be entitled to the benefits of this Agreement as an
L/C Issuer to the same extent as if it had been originally named as the L/C
Issuer hereunder.  Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, each L/C Issuer (other than Bank of America) will also
deliver to the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.  On the last Business Day of each March, June, September
and December (and on such other dates as the Administrative Agent may request),
each L/C Issuer shall provide the Administrative Agent a list of all Letters of
Credit issued by it that are outstanding at such time together with such other
information as the Administrative Agent may reasonably request.

2.04Prepayments.  

(a)Optional.  The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term A Loans and Revolving Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and Types of Loans to be prepaid and, if Eurodollar Rate Loans are to
be prepaid, the Interest Periods of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term A Loans pursuant to this Section 2.04(a) shall be applied to
the principal repayment installments of the applicable Term A Facility in
forward order of maturity, and each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of
applicable Term A Facility.  

 

66

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a new debt or equity financing
that would result in the repayment of all Obligations in connection therewith,
the termination of the Loans and Commitments under this Agreement and the
release or termination of all Liens securing the Obligations hereunder (a “New
Financing”), such notice of prepayment may be revoked if such New Financing is
not consummated. 

(b)Mandatory.

(i)Within ten Business Days after receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Asset Sale (other than any
Exempted Asset Sale) or series of related Asset Sales (other than any series of
related Exempted Asset Sales or Asset Sales where the Net Available Proceeds
therefrom do not exceed $25,000,000), the Borrower shall prepay an aggregate
principal amount of Term A Loans in an aggregate amount equal to 100% of such
Net Available Proceeds (with any prepayments of the Term A Loans to be applied
as set forth in clause (v) below); provided, that at the election of the
Borrower (as notified by the Borrower to the Administrative Agent within ten
Business Days following the date of such Asset Sale), the Borrower and its
Restricted Subsidiaries may reinvest all or any portion of such Net Available
Proceeds in assets that are used or useful in the business of the Borrower and
the Restricted Subsidiaries (including by way of merger or Investment)
(x) within 365 days following the date of such Asset Sale or (y) if the Borrower
and its Restricted Subsidiaries enter into a legally binding commitment to use
such Net Available Proceeds before the expiration of the 365-day period referred
to in preceding clause (x), within 180 days after the end of such 365-day
period; provided further, however, that any Net Available Proceeds not subject
to such legally binding commitment or so reinvested within such 365-day period
(as such period may be extended as permitted above) (or, in either case, such
earlier date, if any, as the Borrower or such Restricted Subsidiary determines
not to reinvest the Net Available Proceeds from such Asset Sale as set forth
above) shall be immediately applied to the prepayment of the Term A Loans or
other term Indebtedness as set forth in this Section 2.04(b)(i).

(ii)Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Debt Issuance, the Borrower
shall prepay an aggregate principal amount of Term A Loans equal to 100% of all
such Net Available Proceeds (such prepayment to be applied as set forth in
clause (v) below).

(iii)Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds of any Casualty Event (other than
Casualty Events in respect of assets or property that are not Collateral or
where the Net Available Proceeds therefrom do not exceed $25,000,000), the
Borrower shall prepay an aggregate principal amount of Term A Loans equal to
100% of all Net Available Proceeds received therefrom (such prepayments to be
applied as set forth in clause (v) below); provided, that, with respect to any
Net Available Proceeds realized with respect to any such Casualty Event, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent within 45 days following such Casualty Event), the Borrower or such
Restricted Subsidiary may reinvest all or any portion of such Net Available
Proceeds in the

 

67

 

--------------------------------------------------------------------------------

 

replacement or restoration of any properties or assets in respect of which such
Net Available Proceeds were paid or in assets that are used or useful in the
business of the Borrower and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of such Casualty
Event or (y) if the Borrower or such Restricted Subsidiary enters into a legally
binding commitment to use such Net Available Proceeds before the expiration of
the 365-day period referred to in preceding clause (x), within 180 days after
the end of such 365-day period; and provided further, however, that any Net
Available Proceeds not subject to such legally binding commitment or so
reinvested within such 365-day period (as such period may be extended as
permitted above) (or, in either case, such earlier date, if any, as the Borrower
or such Restricted Subsidiary determines not to reinvest such Net Available
Proceeds as set forth above) shall be immediately applied to the prepayment of
the Term A Loans as set forth in this Section 2.04(b)(iii); and provided
further, however, that with respect to any such replacement or restoration of
property or assets constituting Collateral, the Borrower shall take all actions
specified in Section 6.09 in order that such property or asset shall constitute
Collateral upon the acquisition or construction thereof.   

(iv)Commencing with the Fiscal Year ending December 31, 2017, within ten
Business Days after financial statements have been delivered pursuant to
Section 7.01(b) and the related Compliance Certificate has been delivered
pursuant to Section 7.02 for such Fiscal Year, the Borrower shall prepay an
aggregate principal amount of Term A Loans in an amount equal to (x) the
Applicable ECF Percentage of Excess Cash Flow for the Fiscal Year covered by
such financial statements minus (y) the amount of any optional prepayments
during such Fiscal Year of the Loans pursuant to Section 2.04(a) (to the extent
such prepayments are of Revolving Loans, only to the extent accompanied by a
permanent reduction in the Commitments under the Revolving Facility) to the
extent not funded with the proceeds of Indebtedness or from any Matching Equity
Contribution (such prepayments to be applied as set forth in clause (v) below).

(v)Each prepayment of Term A Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied to the principal repayment installments of the
Term A Facility on a pro-rata basis.  In the event of any mandatory prepayment
of Term A Borrowings made at a time when Term A Borrowings of more than one
Class remain outstanding, the Borrower shall select Term A Borrowings to be
prepaid so that the aggregate amount of such mandatory prepayment is allocated
among Borrowings of Term A Loans of each Class pro rata (or, to the extent
provided in any amendment pursuant to Section 2.13 for any Class of Term A
Loans, less than pro rata for such Class) based on the aggregate principal
amount of outstanding Borrowings of each such Class.  Mandatory prepayments of
Term A Loans shall be applied to the remaining amortization payments of such
Term A Loans on a pro rata basis among all scheduled and outstanding payments.

(vi)If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrower shall immediately prepay Revolving
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to 103% of such excess or

 

68

 

--------------------------------------------------------------------------------

 

otherwise in an amount and/or in a manner reasonably acceptable to the
applicable L/C Issuer. 

(vii)Prepayments of the Revolving Facility made pursuant to Section 2.04(b)(i),
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Revolving Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
Revolving Lenders, as applicable.

If the terms of any agreement, instrument or indenture pursuant to which any
Indebtedness (other than the Obligations) pari passu with or junior in right of
payment to the Loans is outstanding (or pursuant to which such Indebtedness is
guaranteed) require prepayment of such Indebtedness out of the Net Available
Proceeds of any Asset Sale unless such Net Available Proceeds are used to prepay
other Indebtedness, then, to the extent not otherwise required by this
Section 2.04(b), if the Borrower and the Restricted Subsidiaries shall not have
reinvested the Net Available Proceeds thereof as permitted by Section 2.04(b)(i)
within the time frame permitted thereby (but prior to the date required to be
applied to such Indebtedness), the Loans shall be repaid in an amount not less
than the minimum amount that would be required to be prepaid not later than the
latest time as and upon such terms so that such other Indebtedness will not be
required to be prepaid pursuant to the terms of the agreement, indenture or
instrument or guarantee governing such other Indebtedness.

(c)Right to Decline Proceeds.  Borrower shall deliver to the Administrative
Agent (who will notify each Lender) notice of each prepayment or offer required
under Section 2.04(b) not less than three Business Days prior to the date such
prepayment or offer shall be made (each such date, a “Mandatory Prepayment
Date”).  Such notice shall set forth (i) the Mandatory Prepayment Date, (ii) the
principal amount of each Loan (or portion thereof) to be prepaid under Sections
2.04(b)(i), (ii), (iii) or (iv) and (iii) the Type of each Loan being
prepaid.  Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under Section 2.04(b) a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment.  Administrative Agent will promptly notify each
Lender holding Term A Loans of the contents of Borrower’s prepayment or offer
notice and of such Lender’s pro rata share of any prepayment or offer.  Each
such Lender may reject all or a portion of its pro rata share of any mandatory
prepayment of, or offer with respect to, Term A Loans required to be made
pursuant to Section 2.04(b) (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. (New York City time) on the
Business Day after the date of such Lender’s receipt of notice from
Administrative Agent regarding such prepayment or offer.  Each Rejection Notice
shall specify the principal amount of the mandatory prepayment or offer of Term
A Loans to be rejected by such Lender.  If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
A Loans to be rejected, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment or offer of Term A Loans to

 

69

 

--------------------------------------------------------------------------------

 

which such Lender is otherwise entitled.  Any Declined Proceeds remaining
thereafter shall be retained by the Borrower. 

Notwithstanding anything to the contrary in this Section 2.04, (i) to the extent
that any Net Available Proceeds of any Asset Sale by a Foreign Subsidiary that
is a Restricted Subsidiary or Excess Cash Flow attributable to a Foreign
Subsidiary that is a Restricted Subsidiary is prohibited or delayed by
applicable local law from being repatriated to the United States of America, an
amount equal to the portion of such Net Available Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Term A Loans at the
times provided herein so long, but only so long, as the applicable local law
will not permit repatriation to the United States of America (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly use
commercially reasonable efforts to take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Available Proceeds or Excess Cash Flow is permitted
under the applicable local law, such repatriation will be effected and an amount
equal to such repatriated Net Available Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term A Loans pursuant to this
Section 2.04, to the extent provided herein; (ii) to the extent that the
Borrower has determined in good faith that repatriation of any or all of such
Net Available Proceeds or Excess Cash Flow would have an adverse tax cost
consequence with respect to such Net Available Proceeds or Excess Cash Flow, the
amount required to be prepaid pursuant to this Section 2.04(b) will be reduced
by an amount equal to the Net Available Proceeds or Excess Cash Flow so
affected; provided, that in the case of this clause (ii), on or before the date
on which an amount equal to any Net Available Proceeds or Excess Cash Flow so
excluded would otherwise have been required to be applied to prepayments
pursuant to this Section 2.04, (x) the Borrower applies an amount equal to such
Net Available Proceeds or Excess Cash Flow to such prepayments as if such Net
Available Proceeds or Excess Cash Flow had been received by the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Available Proceeds or Excess
Cash Flow had been repatriated (or, if less, Net Available Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Available Proceeds or Excess Cash Flow is applied to the permanent
repayment of Indebtedness of a Foreign Subsidiary; or (iii) to the extent the
transfer of funds to fund the relevant prepayment would (as determined by
counsel to the Borrower) present a material risk of liability for any Loan Party
or the directors or officers of any Loan Party the Net Available Proceeds or
Excess Cash Flow so affected may be reduced by the applicable Loan Party.

2.05Termination or Reduction of Commitments.  

(a)Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate a Term A Facility, the Revolving Facility or the Letter of Credit
Sublimit, or from time to time permanently reduce a Term A Facility, Revolving
Facility or the Letter of Credit Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving

 

70

 

--------------------------------------------------------------------------------

 

Outstandings would exceed the Revolving Facility, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized (in an amount equal to 103% of such
Outstanding Amount or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer) thereunder would exceed the Letter of
Credit Sublimit or (C) a Term A Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Term A Outstandings under such
Term A Facility would exceed such Term A Facility.  Notwithstanding the
foregoing, if such notice of reduction indicates that such reduction is to be
funded with the proceeds of a New Financing, such notice of reduction may be
revoked if such New Financing is not consummated. 

(b)Mandatory.

(i)The aggregate Term A Commitments shall be automatically and permanently
reduced to $300,000,000 after giving effect to the Borrowing of Initial Term A
Loans (if any) on the Closing Date.  The aggregate Term A Commitments shall be
automatically and permanently reduced to zero on the Initial Term A Commitment
Termination Date.  

(ii)If after giving effect to any reduction or termination of the Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c)Application of Commitment Reductions; Payment of Fees.  

(i)The Administrative Agent will promptly notify the Lenders of the applicable
Class of any termination or reduction of the Letter of Credit Sublimit, the
Revolving Commitment or the Term A Commitment under this Section 2.05.  Upon any
reduction of the Revolving Commitments, the Revolving Commitment of each
Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. Upon any reduction of the Term A
Commitments of any Class, the Term A Commitment of each Term A Lender of the
applicable Class shall be reduced by such Lender’s Applicable Term A Percentage
of such reduction amount.  All fees in respect of a Facility accrued until the
effective date of any termination of such Facility shall be paid on the
effective date of such termination.

2.06Repayment of Loans.

(a)Term A Loans.  The Borrower shall repay to the Term A Lenders of Initial Term
A Loans (x) on the last day of the fourth (4th) full Fiscal Quarter following
the Opening Date and of the next seven (7) Fiscal Quarters thereafter, an amount
equal to 1.25% of the aggregate principal amount of the Initial Term A Loans
funded, (y) on the last day of the twelfth (12th) full Fiscal Quarter following
the Opening Date and of the next three (3) Fiscal Quarters thereafter, an amount
equal to 1.875% of the aggregate principal amount of the Initial Term A Loans
funded, and (z) on the last day of the sixteenth (16th) full Fiscal Quarter
following the Opening Date and for each Fiscal Quarter thereafter, an amount
equal to 2.5% of the aggregate principal amount of the Initial Term A Loans
funded, in each case, on or after the Closing Date

 

71

 

--------------------------------------------------------------------------------

 

but prior to such repayment date; provided, that (i) such principal repayment
installments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.04 and (ii) the
final principal repayment installment of the Initial Term A Loans shall be
repaid on the Maturity Date for the Initial Term A Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Initial
Term A Loans outstanding on such date.  In the event that any Incremental Term
Loans are made, the Borrower shall repay such Incremental Term Loans on the
dates and in the amounts set forth in the related amendment pursuant to
Section 2.13. 

(b)Revolving Loans.  The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

2.07Interest.  

(a)Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; and (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by a Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default (other
than as set forth in clauses (b)(i) and (b)(ii) above) exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

72

 

--------------------------------------------------------------------------------

 

2.08Fees.  In addition to certain fees described in Sections 2.03(i) and (j): 

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent (i) for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to 0.50% per annum times the actual daily
amount by which the Revolving Facility exceeds the Total Revolving
Outstandings and (ii) for the account of each Term A Lender of Initial Term A
Loans in accordance with its Applicable Term A Percentage, until the Initial
Term A Commitment Termination Date, a commitment fee equal to 0.50% per annum
times the actual daily amount by which the Initial Term A Facility exceeds the
Total Term A Outstandings.  The commitment fee shall accrue at all times during
the applicable Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of applicable Availability Period for the applicable
Facility.  The commitment fee shall be calculated quarterly in arrears.

(b)Other Fees.  The Borrower shall pay to the Lead Arranger and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times separately agreed upon between the Borrower and the Arrangers or
the Administrative Agent (including those set forth in the Agency Fee
Letter).  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.09Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.10Evidence of Debt.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the

 

73

 

--------------------------------------------------------------------------------

 

Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. 

(b)In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

2.11Payments Generally; Administrative Agent’s Clawback.  

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
12:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 12:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender (severally) and the Borrower (severally and
not jointly with the applicable Lender) agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative

 

74

 

--------------------------------------------------------------------------------

 

Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. 

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or such L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Initial Term A Loans and Revolving Loans, to fund participations in Letters
of Credit and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

75

 

--------------------------------------------------------------------------------

 

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties. 

2.12Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.12 shall apply).

The provisions of this Section 2.12 are subject in all respects to the
provisions of Section 2.14.  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to

 

76

 

--------------------------------------------------------------------------------

 

such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

2.13Increase in Commitments.  

(a)Borrower Request.  After the Opening Date, the Borrower may by written notice
to the Administrative Agent elect to request (x) prior to the Maturity Date for
the Revolving Facility, an increase to the existing Revolving Commitments (each,
an “Incremental Revolving Commitment”) and/or (y) the establishment of one or
more Classes of new term loan commitments (each, an “Incremental Term
Commitment” and, together with the Incremental Revolving Commitments, the
“Incremental Commitments”), by an aggregate amount not in excess of (i)(x)
$100,000,000 minus (y) the aggregate principal amount of Incremental Commitments
incurred pursuant to this Section 2.13(a)(i) prior to such date plus (ii) an
amount such that, after giving effect to the incurrence of such amount the
Borrower would be in compliance on a pro forma basis (including any adjustments
required by such definition as a result of a contemplated Permitted Acquisition,
but excluding any concurrent incurrence of Indebtedness pursuant to clause (i)
above (it being understood that the Borrower shall be deemed to have utilized
this clause (ii) prior to utilization of amounts under clause (i) above) and
without netting the cash proceeds of any Incremental Commitment) the
Consolidated Total Leverage Ratio (assuming that all Incremental Commitments
incurred pursuant to this Section 2.13(a) on or prior to such date of
determination are funded Indebtedness and would be included in the definition of
Total Funded Indebtedness, whether or not such Indebtedness would otherwise be
so included) does not exceed 3.00:1.00.  Each such notice shall specify (i) the
date (each, an “Increase Effective Date”) on which the Borrower proposes that
the Incremental Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent) and (ii) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such Incremental Commitments be allocated and the
amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the Incremental Commitments may elect or decline, in
its sole discretion, to provide such Incremental Commitment.  Each Incremental
Commitment shall be in an aggregate amount of $10,000,000 or any whole multiple
of $500,000 in excess thereof (provided that such amount may be less than
$10,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above).

(b)Conditions.  The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i)unless otherwise agreed by the Borrower and the lenders providing the
Incremental Commitments (and subject to clause (f) below), the Incremental
Commitments will have the same Guarantees as, and be secured on a pari passu
basis by the same Collateral securing, the then existing Term A Loans and
Revolving Loans; provided that, for the avoidance of doubt, the Incremental
Commitments shall only be Guaranteed by the Loan Parties and shall be secured
only by the Collateral securing, the then existing Term A Loans and Revolving
Loans;

(ii)no Event of Default shall have occurred and be continuing or would result
from the borrowings to be made on the Increase Effective Date;

 

77

 

--------------------------------------------------------------------------------

 

(iii)the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality, in all respects) on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.13(b), the
representations and warranties contained in Section 5.05 shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b) of Section 7.01; and 

(iv)If the Increase Effective Date is prior to the Final Completion Date, any
borrowings to be made on the Increase Effective Date shall be accompanied by the
consummation of a Matching Equity Contribution by MGM Resorts to the Borrower
(in the form of common Equity Interests) in an amount equal to the amount
required by Section 4.02(e), with the proceeds thereof to be deposited in the
Company Equity Contribution Account and available to be used in accordance with
Section 6.07.

(c)Terms of New Loans and Commitments.  The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i)terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or as otherwise determined by the Borrower and the lenders
providing such Incremental Term Commitments (and set forth in the applicable
Increase Joinder), substantially identical to the Initial Term A Loans (it being
understood that Incremental Term Loans may be a part of the Initial Term A
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not substantially identical to the Initial Term A Loans (except to the
extent permitted by clause (iii), (iv), (v) and (vi) below) they shall not be
materially more favorable, taken as a whole, to the Lenders providing such
Incremental Term Loans than the terms of the existing Term A Facility or shall
be reasonably satisfactory to the Administrative Agent (it being understood that
terms and conditions applicable after the Final Maturity Date are acceptable to
the Administrative Agent); provided that in any event the Incremental Term Loans
must comply with clauses (iii), (iv) and (vi) below;

(ii)the terms and provisions of Revolving Loans made pursuant to Incremental
Revolving Commitments shall be identical to the Revolving Loans;

(iii)the Weighted Average Life to Maturity of any Incremental Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of any Class
of then existing Term A Loans;

(iv)the maturity date of Incremental Term Loans shall not be earlier than the
Final Maturity Date;

(v)the interest rate margins and (subject to clause (iii) above) amortization
schedule applicable to any Incremental Term Loans shall be determined by the
Borrower and the lenders in respect thereof;

 

78

 

--------------------------------------------------------------------------------

 

(vi)Incremental Term Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the then
existing Term A Loans; and 

(vii)the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Loans pursuant to Section 2.13(d).

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment reasonably satisfactory to each of
them.  Notwithstanding the provisions of Section 11.01, the Increase Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.13.  In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Revolving Loans or Term A Loans shall be
deemed, unless the context otherwise requires, to include references to
Revolving Loans made pursuant to Incremental Revolving Commitments and
Incremental Term Loans that are Term A Loans, respectively, made pursuant to
this Agreement.  This Section 2.13 shall supersede any provisions in
Section 2.12 or Section 11.01 to the contrary.

(d)Adjustment of Revolving Loans.  To the extent the Commitments being increased
on the relevant Increase Effective Date are Incremental Revolving Commitments,
then each Revolving Lender that is acquiring an Incremental Revolving Commitment
on the Increase Effective Date shall make a Revolving Loan, the proceeds of
which will be used to prepay the Revolving Loans of the other Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date.  If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with
Section 2.01(b).

(e)Making of Incremental Term Loans.  On any Increase Effective Date on which
new Commitments for Term A Loans are effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such new Commitment shall
make a Term A Loan to the Borrower in an amount equal to its new Commitment.

(f)Equal and Ratable Benefit.  The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent agreed by the Borrower and the lenders providing such Incremental
Commitments (and set forth in the applicable Increase Joinder).  The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Collateral Documents continue to be perfected under the UCC or otherwise
after

 

79

 

--------------------------------------------------------------------------------

 

giving effect to the establishment of any such class of Term A Loans or any such
new Commitments. 

2.14Defaulting Lenders.  

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to L/C Issuer hereunder; third, to Cash Collateralize
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14(d); fourth, as the Borrower may request (so long as
no Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.14(d); sixth, to the payment of any amounts owing to the Lenders or
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to

 

80

 

--------------------------------------------------------------------------------

 

Section 2.14(a)(iii).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. 

(ii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to extent
allocable to its pro rata portion of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.14(d).

(C)With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
have been reallocated to such Non-Defaulting Lender pursuant to clause (iii)
below, (y) pay to L/C Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iii)Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata portion of the L/C Obligations but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Total Revolving Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(A)Cash Collateral.  If the reallocation described in clause (iii) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14(d).

 

81

 

--------------------------------------------------------------------------------

 

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each
L/C Issuer agrees in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.14(a)(iii), whereupon such Lender will cease to be a Defaulting
Lender); provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender. 

(c)New Letters of Credit.  So long as any Lender is a Defaulting Lender, the L/C
Issuer shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any new, extended,
renewed or increased Letter of Credit have been or will be fully allocated among
the Non-Defaulting Lenders in a manner consistent with clause (a)(iii) above and
such Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in accordance with Section 2.14(d).

(d)Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or L/C Issuer (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize L/C Issuer’s Fronting Exposure in an amount equal to 103% of
such Fronting Exposure or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer with respect to such Defaulting Lender
(determined after giving effect to Section 2.14(a)(iii) and any Cash Collateral
provided by such Defaulting Lender).

(i)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of L/C Issuer, and agree to maintain, a First Priority
Lien in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and L/C Issuer as herein provided, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral

 

82

 

--------------------------------------------------------------------------------

 

was so provided, prior to any other application of such property as may
otherwise be provided for herein. 

(iii)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce L/C Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.14 following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by the Administrative Agent and L/C Issuer that there exists
excess Cash Collateral; provided that, subject to the other provisions of this
Section 2.14, the Person providing Cash Collateral and L/C Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable law.

(ii)If the Borrower, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Laws to withhold or deduct any
Taxes, including both United States federal backup withholding and withholding
Taxes, with respect to any payment, then (A) the applicable withholding agent
shall withhold or make such deductions and shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (B) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any such
required withholding or required deductions have been made (including any such
deductions of Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section 3.01) the Lender (or, in case of payments made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such withholding or
deduction on account of Indemnified Taxes or Other Taxes been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
clause (a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

 

83

 

--------------------------------------------------------------------------------

 

(c)Tax Indemnifications. Without limiting the provisions of clause (a) or
(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
any Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable by the Administrative Agent or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount and basis of calculation of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Notwithstanding
anything to the contrary contained in this Section 3.01(c), the Borrower shall
not be required to indemnify the Administrative Agent or any Lender pursuant to
this Section 3.01(c) for any incremental interest, penalties or expenses
resulting from the failure of the Administrative Agent or such Lender, as
applicable, to notify the Borrower of such possible indemnification claim within
180 days after the Administrative Agent or such Lender, as applicable, receives
written notice from the applicable taxing authority of the specific tax
assessment giving rise to such indemnification claim. 

(d)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
information reasonably requested by the Borrower or the Administrative Agent as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(e)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the

 

84

 

--------------------------------------------------------------------------------

 

Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so. 

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to any
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent, on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), two
copies of whichever of the following is applicable:

(I)executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II)executed originals of IRS Form W-8ECI (or any successor form),

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code  and that no payments under any
Loan Document are effectively connected with such Foreign Lender’s conduct of a
United States trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor form),

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of such direct
and indirect partners, or

 

85

 

--------------------------------------------------------------------------------

 

(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made. 

Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(f)Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes imposed with respect to such refund)
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This clause (f) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(g)FATCA.  If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements necessary for an
exemption from withholding under such provisions (including those contained in
Sections 1471(b) or Section 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation as may be necessary for the
Borrower and the Administrative Agent to comply with their FATCA obligations, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(i)Lender.  For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 3.01, include any L/C Issuer.

 

86

 

--------------------------------------------------------------------------------

 

(j)Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01. 

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan (in each case with respect to this
clause (a)(i), “Impacted Loans”), or (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar

 

87

 

--------------------------------------------------------------------------------

 

Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein. 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes indemnifiable under Section 3.01
and any Excluded Taxes); or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder

 

88

 

--------------------------------------------------------------------------------

 

(whether of principal, interest or any other amount) then, upon request of such
Lender or such L/C Issuer, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided that the Borrower shall not be treated
less favorably with respect to such amounts than how other similarly situated
borrowers of such Lender or L/C Issuer are generally treated (it being
understood that this provision shall not be construed to obligate any Lender or
L/C Issuer to make available any information that, in its sole discretion, it
deems confidential).

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered; provided that the Borrower shall not be treated less
favorably with respect to such amounts than how other similarly situated
borrowers of such Lender or L/C Issuer are generally treated (it being
understood that this provision shall not be construed to obligate any Lender or
L/C Issuer to make available any information that, in its sole discretion, it
deems confidential).

(c)Certificates for Reimbursement.  A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

89

 

--------------------------------------------------------------------------------

 

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 30 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 30 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 30 days from receipt of such
notice. 

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any actual loss, cost or
expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

excluding in each case any loss of anticipated profits.  The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.  A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender as specified in this
Section 3.05 and delivered to the Borrower shall be conclusive absent manifest
error.

3.06Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The

 

90

 

--------------------------------------------------------------------------------

 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment. 

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative
Agent.  Notwithstanding the foregoing, (a) the Borrower shall not be required to
make any payments to any Lender under Section 3.02 or 3.04 for any costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the circumstances giving rise to such costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided that if the event giving rise to such costs or reductions is given
retroactive effect, then the 270-day period referred to above shall be extended
to include the period of retroactive effect therefor; (b) the Borrower shall not
be obligated to compensate any Lender under Section 3.05 for any such losses,
expenses or liabilities attributable to any such circumstance occurring prior to
the date that is 30 days prior to the date on which such Lender requested such
compensation from the Borrower.

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.  The obligation of the L/C Issuers
and the Lenders to make the initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer on behalf of the
signing Loan Party to the extent execution thereof is contemplated thereby (and,
if applicable, by the Administrative Agent, the Collateral Agent and/or the
Lenders) each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and reasonably
satisfactory to the Administrative Agent, the Collateral Agent and each of the
Lenders:

(i)executed counterparts of this Agreement, the MGM Resorts Completion Guarantee
and the Guaranty, to the extent there are any Guarantors on the Closing Date;

(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;

 

91

 

--------------------------------------------------------------------------------

 

(iii)the Security Agreement duly executed by each Loan Party, together with: 

(A)to the extent certificated, certificates representing the Pledged Securities
(as defined in the Security Agreement), if any, referred to therein accompanied
by undated stock powers executed in blank,

(B)proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, and

(C)the Term A Loan Proceeds Account Control Agreement, the Operating Account
Control Agreement and the Company Equity Contribution Account Control Agreement
duly executed by the appropriate parties;

(iv)the Mortgages, duly executed and in a form suitable for recordation, along
with:

(A)evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem necessary in
order to create a valid first Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid or
shall be paid substantially concurrently with the Closing Date,

(B)for each Mortgaged Real Property, ALTA mortgagee’s title insurance policies
(the “Title Policy”), including customary endorsements thereto in favor of
Collateral Agent,  in an amount reasonably acceptable to the Collateral Agent,
dated as of the date of recording of such Mortgage, insuring the Mortgages to be
valid subsisting first priority Liens on the property described therein, free
and clear of all Liens, other than Permitted Encumbrances and other Liens
reasonably acceptable to the Collateral Agent,

(C)for each Mortgaged Real Property either (I) a new and current ALTA survey (or
equivalent) certified to the Collateral Agent sufficient for the issuers of the
title insurance delivered pursuant to Section 4.01(a)(iv)(B) above to remove all
standard survey exceptions and issue the customary survey-related endorsements,
or (II) the most recent ALTA survey (or equivalent) of such premises, together
with an affidavit from Borrower or such Restricted Subsidiary, as applicable,
stating that there has been no change, in each case of clauses (I) and (II) such
documentation being sufficient for the issuers of such title insurance policies
to remove all standard survey exceptions and issue the customary survey-related
endorsements,

(D)[reserved],

 

92

 

--------------------------------------------------------------------------------

 

(E)opinions of counsel reasonably acceptable to the Collateral Agent, confirming
that each Mortgage creates a Lien on the Mortgaged Real Property purported to be
covered by the related Mortgage, which shall be from local counsel in each state
where a Mortgaged Real Property is located covering the enforceability, due
authorization, execution and delivery of the relevant Mortgages and any other
opinions reasonably requested by Collateral Agent,  

(F)with respect to each Mortgaged Real Property: (i) a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination; (ii) if
any Mortgaged Real Property is located in a special flood hazard area, a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Restricted Subsidiary, and (iii) for
each Mortgaged Real Property located in a special flood hazard area, evidence of
flood insurance  as required by Section 6.03 hereof,

(G)with respect to any Leasehold Property that is Closing Date Mortgaged Real
Property, an estoppel certificate from the landlord under the applicable lease,
including but not limited to an estoppel certificate from Lessor under the MGM
National Harbor Hotel and Casino Ground Lease reasonably satisfactory to the
Administrative Agent, and

(H)evidence reasonably satisfactory to the Administrative Agent that a
memorandum of lease to the MGM National Harbor Hotel and Casino Ground Lease has
been recorded.

(v)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer authorized to act in connection with this Agreement and the other Loan
Documents;

(vi)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(vii)a favorable opinion of (x) Milbank, Tweed, Hadley & McCloy LLP, counsel to
the Loan Parties, (y) local counsel to the Loan Parties in each jurisdiction in
which the Loan Parties are formed and (z) Maryland local counsel to the Loan
Parties with respect to Gaming Laws, in each case, addressed to the
Administrative Agent, the Collateral Agent and each Lender and reasonably
satisfactory to the Administrative Agent;

(viii)a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since December 31, 2014 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (C) the accuracy of the representation and warranty
set forth in Section 5.14;

 

93

 

--------------------------------------------------------------------------------

 

(ix)Phase I environmental assessment reports in respect of the Mortgaged Real
Property reasonably acceptable to the Administrative Agent (which reports the
Administrative Agent has received and acknowledges being satisfied with); 

(x)current FIRREA appraisals of the Mortgaged Real Property prepared by an
independent appraiser reasonably satisfactory to the Administrative Agent, at
the sole expense of Borrower, reasonably acceptable to the Administrative Agent,
showing the “as is” value, the “completed” value, the “completed and stabilized”
value, and/or such other valuations as may be reasonably required by the
Administrative Agent;

(xi)evidence that the Collateral Agent, on behalf of the Lenders, has been named
as an additional insured or loss payee, as the case may be, under all insurance
policies specified in Section 5.19 pursuant to certificates of insurance or
endorsements, as appropriate;

(xii)a copy of the General Construction Agreement (which General Construction
Agreement the Administrative Agent has received);

(xiii)a copy of the substantially final Plans and Specifications and a Project
Budget, in each case reasonably satisfactory to the Joint Lead Arrangers (which
Plans and Specifications the Administrative Agent has received);

(xiv)an In-Balance Test Certificate from the Chief Financial Officer of the
Borrower, confirming that the In-Balance Test will be satisfied as of the
Closing Date;

(xv)the unaudited consolidated balance sheets of the Borrower as of December 31,
2014 and September 30, 2015 (which consolidated balance sheets the
Administrative Agent has received);

(xvi)certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Liens permitted under Section 8.03); and

(xvii)a Perfection Certificate (the “Perfection Certificate”), duly executed by
each of the Loan Parties.

(b)(i) all fees required to be paid by the Borrower to the Administrative Agent
and the Arrangers on or before the Closing Date pursuant to any written
agreement shall concurrently be paid; and (ii) all fees required to be paid to
the Lenders by the Borrower on or before the Closing Date pursuant to any
written agreement shall concurrently be paid;

 

94

 

--------------------------------------------------------------------------------

 

(c)unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs to the Administrative Agent and the Collateral Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
three Business Days prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent); and 

(d)No later than three (3) Business Days in advance of the Closing Date, the
Administrative Agent shall have received all documentation and other information
reasonably requested with respect to any Loan Party in writing by any Lender at
least ten (10) days in advance of the Closing Date, which documentation or other
information is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

Without limiting the generality of the provisions of Section 10.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (including any for any Term A Loans but other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if such representation
or warranty is qualified by materiality, in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 7.01(a) and (b).

(b)Except as otherwise provided for in the MGM Resorts Completion Guaranty, no
Default shall exist, or would result from such proposed Credit Extension or from
the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d)Each Request for Credit Extension of Term A Loans or, to the extent the Total
Revolving Outstandings after giving effect to such issuance would be greater
than $25,000,000 (the “Revolver Equity Threshold”) Revolving Loans, following
the Closing Date but

 

95

 

--------------------------------------------------------------------------------

 

on or prior to the Opening Date, shall be accompanied by the consummation of a
cash equity contribution (a “Matching Equity Contribution”) by MGM Resorts to
the Borrower (with all Matching Equity Contributions to the Borrower to be in
the form of common Equity Interests) in an amount equal to the amount of the
requested drawing under the Revolving Facility in excess of the Revolver Equity
Threshold or a Term A Facility, as applicable, with the proceeds thereof to be
deposited in the Company Equity Contribution Account and available to be used in
accordance with Section 6.07. 

(e)In the case of drawings under the Revolving Facility, prior to the initial
Request for Credit Extension of Revolving Loans (unless a later time is
otherwise agreed to by the Borrower and the Administrative Agent), the
Administrative Agent shall have received the Revolving Loan Proceeds Account
Control Agreement in form reasonably satisfactory to the Administrative Agent
and the Collateral Agent and duly executed by a Responsible Officer of the
signing Loan Party.

(f)On the date of each Request for Credit Extension (i) of Term A Loans prior to
the Final Completion Date and (ii) of Revolving Loans prior to the Opening Date,
the In-Balance Test shall be satisfied as of such date and each such Request for
Credit Extension shall be accompanied by an In-Balance Test Certificate,
attaching the In-Balance Projections.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01Existence and Qualification; Power; Compliance With Laws.  

(a)The Borrower is a limited liability company duly formed, validly existing and
in good standing under the Laws of Nevada.  As of the Closing Date, the Borrower
has no Subsidiaries and there are no Guarantors.

(b)The Borrower and each Guarantor, if any, is duly qualified or registered to
transact business and is in good standing in each other jurisdiction in which
the conduct of its business or the ownership or leasing of its Properties makes
such qualification or registration necessary, except where the failure so to
qualify or register and to be in good standing would not constitute a Material
Adverse Effect.  The Borrower and each Guarantor, if any, has all requisite
corporate or other organizational power and authority to conduct its business,
to own and lease its Properties and to execute and deliver each Loan Document to
which each is a party and to perform the Obligations, except where the failure
to have such power and authority would not constitute a Material Adverse
Effect.  

 

96

 

--------------------------------------------------------------------------------

 

(c)The Borrower and each Guarantor, if any, is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business as at present
conducted, except where the failure so to comply, file, register, qualify or
obtain exemptions would not constitute a Material Adverse Effect. 

5.02Authority; Compliance With Other Agreements and Instruments and Government
Regulations.  The execution, delivery and performance by the Borrower and each
Guarantor, if any, of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not:

(i)require any consent or approval not heretofore obtained of any member,
partner, director, stockholder or security holder of credit of such party;

(ii)violate or conflict with any provision of such party’s charter, articles of
incorporation, operating agreement or bylaws, as applicable;

(iii)result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrower and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03;

(iv)violate any Requirement of Law applicable to such Loan Party, except where
such violation or conflict would not have a Material Adverse Effect;

(v)violate or conflict with any provision of any contract or agreement
applicable to such party, except where such violation or conflict would not have
a Material Adverse Effect; and

(vi)none of the Borrower or Guarantors, if any, is in violation of, or default
under, any Requirement of Law or Contractual Obligation, or any Material
Agreement, indenture, loan or credit agreement, in any respect that constitutes
a Material Adverse Effect.  

5.03No Governmental Approvals Required.  Except as obtained or made on or prior
to the Closing Date and the approval of the Maryland Lottery and Gaming Control
Commission, no material authorization, consent, approval, order, license or
permit from, or filing, registration or qualification with, any Governmental
Authority is or will be required to authorize or permit under applicable Laws
the execution, delivery and performance by the Borrower or any Restricted
Subsidiary of the Loan Documents to which it is a party or for the legality,
validity or enforceability hereof or thereof or for the consummation of the
transactions herein and therein contemplated.

5.04Subsidiaries.  

As of the Closing Date, Borrower has no Subsidiaries or other equity
investments, other than those disclosed on Schedule 5.04 which shows, as of the
Closing Date, with respect to each

 

97

 

--------------------------------------------------------------------------------

 

such Subsidiary, if any, or equity investment, if any, as of the Closing Date,
the jurisdiction of its formation, the address of its principal place of
business and its United States taxpayer identification number.

5.05Financial Statements; Plans and Specifications; In-Balance Test
Certificate.  

(a)Each of the most recent quarterly and annual financial statements delivered
pursuant to Article VII hereof (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby; (ii) fairly present
the financial condition of Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness as required by
GAAP.

(b)The Plans and Specifications (a) are, to the Borrower’s knowledge based on
reasonable assumptions as to all legal and factual matters material thereto, (b)
are and will be from time to time, consistent with the provisions of the Loan
Documents and the Project Documents in all material respects, (c) to the
knowledge of the Borrower, have been prepared in good faith, and (d) fairly
represent the Borrower’s reasonable expectation as to the matters covered
thereby.  The Final Plans and Specifications, if any, (i) to the knowledge of
the Borrower, have been prepared in good faith, and (ii) are accurate in all
material respects and fairly represent the Borrower’s reasonable expectation as
to the matters covered thereby.

(c)Each In-Balance Test Certificate is a true and correct statement in all
material respects of the proposed sources and uses for the development and
completion of MGM National Harbor.  The Project Budget and all of the amounts
set forth therein represent a true statement in all material respects of all
Project Costs reasonably anticipated by the Borrower to be incurred in
connection with the development and completion of MGM National Harbor in
accordance with this Agreement.

5.06Litigation.  As of the Closing Date, except as set forth on Schedule 5.06,
there are no actions, suits, proceedings or investigations pending as to which
the Borrower or the Restricted Subsidiaries have been served or have received
notice or, to the best knowledge of the Borrower, threatened against or
affecting the Borrower or the Restricted Subsidiaries or any Property of any of
them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.

5.07Binding Obligations.  This Agreement and each other Loan Document, when
delivered hereunder, will have been duly and validly executed and delivered by
each Loan Party party thereto.  Each of the Loan Documents to which the Borrower
or the Restricted Subsidiaries is a party will, when executed and delivered by
such Person, constitute the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws, Gaming Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

 

98

 

--------------------------------------------------------------------------------

 

5.08No Default.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.   

5.09ERISA.  Each Pension Plan complies with ERISA, the Code and any other
applicable Laws, except to the extent that such noncompliance could not
reasonably be expected to have a Material Adverse Effect; and (ii) no ERISA
Event has occurred or is reasonably likely to occur that could reasonably be
expected to have a Material Adverse Effect.

5.10Margin Stock; Investment Company Act.  Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Federal Reserve Board), or extending credit for the purpose of purchasing
or carrying margin stock.  No part of the proceeds of any extension of credit
(including any Loans and Letters of Credit) hereunder will be used directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry any Margin Stock or extend credit to others for such purpose or to refund
Indebtedness originally incurred for such purpose or for any other purpose, in
each case, that entails a violation of, or is inconsistent with, the provisions
of Regulation T, Regulation U or Regulation X.   Neither Borrower nor the
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.11Disclosure.  All written factual statements made by a Responsible Officer to
the Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof, taken as a whole, do not
contain any material misstatement of fact or omit a material fact necessary to
make the statements made not misleading in light of all the circumstances
existing at the date any statement was made.

5.12Tax Liability.  Except as would not, individually or in the aggregate, have
a Material Adverse Effect, the Borrower and each of its Restricted Subsidiaries
have filed all Tax returns which are required to be filed (including in its
capacity as a withholding agent), and have paid, or made provision for the
payment of, all Taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by the Borrower
and the Restricted Subsidiaries (including, in each case, in its capacity as a
withholding agent), except such Taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves (in
accordance with GAAP) have been established and maintained, and so long as no
Property of the Borrower and the Restricted Subsidiaries is in jeopardy of being
seized, levied upon or forfeited as a result thereof.  As of the Closing Date,
there are no Tax sharing agreements or similar arrangements (including Tax
indemnity arrangements) with respect to or involving the Borrower or the
Restricted Subsidiaries, other than (i) those that are between the Borrower and
its Restricted Subsidiaries, (ii) any customary indemnification obligations
contained in commercial agreements not principally related to Taxes and (iii)
those that would not, individually or in the aggregate, have a Material Adverse
Effect.

5.13Hazardous Materials.  There has been no Release of Hazardous Materials on,
at, under or from any property currently or, to the best knowledge of the
Borrower, formerly owned, leased or operated by the Borrower or any Restricted
Subsidiary, and to the best knowledge of the Borrower, no condition exists that
violates any Environmental Law affecting any Real Property,

 

99

 

--------------------------------------------------------------------------------

 

except for such Releases or violations that would not individually or in the
aggregate be reasonably likely to have a Material Adverse Effect. 

5.14Solvency.  As of the Closing Date and on any Term A Funding Date,
immediately following the extensions of credit to occur on such date, the
Borrower (on a combined basis with the Restricted Subsidiaries) is and will be
Solvent.

5.15Material Adverse Effect.  Since December 31, 2014, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, Material Adverse Effect.

5.16Licenses and Permits.  The Borrower and the Restricted Subsidiaries hold all
material governmental permits, licenses, authorizations, consents and approvals
(including, without limitation, all other Gaming Approvals) necessary for the
Borrower and the Restricted Subsidiaries to construct, own, lease, and operate
their respective Properties and to operate their respective businesses as now
being conducted or contemplated (collectively, the “Material Permits”), except
for (i) Material Permits the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect, (ii) those Gaming Approvals which
Borrower may not request or receive until after construction of MGM National
Harbor and (iii) as authorized under Md. Code Ann., State Gov’t,
Section 9-1A-11(b)(2), an extension of the date by which the commencement of the
operation of video lottery terminals in MGM National Harbor must occur.  None of
the Material Permits has been modified in any way since the Closing Date that
would reasonably be expected to have a Material Adverse Effect.  All Material
Permits are in full force and effect except where the failure to be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of the Restricted Subsidiaries has received
written notice that any Gaming Authority has commenced proceedings to appoint a
trustee to act for Borrower or any of the Restricted Subsidiaries or to suspend,
revoke or not renew any such Material Permits except where such suspension,
revocation or failure to renew would not reasonably be expected to have a
Material Adverse Effect.

5.17Ownership of Property; Liens.  The Borrower and the Restricted Subsidiaries
each have good and valid title to, or valid leasehold interest in, all material
Property owned by it, and all such assets and Property are subject to no Liens
other than Permitted Encumbrances and other Liens permitted under
Section 8.03.  The Borrower and each of the Restricted Subsidiaries have good
record and marketable title to, or valid leasehold interests in, its owned or
leased Mortgaged Real Property.  Except as would not reasonably be expected to
have a Material Adverse Effect, neither the business nor the properties of any
Loan Party is affected by any Force Majeure Event.

5.18Security Interest; Absence of Financing Statements; Etc.  The Collateral
Documents, once executed and delivered, will create, in favor of Collateral
Agent for the benefit of the Secured Parties, as security for the obligations
purported to be secured thereby, a valid and enforceable security interest in
and Lien upon all of the Collateral, and upon (i) filing, recording, registering
or taking such other actions as may be necessary with the appropriate
Governmental Authorities (including payment of applicable filing and recording
taxes), (ii) the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by

 

100

 

--------------------------------------------------------------------------------

 

the Security Agreement) and (iii) delivery of the applicable documents to the
Collateral Agent in accordance with the provisions of the applicable Collateral
Documents, for the benefit of the Secured Parties, such security interest shall
be a perfected security interest in and Lien upon all of the Collateral (subject
to any applicable provisions set forth in the Security Agreement with respect to
limitations as to perfection of Liens on the Collateral described therein) prior
to all Liens other than (x) Permitted Encumbrances and (y) any other Liens
permitted by Section 8.03, in each case having priority by operation of Law;
provided that certain Gaming Approvals may be required to enforce and/or
exercise certain rights and remedies thereunder.  Upon the execution of the
Security Agreement and each Account Control Agreement, each such Account Control
Agreement shall give rise to a perfected First Priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in the accounts
described therein and the proceeds and products thereof, as security for the
Obligations, in each case subject only to Permitted Encumbrances. 

5.19Insurance.  The Loan Parties maintain casualty, liability, builder’s
all-risk and other insurance coverages in respect of MGM National Harbor and
each such policy is maintained through financially sound and reputable insurance
companies (which are not Sponsor Entities or Loan Parties) and is in such
amounts and against such risks as is carried by responsible companies engaged in
similar businesses and owning similar assets in the general areas in which the
Borrower and the Restricted Subsidiaries operate.

5.20Compliance with Law.  Each of the Loan Parties is in compliance in all
material respects with all Requirements of Law and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such Requirement of Law or such order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.21Intellectual Property.  Except as could not reasonably be expected to result
in a Material Adverse Effect, the Loan Parties own or have the right to use all
patents, trademarks, permits, service marks, trade names, copyrights,
franchises, licenses and other rights with respect thereto, that are necessary
for the operation of their business as contemplated in the Loan Documents, which
rights do not infringe any similar rights owned by any other Person in any
respect.

5.22Anti-Terrorism Laws.  

No Loan Party is in material violation of any Requirement of Law relating to
terrorism or money laundering, including, without limitation, the Bank Secrecy
Act of 1970, 31 U.S.C. § 5311 et seq., Title 31 of the Code of Federal
Regulations, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

5.23OFAC; Anti-Corruption Laws.  

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower, any director, officer, employee, agent, affiliate or representative of
the Borrower or any of its Subsidiaries, is an individual or entity that is, or
is 50% or more owned or controlled by any

 

101

 

--------------------------------------------------------------------------------

 

individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority with jurisdiction over the Borrower or (iii)
located, organized or resident in a Designated Jurisdiction.

The Borrower and its Subsidiaries have conducted their businesses in compliance
with the FCPA in all material respects and have instituted and maintained
policies and procedures designed to promote and achieve compliance by the
Borrower and its Subsidiaries with the FCPA and other applicable anti-corruption
laws and regulations.

Article VI
AFFIRMATIVE COVENANTS

So long as the Termination Conditions have not been satisfied the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

6.01Preservation of Existence.  Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
and such authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations would not constitute a Material
Adverse Effect, and (b) that a merger or Asset Sale permitted by Section 8.01
shall not constitute a violation of this covenant; and qualify and remain
qualified to transact business in each jurisdiction in which such qualification
is necessary in view of their respective business or the ownership or leasing of
their respective Properties except where the failure to so qualify or remain
qualified would not constitute a Material Adverse Effect.

6.02Maintenance of Properties.  Maintain, preserve and protect all of their
respective material Properties in good order and condition, subject to wear and
tear in the ordinary course of business, and not permit any waste of their
respective Properties, except that the failure to maintain, preserve and protect
a particular item of Property that is not of significant value, either
intrinsically or to the operations of the Borrower and the Restricted
Subsidiaries, taken as a whole, shall not constitute a violation of this
covenant or where the failure to do so would not constitute a Material Adverse
Effect.  In respect of any Mortgaged Real Property, the Borrower and the
Restricted Subsidiaries shall not (a) initiate or acquiesce in any change in
zoning or any other land classification in a manner that would prohibit any
casino, gaming, lottery or hotel business conducted on such Mortgaged Real
Property or would otherwise materially impact the value of such Mortgaged Real
Property as collateral, or (b) demolish any of the primary gaming or hotel
features of such Mortgaged Real Property (except in connection with refreshments
or remodeling thereof within their existing core and shell and temporary
construction disruption which is reasonable in relation to the anticipated
benefits of the development or redevelopment thereof), provided that the
Borrower and the Restricted Subsidiaries shall be permitted to demolish any
portion of such Mortgaged Real Property in connection with the expansion or
renovation of such Mortgaged Real Property or the construction of adjacent or
adjoining features, provided that the Borrower has determined in good faith that
such expansion, renovation, construction or similar

 

102

 

--------------------------------------------------------------------------------

 

project would not be expected to unreasonably interfere with the business
conducted at such Mortgaged Real Property or materially impair its value as
Collateral.   

6.03Maintenance of Insurance.  Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions), including with respect to
each Mortgaged Real Property, with responsible insurance companies in such
amounts and against such risks as is carried by companies engaged in similar
businesses and owning similar assets in the general areas in which the Borrower
and the Restricted Subsidiaries operate; and furnish to the Administrative
Agent, promptly upon reasonable written request, information evidencing
compliance with this Section 6.03.  The Collateral Agent shall be named as an
additional insured on all liability insurance policies of each Loan Party (other
than directors and officers liability insurance, insurance policies relating to
employment practices liability, crime or fiduciary duties, kidnap and ransom
insurance policies, and insurance as to fraud, errors and omissions) and the
Collateral Agent shall be named as a mortgagee/loss payee on all property
insurance policies of each such Person relating to Property which is Collateral.

If any portion of any Mortgaged Real Property at any time is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance reasonably acceptable to the Administrative Agent.  The Borrower
shall, and will cause each of the Restricted Subsidiaries to, do or cause to be
done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, privileges, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing in this Section 6.03 shall prevent (A)
sales, conveyances, transfers or other dispositions of assets, consolidations or
mergers by or any other transaction in accordance with Section 8.01; (B) the
withdrawal of qualification as a foreign corporation in any jurisdiction where
such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (C) the abandonment of any
rights, permits, authorizations, copyrights, trademarks, trade names,
franchises, licenses and patents that the Borrower reasonably determines are not
useful to its business.

In the event that the proceeds of any insurance claim are paid after the
Administrative Agent has exercised its right to foreclose after an Event of
Default, such proceeds shall be paid to the Administrative Agent to satisfy any
deficiency remaining after such foreclosure.  The Collateral Agent shall retain
its interest in the policies required to be maintained pursuant to this
Section 6.03 during any redemption period.

6.04Compliance With Laws.  Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, applicable tax laws
and Gaming Laws and any and all

 

103

 

--------------------------------------------------------------------------------

 

zoning, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Real Property)
except to the extent that such non-compliance with such Requirements of Law
would not constitute a Material Adverse Effect, except that the Borrower and the
Restricted Subsidiaries need not comply with a Requirement of Law then being
contested by any of them in good faith by appropriate proceedings.  The Borrower
will maintain in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with applicable Sanctions, with the FCPA and other
applicable anti-corruption laws and regulations. 

6.05Inspection Rights.  Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of the Borrower or the Restricted Subsidiaries)
permit the Administrative Agent or any Lender, or any authorized employee, agent
or representative thereof, to examine, audit and make copies and abstracts from
the records and books of account of, and to visit and inspect the Mortgaged Real
Property of, the Borrower and the Restricted Subsidiaries (including, for the
avoidance of doubt, MGM National Harbor) (provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders may exercise such visitation
and inspection rights; provided that Lenders may accompany the Administrative
Agent at their own expense on any visitation or inspection pursuant to this
clause (x) and (y) the Administrative Agent shall not exercise such rights more
often than (i) on or prior to the Final Completion Date, one time during any
Fiscal Quarter and (ii) after the Final Completion Date, one time during any
Fiscal Year) and to discuss the affairs, finances and accounts of the Borrower
and the Restricted Subsidiaries with any of their officers, managers, key
employees (subject to such accountants’ customary policies and procedures) and,
upon request, furnish promptly to the Administrative Agent, any Lender or any
advisor of the Administrative Agent or any Lender true copies of all financial
information made available to the board of directors or audit committee of the
board of directors of the Borrower, provided that no Borrower Party will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any document, information or other matter in respect of which
disclosure is then prohibited by law or contract.  Notwithstanding anything to
the contrary in this Agreement, none of the Borrower or the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter with any Competitor that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

6.06Keeping of Records and Books of Account.  Keep adequate records and books of
account in conformity with GAAP, consistently applied, and in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any Restricted Subsidiary.

6.07Use of Proceeds.  Use the proceeds of each Loan and other credit extension
made hereunder, along with the amounts in the Company Equity Contribution
Account, (a) to fund the costs and expenses of the construction and development
of MGM National Harbor (including,

 

104

 

--------------------------------------------------------------------------------

 

without limitation, Project Costs), (b) to fund the costs and expenses in
connection with the opening and initial operations of MGM National Harbor, (c)
to fund the costs and expenses associated with the leasing, ownership and
operations of MGM National Harbor, (d) to fund fees and expenses incurred in
connection with the foregoing, including, without limitation, working capital,
transaction costs and expenses and payment of transaction costs, fees and
expenses incurred in connection with this Agreement, the other Loan Documents
and the other transactions contemplated hereby, and (e) with respect to
Revolving Loans and Letters of Credit, for working capital needs and general
corporate purposes.  All funds held in the Company Equity Contribution Account
(including those funds transferred from the Company Equity Contribution Account
to the Operating Account) shall be utilized to fund the construction of, or to
provide working capital for, MGM National Harbor prior to the utilization of any
funds held in the Term A Loan Proceeds Account or the Revolving Loan Proceeds
Account.  All funds held in the Term A Loan Proceeds Account (including those
funds transferred from the Term A Loan Proceeds Account to the Operating
Account) shall be utilized prior to the utilization of any funds held in the
Revolving Loan Proceeds Account.  Each of the Agent Accounts shall be segregated
from each other and assets maintained in the Agent Accounts are owned
beneficially by the Borrower, subject to the terms and conditions of this
Agreement and the Account Control Agreements; provided that funds held in the
Company Equity Contribution Account, Term A Loan Proceeds Account and the
Revolving Loan Proceeds Account may be transferred into the Operating Account to
be utilized in accordance with sub-clauses (a)-(e) of this Section 6.07. 

6.08Additional Loan Parties.  Upon (i) any Loan Party creating or acquiring any
Subsidiary that is a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary or Excluded Subsidiary) after the Closing Date, (ii) any
Subsidiary that is a Restricted Subsidiary of a Loan Party ceasing to be an
Immaterial Subsidiary, (iii) any Immaterial Subsidiary providing a guarantee of
any Material Indebtedness or (iv) any Subsidiary that is an Unrestricted
Subsidiary becoming a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary or Excluded Subsidiary) pursuant to Section 6.11, such
Loan Party shall, to the extent that it does not violate any Gaming Law, (A)
cause each such Subsidiary that is a Restricted Subsidiary (other than an
Immaterial Subsidiary, except for any Immaterial Subsidiary listed in clause
(iii) above)) to promptly (but in any event within 180 days after the later of
such event described in clause (i), (ii), (iii) or (iv) above or receipt of such
approval (or such longer period of time as the Administrative Agent may agree to
in its reasonable discretion or as required to obtain any necessary Gaming
Approval)), execute and deliver a Guaranty and all such other documents and
certificates as the Administrative Agent may reasonably request in order to have
such Restricted Subsidiary become a Guarantor, (B) deliver to the Administrative
Agent all legal opinions reasonably requested by the Administrative Agent
relating to the matters described above covering matters similar to those
covered in the opinions delivered on the Closing Date with respect to such
Guarantor, (C) deliver to the Administrative Agent an executed joinder to the
Security Agreement and take all actions required by the Security Agreement or
requested by the Administrative Agent to perfect the Liens created thereunder
and (D) to the extent such Loan Party owns any Real Property having a fair
market value greater than $25,000,000, execute and deliver the items required
pursuant to Section 4.01(a)(iv)(A) – (F) hereof; provided that, notwithstanding
anything in this Section 6.08 to the contrary, any Immaterial Subsidiary that is
a guarantor of any Material Indebtedness of the Borrower or the Restricted
Subsidiaries shall only be required to be a Guarantor until such time as its
guaranty of such Material Indebtedness is released (at which time it shall be
released by the

 

105

 

--------------------------------------------------------------------------------

 

Administrative Agent from the Guaranty on the request of the Borrower without
further action by the Creditor Parties).  To the extent any Gaming Approvals are
required for any actions required by this Section 6.08, the Borrower and/or
applicable Loan Party shall, at their own expense, promptly apply for and
thereafter diligently pursue such Gaming Approvals; provided further, however,
that (i) no funds held in the Term A Loan Proceeds Account or the Revolving Loan
Proceeds Account may be transferred into the Operating Account until all funds
in the Company Equity Contribution Account have been exhausted and (ii) no funds
held in the Revolving Loan Proceeds Account may be transferred into the
Operating Account until all funds in the Term A Loan Proceeds Account have been
exhausted. 

6.09Collateral Matters.  Subject to compliance with applicable Gaming Laws, if
any Grantor shall acquire any Property (other than any Excluded Assets or any
Property that is subject to a Lien permitted under Section 8.03(f) to the extent
and for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of any other Lien on such Property after giving
effect to the applicable provisions of the UCC) or Real Property after the
Closing Date as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and as to which the Collateral Documents
purport to grant a Lien or the Loan Documents require the grant of a Lien, that
Grantor shall (subject to any applicable provisions set forth in the Security
Agreement with respect to limitations on grant of security interests in certain
types of assets or Collateral and perfection of Liens on such assets or
Collateral) promptly (and in any event within 180 days or such longer period of
time as the Collateral Agent may agree to in its reasonable discretion or as
required to obtain any necessary Gaming Approval) (i) execute and deliver to the
Collateral Agent such amendments to the Collateral Documents or such other
documents as Collateral Agent deems reasonably necessary in order to grant to
the Collateral Agent, for the benefit of the Secured Parties, liens and security
interests in such Property, including with respect to any Mortgaged Real
Property having a fair market value greater than $25,000,000, the items required
pursuant to Section 4.01(a)(iv)(A) – (F) hereof and (ii) take all actions
reasonably necessary to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected First Priority Lien.  To the extent any Gaming
Approvals are required for any actions required by this Section 6.09, the
Borrower and/or applicable Loan Party shall, at their own expense, promptly
apply for and thereafter diligently pursue such Gaming Approvals.

6.10Security Interests; Further Assurances.  Each Grantor shall, promptly, upon
the reasonable request of Collateral Agent, and assuming the request does not
violate any Gaming Law or, if necessary, is approved by the Gaming Authority, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any deed of trust, financing statement or other document, or deliver to
the Collateral Agent any certificates representing Equity Interests, which are
reasonably necessary to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
(subject to any applicable provisions set forth in the Collateral Documents with
respect to limitations on grant of security interests in certain types of
Collateral and perfection of Liens on such Collateral) subject to no Liens other
than Permitted Encumbrances and other Liens permitted pursuant to
Section 8.03.  With respect to the Pledged Securities (as defined in the
Security Agreement) referred to in the Security Agreement, to the extent any
Gaming Approvals are required for any actions required by the Security
Agreement, the Borrower and/or applicable Loan

 

106

 

--------------------------------------------------------------------------------

 

Party shall, at their own expense, promptly apply for and thereafter diligently
pursue such Gaming Approvals. Upon the exercise by the Administrative Agent, the
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
Borrower and the Restricted Subsidiaries shall use commercially reasonable
efforts to execute and deliver all applications, certifications, instruments and
other documents and papers that Administrative Agent, the Collateral Agent or
the Lenders may be so required to obtain.  The Administrative Agent shall have
the right to order, with prior written notice to the Borrower and at the
Borrower’s expense, appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA at any time after the
occurrence and during the continuation of an Event of Default under
Section 9.01(a), (b) or (i). 

Notwithstanding anything to the contrary in this Agreement or in any Collateral
Document, no Grantor shall be required to perfect any security interests, or
make any filings or take any other actions necessary or desirable to perfect and
protect security interests, in (a)(i) any motor vehicles and other assets
subject to certificates of title or (ii) any letter of credit rights, other than
the filing of UCC-1s pursuant to the Security Agreement or (b) assets as to
which the Administrative Agent and the Borrower reasonably agree in writing that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby. Notwithstanding anything contained in Section 6.09 or this
Section 6.10 to the contrary, this Section 6.10 shall not require the creation,
perfection or maintenance of pledges of or security interests in, or the
obtaining of title insurance, surveys, abstracts or appraisals with respect to,
Excluded Assets, or the taking of any actions to perfect security interests in
Excluded Assets apart from the filing of financing statements under the UCC.  

Furthermore, the Collateral Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished by the time or times at which
it would otherwise be required by this Agreement or the Collateral Documents.

6.11Limitation on Designations of Unrestricted Subsidiaries.  

(a)The Borrower may hereafter designate any Restricted Subsidiary (other than a
Restricted Subsidiary which, as of the date of designation, owns any Collateral)
as an “Unrestricted Subsidiary” under this Agreement (a “Designation”) only if:
(i) no Event of Default shall have occurred and be continuing at the time of or
immediately after giving effect to such Designation; and (ii) such Designation
complies with Section 8.06. If the Borrower designates a Guarantor as an
Unrestricted Subsidiary in accordance with this Section 6.11, the Obligations of
such Guarantor under the Loan Documents shall terminate and be of no further
force and effect without any action required by the Administrative Agent or the
Collateral Agent; and, at the Borrower’s request, the Administrative Agent
and/or the Collateral Agent will execute and deliver any instrument evidencing
such termination.  

 

107

 

--------------------------------------------------------------------------------

 

(b)The Borrower may hereafter designate any Unrestricted Subsidiary as a
“Restricted Subsidiary” under this Agreement or revoke any Designation of a
Subsidiary as an Unrestricted Subsidiary (in either case, a “Revocation”),
whereupon such Subsidiary shall then constitute a Restricted Subsidiary, if:
(i) no Event of Default shall have occurred and be continuing at the time and
immediately after giving effect to such Revocation; (ii) after giving effect to
such Revocation as of the end of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered under
Section 7.01(a) or Section 7.01(b) on a pro forma basis, no Event of Default
would exist under the financial covenants set forth in Section 8.11 and
Section 8.12; and (iii) all Liens and Indebtedness of such Unrestricted
Subsidiary and its Subsidiaries outstanding immediately following such
Revocation would, if incurred at the time of such Revocation, have been
permitted to be incurred for all purposes of this Agreement. All Designations
and Revocations must be evidenced by an Officer’s Certificate of the Borrower
delivered to the Administrative Agent with the Responsible Officer so executing
such certificate certifying compliance with the foregoing provisions of this
Section 6.11. 

6.12Post-Closing Items.  Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the Borrower and the Restricted
Subsidiaries shall comply with the post-closing requirements set forth on
Schedule 6.12 hereto.

6.13Compliance with Environmental Law.  The Borrower and the Restricted
Subsidiaries shall (a) comply with Environmental Law, and will keep or cause all
Mortgaged Real Property to be kept free of any Liens under Environmental Law,
unless, in each case, failure to do so would not reasonably be expected to have
a Material Adverse Effect; (b) in the event of any Release of Hazardous Material
at, on, under or emanating from any Real Property which would result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or take reasonable efforts to cause any of their respective tenants or
occupants to undertake, at no cost or expense to Administrative Agent or any
Creditor Party, any action required pursuant to Environmental Law to mitigate
and eliminate such condition; provided, however, that no Borrower Party shall be
required to comply with any order or directive then being contested by any of
them in good faith by appropriate proceedings; and (c) if a Release of Hazardous
Materials has occurred at any Mortgaged Real Property that reasonably could be
expected to form the basis of an Environmental Liability against the Borrower,
Restricted Subsidiary or Mortgaged Real Property and which would reasonably be
expected to have a Material Adverse Effect, provide, at the written request of
Administrative Agent, in its reasonable discretion, and at no cost or expense to
Administrative Agent or any Creditor Party, an environmental site assessment
(including, without limitation, the results of any soil or groundwater or other
testing conducted at Administrative Agent’s request) concerning such Mortgaged
Real Property, conducted by an environmental consulting firm proposed by the
Borrower and approved by Administrative Agent in its reasonable discretion,
indicating the presence or absence of Hazardous Material and the potential cost
of any required action in connection with any Hazardous Material on, at, under
or emanating from such Mortgaged Real Property.

6.14MGM Resorts Completion Guarantee.  At all times from the Closing Date to the
Final Completion Date, the Borrower shall cause MGM Resorts to be in compliance
with the MGM Resorts Completion Guarantee.

 

108

 

--------------------------------------------------------------------------------

 

Article VII
INFORMATION AND REPORTING COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

7.01Financial Statements, Etc.  Deliver to the Administrative Agent (for
distribution by the Administrative Agent to the Lenders):

(a)Quarterly Financials. Within 60 days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter in any Fiscal Year), the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter and the consolidated statement of operations for such Fiscal Quarter,
and its consolidated statement of cash flows for the portion of the Fiscal Year
ended with such Fiscal Quarter, all in reasonable detail;

(b)Annual Financials.  Commencing with the Fiscal Year ending December 31, 2015,
within 150 days after the Fiscal Year ending December 31, 2015 and within 105
days after the end of each Fiscal Year thereafter, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such Fiscal Year and
the consolidated statements of operations, members’ equity and cash flows, in
each case of the Borrower and its Subsidiaries for such Fiscal Year, in each
case as at the end of and for the Fiscal Year, all in reasonable detail. Such
financial statements shall be prepared in accordance with GAAP, consistently
applied, and such consolidated balance sheet and consolidated statements shall
be accompanied by a report of one of the four largest public accounting firms in
the United States of America or other independent public accountants of
recognized standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent, which report shall be prepared in accordance with
generally accepted auditing standards as at such date, and shall not be subject
to any qualification or exception expressing substantial doubt about the ability
of the Borrower and its Subsidiaries to continue as a “going concern” or any
exception as to the scope of such audit (other than any exception or explanatory
paragraph, but not a qualification, that is expressly and solely with respect
to, or expressly and solely resulting from, the Maturity Date with respect to
the Revolving Loans, the Initial Term A Loans or any other Term A Loans
occurring within one year from the time such audit is delivered);

(c)Annual Projections. As soon as practicable, and in any event within 105 days
after the end of each fiscal year of Borrower (but no earlier than 60 days
before the end of each fiscal year), projections for the upcoming fiscal year
(in form customary to projections required to be delivered by MGM Resorts in the
ordinary course of its business), which projections shall be accompanied by a
certificate of the chief executive officer, chief financial officer, treasurer
or controller of Borrower or the Managing Member stating that, at the time made,
such projections are based on reasonable estimates, information and assumptions;

(d)SEC Filings. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant to other provisions of this Section 7.01;

 

109

 

--------------------------------------------------------------------------------

 

(e)Environmental Matters. Promptly after the assertion or occurrence thereof,
written notice of any Environmental Liability or Release of Hazardous Material
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. 

(f)Default. Promptly after a Responsible Officer becomes aware of the existence
of any condition or event which constitutes an Event of Default, telephonic
notice specifying the nature and period of existence thereof, and, no more than
three Business Days after such telephonic notice, written notice again
specifying the nature and period of existence thereof and specifying what action
the Borrower or the Restricted Subsidiaries are taking or propose to take with
respect thereto;

(g)Auditors’ Reports.  Promptly upon receipt thereof, copies of any management
letter related to any material weakness commenting on the Borrower’s or such
Restricted Subsidiary’s internal controls issued by such accountants to
management in connection with their annual audit;

(h)Mandatory Prepayment Events.  Promptly after the (i) occurrence of any Asset
Sale for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.04(b)(i) or b(iv), (ii) incurrence or issuance of any Indebtedness
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), or (iii) receipt of any Net Available Proceeds with respect
to any Casualty Event for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), written notice thereof;

(i)ERISA Information.  Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability to the Borrower, the Restricted
Subsidiaries or any ERISA Affiliate in an aggregate amount exceeding
$25,000,000, a written notice specifying the nature thereof;

(j)Material Changes.  Prior to the Construction Completion Date, promptly after
any Material Change to the Plans and Specifications or the Project Budget, an
Officer’s Certificate of the Borrower certifying that (i) such changes are not
materially adverse to the interests of the Lenders and (ii) the Borrower will
remain in compliance with the In-Balance Test after giving effect to such
change.

(k)Mechanics Liens.  Prior to the Final Completion Date, concurrently with the
delivery of the financial statements required pursuant to Section 7.01(a) (or
such later time agreed to by the Administrative Agent), a summary of outstanding
mechanics Liens as evidenced by lien searches consistent with those provided on
the Closing Date.

(l)Development Status Updates.  (i) Within (5) five Business Days of the end of
each month prior to the Opening Date (or such later time agreed to by the
Administrative Agent) and (ii) within (5) five Business Days of the end of each
Fiscal Quarter after the Opening Date but prior to the Construction Completion
Date (or such later time agreed to by the Administrative Agent), a summary of
the status of MGM National Harbor substantively consistent with that provided
senior officers of MGM Resorts.

 

110

 

--------------------------------------------------------------------------------

 

(m)Subcontractors.  At the request of the Administrative Agent following the
occurrence of any Event of Default, a complete and accurate list of the names
and addresses of any Major Contractor engaged by the General Contractor and
Major Contractor engaged by Borrower, under one or more contracts or work orders
with respect to the construction of MGM National Harbor. 

(n)Other Information.  Such other data and information as from time to time may
be reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent) or by the Required Lenders.

Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b)
or Section 7.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that  the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) only by marking Borrower
Materials “PUBLIC” (or by expressly authorizing their posting as such in
writing), will the Borrower be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower

 

111

 

--------------------------------------------------------------------------------

 

Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information”; and (z) the Administrative
Agent and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

Notwithstanding anything to the contrary in this Section 7.01, (a) neither the
Borrower nor its Subsidiaries will be required to make any disclosure to any
Creditor Party that (i) is prohibited by law or any bona fide confidentiality
agreement in favor of a Person (other than the Borrower or any of its
Subsidiaries or Affiliates) (the prohibition contained in which was not entered
into in contemplation of this provision), or (ii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iii) in the case
of Section 7.01(n) only, creates an unreasonably excessive expense or burden on
the Borrower or any of its Subsidiaries to produce or otherwise disclose; and
(b)(i) in the event that the Borrower delivers to the Administrative Agent an
Annual Report for the Borrower on Form 10-K for any fiscal year, as filed with
the SEC, within 90 days after the end of such fiscal year, such Form 10-K shall
satisfy all requirements of paragraph (a) of this Section 7.01 with respect to
such fiscal year and (ii) in the event that the Borrower delivers to the
Administrative Agent a Quarterly Report for the Borrower on Form 10-Q for any
fiscal quarter, as filed with the SEC, within 45 days after the end of such
fiscal quarter, such Form 10-Q shall satisfy all requirements of paragraph (b)
of this Section 7.01 with respect to such fiscal quarter to the extent that it
contains the information required by such paragraph (b); in each case to the
extent that information contained in such Form 10-K or Form 10-Q satisfies the
requirements of paragraphs (a) or (b) of this Section 7.01, as the case may be.

7.02Compliance Certificates.  Commencing with the delivery of the financial
statements required pursuant to Section 7.01(a) for the Fiscal Quarter ending on
the Initial Calculation Date, deliver to the Administrative Agent for
distribution to the Lenders within the required time period for delivery of
financial statements pursuant to Section 7.01(a) and Section 7.01(b), Compliance
Certificates signed by a Responsible Officer.

Article VIII
NEGATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:

8.01Mergers, Consolidations and Asset Sales.  Neither the Borrower nor any
Restricted Subsidiary will wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation (other than solely to change the
jurisdiction of organization), or make any Asset Sale, except for:

(a)any Asset Sale of inventory or other property in the ordinary course of
business, and any Asset Sale consisting of space leases, licenses and rental
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries;

(b)any Asset Sale of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, and any Asset Sale of property no longer used, useful or
economically

 

112

 

--------------------------------------------------------------------------------

 

practicable to maintain in the conduct of the business of the Borrower and the
Restricted Subsidiaries;  

(c)any Asset Sale of any property that does not then constitute Collateral;

(d)any Asset Sale consisting of the grant of Acceptable Land Use Arrangements;

(e)to the extent constituting Asset Sales, any Liens permitted by Section 8.03,
Investments permitted by Section 8.06 and Restricted Payments permitted by
Section 8.07; and any mergers, consolidations or other transactions permitted by
Section 8.01 (i), (j), (k) and  (l);

(f)any Asset Sale consisting of the exchange (or surrender to Governmental
Authorities) of minor strips and gores of land not material to the operation of
MGM National Harbor;

(g)any Asset Sale by the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary; provided that if the transferor of any assets
subject to such Asset Sale is a Loan Party, then (x) the transferee must be a
Loan Party, (y) if the transferee is a Restricted Subsidiary that is not a Loan
Party, then the transfer pursuant to such Asset Sale shall be deemed to be an
Investment which must be incurred in accordance with Section 8.06 or (z) if the
transferee is not a Restricted Subsidiary, then the transfer pursuant to such
dissolution or liquidation shall be deemed to be an Asset Sale and must be made
in accordance with another clause of this Section 8.01;

(h)any Asset Sales by the Borrower or any Restricted Subsidiary of property
pursuant to a Sale Leaseback in an aggregate amount not to exceed $10,000,000;
provided, that the Net Available Proceeds thereof shall be applied as set forth
in Section 2.04(b)(i); provided, further, that (i) no Event of Default shall
have occurred and be continuing or would immediately result therefrom and (ii)
such Sale Leaseback shall not have a material adverse effect on the Collateral,
taken as a whole, or the Liens on the Collateral in favor of the Administrative
Agent, taken as a whole.

(i)any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries; provided that if a party to such a merger is a
Loan Party, then the continuing or surviving Person must be a Loan Party;

(j)mergers and consolidations solely to effect a change in the state or form of
organization of the Borrower or any Restricted Subsidiary;

(k)the Borrower or any Restricted Subsidiary may merge with any Person, provided
that (i) the Borrower or a Restricted Subsidiary is the surviving Person,
(ii) such merger is otherwise permitted as an Investment under Section 8.06,
(iii) no Event of Default shall have occurred and be continuing or result
therefrom, (iv) the financial condition of the Borrower and its Subsidiaries is
determined by the Borrower to not be adversely affected thereby, as evidenced by
a certificate of a Responsible Officer and (v) the Borrower and the Restricted
Subsidiaries execute

 

113

 

--------------------------------------------------------------------------------

 

such amendments to the Loan Documents as may be reasonably requested by the
Administrative Agent to assure the continued effectiveness of the Guaranty and
the continued priority and perfection of any Liens granted in favor of the
Collateral Agent by such Persons; 

(l)dissolutions and liquidations of Restricted Subsidiaries; provided that if
the transferor of any assets subject to such dissolution and liquidation is a
Loan Party, then (x) the transferee must be a Loan Party, (y) if the transferee
is a Restricted Subsidiary that is not a Loan Party, then the transfer pursuant
to such dissolution or liquidation shall be deemed to be an Investment which
must be incurred in accordance with Section 8.06 or (z) if the transferee is not
a Restricted Subsidiary, then the transfer pursuant to such dissolution or
liquidation shall be deemed to be an Asset Sale and must be made in accordance
with another clause of this Section 8.01;

(m)Asset Sales of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Asset Sale are applied to the purchase price of such
replacement property, in each case within 180 days of receiving the proceeds of
such Asset Sale; provided that if such equipment constitutes Collateral, such
replacement property must also constitute Collateral;

(n)Asset Sales of any of the Borrower’s direct or indirect ownership interests
in any undeveloped land; provided, that not less than 75% of the aggregate
consideration received therefrom shall be paid in cash and the Net Available
Proceeds thereof shall be applied as set forth in Section 2.04(b)(i);

(o)leases or subleases entered into in compliance with the terms of the Loan
Documents and not interfering in any material respect with the ordinary conduct
of the business of the Loan Parties; provided that such leases or subleases are
in the ordinary course of business of the Borrower and the Borrower remains the
primary operator of MGM National Harbor; and

(p)Asset Sales required to be made by Borrower or any Restricted Subsidiary by
the terms of the Community Benefit Agreement.

8.02Limitation on Lines of Business.  Neither the Borrower nor any Restricted
Subsidiary shall make any material change in the general nature of the business
of the Borrower and its Subsidiaries as contemplated on the Closing Date and
similar, complementary, ancillary or related businesses.

8.03Liens.  Neither the Borrower nor any Restricted Subsidiary shall create,
incur, grant, assume or permit to exist, directly or indirectly, any Lien on any
Property now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except:

(a)Permitted Encumbrances;

(b)Liens securing the Obligations under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements;

 

114

 

--------------------------------------------------------------------------------

 

(c)Liens in existence on the Closing Date and Liens relating to any refinancing
of the obligations secured by such Liens; provided, that such Liens do not
encumber any Property other than the Property (including proceeds) subject
thereto on the Closing Date; 

(d)purchase money Liens securing Indebtedness and Capital Lease Obligations
permitted under Section 8.04(c); provided, that any such Liens attach only to
the property being financed pursuant to such purchase money Indebtedness or
Capital Lease Obligations (or refinancings thereof and) directly related assets,
including proceeds and replacements thereof;

(e)Liens granted on the Equity Interests in a Person which is not the Borrower
or a Restricted Subsidiary;

(f)Liens securing Indebtedness incurred in accordance with Section 8.04(e);
provided that (i) such Liens do not apply to any other Property of the Borrower
or the Restricted Subsidiaries not securing such Indebtedness at the date of the
related Permitted Acquisition or Investment and (ii) such Lien is not created in
contemplation of or in connection with such Permitted Acquisition or Investment;

(g)Liens in respect of Permitted Sale Leasebacks, limited to the Property
subject to such Permitted Sale Leaseback;

(h)[reserved];

(i)Acceptable Land Use Arrangements;

(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods

(k)the effects of any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
which is consistent with the intended uses of MGM National Harbor;

(l)Liens (other than mechanics liens) disclosed in the commitment for title
insurance heretofore delivered to the Administrative Agent;

(m)leases or subleases entered into in compliance with the terms of the Loan
Documents and not interfering in any material respect with the ordinary conduct
of the business of the Loan Parties;

(n)licenses of patents, trademarks and other intellectual property rights
granted by the Loan Parties in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
the Loan Parties;

(o)consensual Liens or Liens arising by law consisting of bankers’ liens, rights
of setoff or similar rights or remedies relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness;

 

115

 

--------------------------------------------------------------------------------

 

(p)any Lien created by an agreement or instrument entered into by Borrower or a
Restricted Subsidiary which consists of a restriction on the assignability,
transfer or hypothecation of such agreement or instrument; and 

(q)additional Liens so long as the aggregate outstanding principal amount of the
Indebtedness or other obligations secured by all such Liens in the aggregate
does not exceed $25,000,000 at any one time.

8.04Indebtedness.  Neither the Borrower nor any of the Restricted Subsidiaries
will incur any Indebtedness, except:

(a)obligations (contingent or otherwise) existing or arising under any Swap
Contract entered into for the purpose of mitigating risks associated with
fluctuations in interest rates (including both fixed to floating and floating to
fixed contracts), foreign exchange rates or commodity price fluctuations in a
non-speculative manner;

(b)Indebtedness under the Loan Documents and Secured Cash Management Agreements;

(c)Capital Lease Obligations and Indebtedness secured by purchase money Liens in
an aggregate outstanding principal amount not to exceed $25,000,000 at any time;

(d)Indebtedness of the Borrower or any Restricted Subsidiary owed to the
Borrower or Restricted Subsidiary; provided, that Indebtedness of any Restricted
Subsidiary that is not a Loan Party owing to the Borrower or any Loan Party
shall be subject to Section 8.06(d);

(e)after the Opening Date, Indebtedness (x) of a Person that becomes a
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not created in anticipation or contemplation thereof and (y)
assumed in connection with any Investment permitted under this Agreement which
was not incurred to finance that Investment or created, incurred or assumed in
contemplation of that Investment; provided, that (i) the Consolidated Total
Leverage Ratio, on a pro forma basis after giving effect to such acquisition
(and the related incurrence or assumption of any Indebtedness), as of the end of
the most recently ended Test Period, as if such acquisition (and any related
incurrence or assumption of Indebtedness) had occurred on the first day of such
relevant Test Period, does not exceed a ratio that is 0.25:1.00 less than the
Consolidated Total Leverage Ratio then in effect under Section 8.11 and (ii)
with respect to any such Indebtedness in excess of $50,000,000, the Borrower has
delivered to the Administrative Agent an Officer’s Certificate to the effect set
forth in clause (i) above (and Permitted Refinancings thereof);

(f)unsecured Indebtedness of the Borrower or any Restricted Subsidiary (and any
Refinancings thereof) that is expressly subordinated in right of payment to the
Loans; provided that such Indebtedness at any time outstanding does not exceed
$50,000,000;

(g)Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

116

 

--------------------------------------------------------------------------------

 

(h)Guaranty Obligations of Borrower or any Restricted Subsidiary in respect of
any Indebtedness of the Borrower and the Restricted Subsidiaries not prohibited
hereunder; 

(i)subject to the conditions set forth in Section 8.06(j) or 8.06(k), as
applicable, Guaranty Obligations incurred when no Event of Default has occurred
and is continuing of the Indebtedness of Unrestricted Subsidiaries (which
Guaranty Obligations shall for the avoidance of doubt reduce amounts available
pursuant to Section 8.06(j) or 8.06(k), as applicable, on a dollar-for-dollar
basis), if (i) both before and after giving effect to the incurrence of such
Guaranty Obligations, no Event of Default has occurred or is continuing, and
(ii) the applicable dollar limitations set forth in Section 8.06(j) or 8.06(k),
as the case may be, would not be exceeded after giving effect to such incurrence
when aggregated (without duplication) with all Guaranty Obligations incurred
pursuant to this clause (i) in reliance on the applicable clause of Section 8.06
if such Guaranty Obligation were being incurred as an Investment thereunder;

(j)Indebtedness in an aggregate principal amount not to exceed $15,000,000
consisting of premium finance programs for casualty, liability and other
insurance coverages at MGM National Harbor;

(k)Casualty Bridge Capital owing to MGM Resorts or its Affiliates (including any
Loan Parties);

(l)Indebtedness of Borrower or any Restricted Subsidiary arising in respect of
letters of credit, bankers’ acceptances, worker’s compensation claims, payment
obligations in connection with self-insurance or similar obligations and bid,
appeal, performance and surety bonds, in each case in amounts and for the
purposes customary in such Person’s industry and other letters of credit or
guarantees constituting Investments permitted by Section 8.06(o), so long as the
aggregate amount of Indebtedness outstanding under this clause (l) shall not
exceed $25,000,000 at any time; and

(m)Indebtedness incurred in connection with any Permitted Sale Leaseback and any
Permitted Refinancing in respect thereof.

8.05Payments of Certain Indebtedness.  The Borrower or the Restricted
Subsidiaries will not, nor will they permit any Restricted Subsidiary to,
voluntarily prepay, redeem, purchase, defease or otherwise satisfy any
Prepayment Restricted Indebtedness, except:

(a)regularly scheduled or required repayments or redemptions of such
Indebtedness;

(b)to the extent exchanged for Equity Interests in the Borrower or using the
proceeds of the issuance of Equity Interests in the Borrower;

(c)additional Prepayment Restricted Indebtedness in an aggregate principal
amount not to exceed $25,000,000;

(d)from and after the Final Completion Date, the portion, if any, of the
Available Amount on the date of such prepayment, redemption, purchase,
defeasance or

 

117

 

--------------------------------------------------------------------------------

 

satisfaction that the Borrower elects to apply to this Section 8.05(d), such
election to be specified in a written notice of a Responsible Officer
calculating in reasonable detail the amount of Available Amount immediately
prior to such election and the amount thereof elected to be so applied; provided
that (A)  no Event of Default has occurred and is continuing or would result
therefrom, and (B) after giving pro forma effect to such prepayment, redemption,
purchase, defeasance or satisfaction, the Consolidated Total Leverage Ratio
calculated as of the last day of the most recent fiscal quarter for which
financial statements have been delivered would be no greater than Consolidated
Total Leverage Ratio then permitted pursuant to Section 8.11 for such Fiscal
Quarter;  

(e)pursuant to Refinancings of such Indebtedness permitted under Section 8.04,
including pursuant to Permitted Refinancings;

(f)so long as no Event of Default has occurred and is continuing or would result
therefrom, prepayments, redemptions, purchases, defeasances or satisfactions of
any Prepayment Restricted Indebtedness within 364 days prior to the final
maturity date of such Prepayment Restricted Indebtedness; and

(g)the prepayment of the Loans in accordance with the terms of this Agreement.

8.06Investments, Loans and Advances.  Neither Borrower nor any Restricted
Subsidiary will make any Investment, except for the following:

(a)Investments consisting of Cash Equivalents;

(b)advances to officers, directors and employees of Borrower or the Restricted
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

(c)Investments outstanding on the Closing Date;

(d)Investments by the Borrower and its Subsidiaries in Loan Parties and
Investments in Indebtedness of the Borrower or any Restricted Subsidiary
permitted by Section 8.04(d);

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)Guaranty Obligations permitted by Section 8.04 (other than pursuant to clause
(i) thereof);

(g)Investments in Swap Contracts permitted under Section 8.04(a);

 

118

 

--------------------------------------------------------------------------------

 

(h)obligations of the Borrower with respect to indemnifications of title
insurance companies issuing title policies in relation to construction liens at
MGM National Harbor and similar matters; 

(i)Permitted Acquisitions;

(j)from and after the Final Completion Date, Investments in an aggregate
outstanding amount not at any time in excess of the portion, if any, of the
Available Amount on the date of such Investment that the Borrower elects to
apply to this Section 8.06(j), such election to be specified in a written notice
of a Responsible Officer calculating in reasonable detail the amount of
Available Amount immediately prior to such election and the amount thereof
elected to be so applied; provided that (A)  no Event of Default has occurred
and is continuing or would result therefrom, and (B) after giving pro forma
effect to such Investments, the Consolidated Total Leverage Ratio calculated as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered would be no greater than Consolidated Total Leverage Ratio
then permitted pursuant to Section 8.11 for such Fiscal Quarter; provided,
further, that upon the Revocation of a Subsidiary that was designated as an
Unrestricted Subsidiary, the Borrower may add back to this clause the aggregate
amount of any Investment in such Subsidiary that was made pursuant to this
Section 8.06 at the time of such Investment.

(k)Investments which do not exceed $25,000,000 outstanding at any one time;

(l)any acquisition or Investment to the extent made using Equity Interests of
the Borrower (other than Disqualified Equity Interests);

(m)to the extent constituting Investments, transactions expressly permitted
under Sections 8.01 (including the receipt of permitted noncash consideration
for the dispositions of assets permitted thereunder), 8.03, 8.04 and 8.07;

(n)Investments arising as a result of Permitted Sale Leasebacks;

(o)Investments in Persons which are the owners or operators of restaurants,
retail, night club or other businesses located at MGM National Harbor in an
aggregate amount not to exceed $15,000,000 outstanding at any time;

(p)other Investments required to be made by Borrower or any Restricted
Subsidiary by the terms of the Community Benefit Agreement; and

(q)Investments in an aggregate amount not to exceed the Available Excluded
Contribution Amount.

For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation; provided, however, that to the extent a Joint
Venture becomes a Subsidiary and is substantially concurrently designated as an
Unrestricted Subsidiary, the amount deemed invested will not include amounts
previously invested in

 

119

 

--------------------------------------------------------------------------------

 

compliance with this Section 8.06 and (ii) at the time of Revocation of any such
Designation, the amount of Investments otherwise then available to be made under
clauses (j) or (k) of this Section 8.06 shall be deemed increased by (x) the
amount of deemed Investment made under such clauses (j) and (k) pursuant to the
immediately preceding clause (j) plus (y) the amount of Investments in such
Subsidiary made since its Designation as an Unrestricted Subsidiary pursuant to
such clauses (j) and (k).

8.07Restricted Payments.  Neither the Borrower nor the Restricted Subsidiaries
shall at any time, directly or indirectly, declare or make any Restricted
Payment except that:  

(a)the Borrower may declare and make Permitted Tax Distributions;

(b)each Subsidiary may declare and make Restricted Payments to the Borrower, any
of the Borrower’s Restricted Subsidiaries that are Guarantors and any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and its Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests and to the extent
required under the organizational documents of any non-wholly owned Restricted
Subsidiary, based on the formulation required in such organizational documents);

(c)the Borrower may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person;

(d)a Restricted Subsidiary may issue Equity Interests to the extent constituting
an Asset Sale permitted by Section 8.01 or Investment permitted by Section 8.06;

(e)a Restricted Subsidiary may issue Equity Interests in additional, newly
formed Restricted Subsidiaries;

(f)the Borrower and the Restricted Subsidiaries may declare and make Restricted
Payments from and after the Final Completion Date in an aggregate amount not to
exceed the Available Amount;  provided that (A)  no Event of Default has
occurred and is continuing or would result therefrom, and (B) after giving pro
forma effect to such Restricted Payments, the Consolidated Total Leverage Ratio
calculated as of the last day of the most recent fiscal quarter for which
financial statements have been delivered would be no greater than Consolidated
Total Leverage Ratio then permitted pursuant to Section 8.11 for such Fiscal
Quarter;

(g)the Borrower may make payments, redemptions, repurchases, retirements,
defeasances or other acquisitions of Casualty Bridge Capital solely in exchange
for common Equity Interests of Borrower;

(h)the Borrower may make Restricted Payments made within 120 days following the
receipt of any Extraordinary Receipts in the amount of Extraordinary Receipts to
the

 

120

 

--------------------------------------------------------------------------------

 

extent applied to the retirement of any Casualty Bridge Capital, provided that
giving effect to such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing;  

(i)after the Opening Date, the Borrower (A) may make Restricted Payments taking
the form of Aspire Preferred Distributions (as defined in the Operating
Agreement) and Preferred Distributions (as defined in the Operating Agreement)
to non-controlling interest holders as required by the terms of the Operating
Agreement and (B) may, subject to no Event of Default having occurred and then
be continuing under Section 9.01(a), (b) or (i), make Restricted Payments not
otherwise contemplated by clause (i) above to non-controlling interest holders
as required by the terms of the Operating Agreement; and

(j)the Borrower and the Restricted Subsidiaries may declare and make Restricted
Payments in an aggregate amount not to exceed the Available Excluded
Contribution Amount.

8.08Transactions with Affiliates. Neither the Borrower nor any of the Restricted
Subsidiaries shall hereafter enter into any transaction of any kind with any of
their Affiliates (including any Sponsor Entity) with a value in excess of
$5,000,000 in the aggregate for any transaction or series of related
transactions, whether or not in the ordinary course of business, other than on
fair and reasonable terms and substantially as favorable to Borrower or such
Restricted Subsidiary as would be obtainable by Borrower or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the Borrower and its Restricted
Subsidiaries may enter into:

(a)the transactions contemplated by the agreements described on Schedule 8.08;

(b)[reserved];

(c)[reserved];

(d)Borrower may make Sponsor Capital Calls and accept the funds therefrom as
equity for working capital or any other purposes;

(e)Casualty Bridge Capital;

(f)any Restricted Payment, or obligation with respect thereto, permitted by
Section 8.07 or any Investments permitted by Section 8.06;

(g)[reserved];

(h)license, lease or other agreements and transactions in the ordinary course of
business (and reasonable extensions of such course of business) with MGM Resorts
on terms which, taken as a whole, are commercially reasonable;

(i)[reserved];

 

121

 

--------------------------------------------------------------------------------

 

(j)transactions related to the issuance, sale or transfer of the Equity
Interests of Borrower to any parent entity, including in connection with capital
contributions by such parent entity to Borrower or any Subsidiary; and 

(k)transactions undertaken for the purpose of improving the consolidated tax
efficiency of any parent entity of Borrower, Borrower and/or the Subsidiaries
(provided that such transactions, taken as a whole, are not adverse to the
Lenders in any material respect (as determined by the Borrower in good faith).

8.09Limitation on Changes to Fiscal Year.  The Borrower shall not change its
Fiscal Year end (December 31 of each year) unless required to do so by law or by
then prevailing auditing standards or at the request of any Governmental
Authority.

8.10Modifications of Organization Documents and Other Documents; Etc..  Neither
the Borrower nor any of the Restricted Subsidiaries shall hereafter:

(a)terminate, amend or modify, or permit the termination, amendment, or
modification of, its Organization Documents other than (i) any such termination,
amendments or modifications effected in connection with any transfers permitted
by this Agreement and (ii) any such amendments or modifications or such new
agreements which are required by the Gaming Laws or otherwise not adverse in any
material respect to the interests of the Lenders;

(b)agree to any amendments to, or assignments, terminations or waivers of, any
of its rights under, any Material Permits or Material Agreements if any such
amendments, assignments, terminations or waivers would, individually or in the
aggregate, (taking into consideration any viable replacements or substitutions
therefor at the time such determination is made) be adverse in any material
respect to the interests of Lenders;

(c)with respect to any Casualty Bridge Capital in the form of Indebtedness,
amend or otherwise change the terms of any documents with respect thereto or
make any payment consistent with an amendment thereof or change thereto if the
effect of such amendment or change is to increase the interest rate on such
Indebtedness so as to cause such Indebtedness to cease to qualify as Casualty
Bridge Capital, change (to a date prior to the Final Maturity Date) any dates
upon which cash payments of principal or interest are due thereon, change the
redemption, prepayment or defeasance provisions thereof (to require any
additional or earlier prepayment prior to the Final Maturity Date) or change the
payment subordination provisions of any such Indebtedness (or of any guaranty
thereof).

8.11Maximum Consolidated Total Leverage Ratio. So long as there are any
outstanding Commitments and subject to Section 1.07, the Borrower shall not
permit the Consolidated Total

 

122

 

--------------------------------------------------------------------------------

 

Leverage Ratio as of the last day of any Test Period ending on and after the
Initial Calculation Date, to be greater than the amount set forth below opposite
such date:  

 

Fiscal Quarters Ending

Maximum Consolidated Total Leverage Ratio

Initial Calculation Date through September 30, 2017

4.75:1.00

December 31, 2017 through September 30, 2018

4.25:1.00

December 31, 2018 through September 30, 2019

3.50:1.00

Thereafter

3.00:1.00

8.12Minimum Consolidated Interest Coverage Ratio.  So long as there are any
outstanding Commitments and subject to Section 1.07, the Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any Test
Period ending on and after the Initial Calculation Date, to be less than
2.00:1.00.

8.13MGM National Harbor Hotel and Casino Ground Lease.   Unless required under
the terms of the MGM National Harbor Hotel and Casino Ground Lease, except as
set forth in this Agreement, Trustor shall not, without the prior written
consent of Beneficiary (which may be granted or withheld in Beneficiary’s sole
and absolute discretion) (i) terminate, or surrender the MGM National Harbor
Hotel and Casino Ground Lease, or (ii) enter into any modification of the MGM
National Harbor Hotel and Casino Ground Lease which materially impairs the
practical realization of the security interests granted by the Deed of Trust,
and any such attempted termination, modification or surrender without
Beneficiary’s written consent shall be void.  Trustor shall, within thirty (30)
days after written request from Beneficiary and to the extent provided for under
the MGM National Harbor Hotel and Casino Ground Lease, use commercially
reasonable efforts to obtain from the Lessor and deliver to Beneficiary a
certificate setting forth the name of the tenant thereunder and stating that the
MGM National Harbor Hotel and Casino Ground Lease is in full force and effect,
is unmodified or, if the MGM National Harbor Hotel and Casino Ground Lease has
been modified, the date of each modification (together with copies of each such
modification), that no notice of termination thereof has been served on Trustor,
stating that to the best of Lessor’s knowledge, no default or event which with
notice or lapse of time (or both) would become a default is existing under the
MGM National Harbor Hotel and Casino Ground Lease, stating the date to which
rent has been paid, and specifying the nature of any defaults, if any, and
containing such other statements and representations as may be reasonably
requested by Beneficiary.

8.14OFAC; Anti-Corruption Laws. The Borrower will not use, directly or
indirectly, any part of the proceeds of the Loans:  (A) to make any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of applicable anti-corruption laws; (B) to fund or
facilitate dealings with an individual or entity that is, or is 50% or more
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on the Specially Designated

 

123

 

--------------------------------------------------------------------------------

 

Nationals and Blocked Persons List maintained by OFAC, HMT’s Consolidated List
of Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority with jurisdiction over the
Borrower, or (iii) located, organized or resident in a Designated Jurisdiction
in violation of applicable Sanctions; or (C) in any other manner that would
constitute or give rise to a violation any Sanctions by any party hereto,
including any Lender. 

Article IX
EVENTS OF DEFAULT AND REMEDIES

9.01Events of Default.  Any of the following shall constitute an Event of
Default (each, an “Event of Default”):

(a)the Borrower fails to pay any amount of principal on any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
on the date when due; or

(b)the Borrower fails to pay any interest on any Loan or L/C Obligation made
hereunder, or any fees, or any portion thereof, within five Business Days after
the date when due; or fails to pay any other fee or amount payable to the
Lenders under any Loan Document, or any portion thereof, within five (5)
Business Days following written demand by the applicable Creditor Party entitled
to such payment; or

(c)the Borrower fails to comply with the covenants contained in Section 6.01,
Section 7.01(f) or Article VIII (other than the covenant contained in
Section 8.02); or

(d)the Borrower or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b) or (c) above) contained
in any Loan Document on its part to be performed or observed within thirty days
after notice thereof by the Administrative Agent to the Borrower; or

(e)any representation or warranty of a Loan Party made in any Loan Document
shall prove to have been incorrect in any material respect when deemed made; or

(f)the Borrower or the Restricted Subsidiaries (i) fails to pay the principal,
or any principal installment, of any present or future Indebtedness of
$25,000,000 or more, or any guaranty of present or future Indebtedness of
$25,000,000 or more, on its part to be paid, when due (or within any stated
grace period), whether at the stated maturity, upon acceleration, by failure to
make any required prepayment or otherwise or (ii) fails to perform or observe
any other term, covenant or agreement on its part to be performed or observed,
or suffers any event of default to occur, in connection with any present or
future Indebtedness of $25,000,000 or more, or of any guaranty of present or
future Indebtedness of $25,000,000 or more, if as a result of such failure or
sufferance of any holder or holders thereof (or an agent or trustee on its or
their behalf) has the right to declare such Indebtedness due before the date on
which it otherwise would become due or the right to require the Borrower or the
Restricted Subsidiaries to be redeemed, purchased, prepaid, defeased or
otherwise become due (automatically or otherwise) or an offer to prepay,
defease, redeem or purchase, all or any portion of such Indebtedness; or

 

124

 

--------------------------------------------------------------------------------

 

(g)any Loan Document, at any time after its execution and delivery and for any
reason other than (i) as expressly permitted hereunder, (ii) the agreement or
action (or omission to act) of the Administrative Agent or any of the Lenders,
or (iii) satisfaction in full of all Obligations, ceases to be in full force and
effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Required Lenders, is materially adverse to the interests of the Lenders;
or the Borrower, any Subsidiary Guarantor, or the Restricted Subsidiaries or, in
the case of the MGM Resorts Completion Guarantee only, MGM Resorts, denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or 

(h)a final judgment against the Borrower or any of its Material Subsidiaries is
entered for the payment of money in excess of $25,000,000 (to the extent not
paid, and not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and does not dispute
coverage) and, absent procurement of a stay of execution, such judgment remains
unsatisfied as of the earlier to occur of (x) thirty calendar days after the
date of entry of judgment and (y) five days prior to the date of any proposed
sale thereunder; or any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
any such Person and is not released, vacated or fully bonded within thirty
calendar days after its issue or levy; or

(i)any Loan Party or any Material Subsidiary thereof institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

(j)any Pension Plan maintained by the Borrower, the Restricted Subsidiaries or
any of their ERISA Affiliates is determined to have failed to satisfy the
minimum funding standard set forth in Section 412 of the Code and Section 302 of
ERISA or the incurrence of any Withdrawal Liability to any Multiemployer Plan,
in each case that could reasonably be expected to result in a liability of the
Borrower, the Restricted Subsidiaries or any ERISA Affiliate in an aggregate
amount exceeding $25,000,000; or

(k)after the Opening Date, the occurrence of a License Revocation that continues
for fifteen consecutive calendar days with respect to casino, gaming, racing,
lottery or wagering operations at MGM National Harbor or any Gaming Facility
accounting for ten percent or more of the Total Assets or consolidated gross
revenues of the Borrower and Restricted Subsidiaries; or

 

125

 

--------------------------------------------------------------------------------

 

(l)any Collateral Document after delivery thereof shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected First
Priority Lien on the Collateral purported to be covered thereby with respect to
any material portion of the Collateral; or 

(m)a Change of Control occurs;

(n)(i) the failure to obtain any Gaming Approval, Liquor License or Material
Permit necessary for the ownership, use or operation of any Gaming Facility or
MGM National Harbor if such approvals or licenses are necessary and material to
the construction or operation of MGM National Harbor in accordance with the
Plans and Specifications and to the extent the failure to obtain or maintain
such Gaming Approval, Liquor License or Material Permit makes it not feasible to
construct or operate MGM National Harbor in all material respects or achieve the
Opening Date prior to the Scheduled Opening Date or (ii) any Gaming Approval,
Liquor License or Material Permit or any material provision thereof shall be
suspended, revoked, cancelled, terminated or materially and adversely modified
or failed to be renewed or to be in full force and effect, if any such failure,
violation, breach, suspension, revocation, cancellation, termination,
modification or non-renewal, individually or in the aggregate, is necessary and
material to the construction or operation of MGM National Harbor in accordance
with the Plans and Specifications and to the extent the failure to obtain or
maintain such Gaming Approval, Liquor License or Material Permit makes it not
feasible to construct or operate MGM National Harbor or achieve the Opening Date
prior to the Scheduled Opening Date; or

(o)the Opening Date has not occurred on or prior to the Scheduled Opening Date.

9.02Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to an amount equal to 103% of such Outstanding Amount or otherwise
in an amount and/or in a manner reasonably acceptable to the applicable L/C
Issuer); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

 

126

 

--------------------------------------------------------------------------------

 

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Notwithstanding the foregoing, Lenders will forbear the exercise of any remedies
under the Loan Documents related to an Event of Default solely relating to the
construction of MGM National Harbor which can be cured or mooted by the
fulfillment of the Completion Obligations so long as MGM Resorts is diligently
performing the Completion Obligations or causing the diligent performance of the
same in accordance with the terms and provisions of the Loan Documents and the
Plans and Specifications.

9.03Application of Funds.  After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent and the Collateral Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent and
amounts payable under Article III) payable to the Administrative Agent and the
Collateral Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section;

 

127

 

--------------------------------------------------------------------------------

 

Fifth, to the Collateral Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates as if a “Lender” party hereto.

Article X
AGENCY

10.01Appointment and Authority.  

(a)Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent and the Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Lenders and the L/C Issuers, and no Borrower shall have any rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent or the Collateral Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent

 

128

 

--------------------------------------------------------------------------------

 

pursuant to Section 10.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. 

10.02Rights as a Lender.  The Person serving as the Administrative Agent and the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent and the Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent and
the Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and the Collateral
Agent hereunder and without any duty to account therefor to the Lenders.

10.03Exculpatory Provisions.  The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent and the Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent and the Collateral Agent to liability or that is contrary
to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity;

(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
and the Collateral Agent shall believe in good

 

129

 

--------------------------------------------------------------------------------

 

faith shall be necessary, under the circumstances as provided in Sections 10.01
and 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent and the Collateral Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent or the Collateral
Agent by the Borrower, a Lender or an L/C Issuer;  

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Collateral Agent; and

(f)shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders.  Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any ‎Disqualified Lender.

It is expressly understood and agreed that no Agent is under any duty to
supervise or to inspect the work of construction, and that any such inspection
by or on behalf of any Agent is for the sole purpose of protecting the interests
of the Administrative Agent and the Collateral Agent and the Lenders with
respect to the Mortgaged Real Property.  Failure to inspect the work or any part
thereof shall not constitute a waiver of any Agent's rights
hereunder.  Inspection not followed by notice of Default shall not constitute a
waiver of any Default then existing; nor shall it constitute an acknowledgment
that there has been or will be compliance with the Plans and Specifications or
applicable legal requirements or that the construction is free from defective
materials or workmanship.  

The receipt, review or acceptance of the Plans and Specifications, the
Construction Contracts, subcontracts, bonds and other Material Agreements
(including Administrative Agent’s acceptance of any modifications thereof and
any Person providing work, labor or services pursuant thereto) by the
Administrative Agent shall not be deemed in any respect a representation or
warranty, express or implied, that MGM National Harbor will be structurally
sound, have a value of any particular magnitude or otherwise satisfy a
particular standard, and no such party shall have any duty to inform Borrower of
such party’s assessment of any such construction document.

10.04Reliance by Administrative Agent and the Collateral Agent.  The
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for

 

130

 

--------------------------------------------------------------------------------

 

relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
and the Collateral Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. 

10.05Delegation of Duties.  The Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent.  The
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and the Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Collateral Agent. The Administrative Agent and the Collateral Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent or the Collateral Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06Resignation of Administrative Agent, Collateral Agent or L/C Issuer.  

(a)The Administrative Agent and the Collateral Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuers and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor; provided that, if no Event of Default shall have
occurred and be continuing, then the successor agent shall be subject to the
consent of the Borrower (which consent of the Borrower shall not be unreasonably
withheld or delayed if such successor is a commercial bank organized under the
laws of the United States of America or any political subdivision thereof which
has combined capital and reserves in excess of $5,000,000,000).  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and Collateral Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent and Collateral Agent may (but shall not
be obligated to) on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent and Collateral Agent

 

131

 

--------------------------------------------------------------------------------

 

meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. 

(b)If the Person serving as the Administrative Agent and the Collateral Agent is
a Defaulting Lender pursuant to clause (c) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as the Administrative
Agent and the Collateral Agent and, in consultation with the Borrower, appoint a
successor; provided that, if no Event of Default shall have occurred and be
continuing, then the successor agent shall be subject to the consent of the
Borrower (which consent of the Borrower shall not be unreasonably withheld or
delayed if such successor is a commercial bank organized under the laws of the
United States of America or any political subdivision thereof which has combined
capital and reserves in excess of $5,000,000,000).  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by, or in the name of, the Collateral Agent on behalf of the
Lenders or any L/C Issuer under any of the Loan Documents, the retiring or
removed Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent and Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above in this
Section 10.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent and Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) or removed Administrative Agent and
Collateral Agent (other than as provided in Section 3.01(h) and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent and Collateral Agent as of the Resignation Effective Date
or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 10.06).  The fees
payable by the Borrower to a successor Administrative Agent and Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s and Collateral Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any

 

132

 

--------------------------------------------------------------------------------

 

of them while the retiring or removed Administrative Agent and Collateral Agent
was acting as Administrative Agent and Collateral Agent. 

(d)Any resignation by Bank of America as Administrative Agent and Collateral
Agent pursuant to this Section 10.06 shall also constitute its resignation as an
L/C Issuer.  If Bank of America or any other L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). Upon the appointment by the Borrower of a successor L/C Issuer
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) and acceptance by such successor of such appointment, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of such retiring L/C Issuer, (ii) such retiring
L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to such retiring L/C Issuer to effectively assume the
obligations of such retiring L/C Issuer with respect to such Letters of Credit.

10.07Non-Reliance on Administrative Agent and Collateral Agent, Other Lenders
and Arrangers.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent and Collateral
Agent, any other Lender, any Arranger or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and each
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent and Collateral Agent , any other Lender, any
Arranger or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers are parties to this Agreement, any of the other Loan
Documents (other than the Engagement Letter, to which certain Joint Lead
Arrangers are party) and none of the Arrangers, the Co-Syndication Agents or the
Co-Documentation Agents has any powers, duties or responsibilities under this
Agreement, any of the other Loan Documents in its capacity as such, except, in
each case, in its capacity, as applicable, as the Administrative Agent and
Collateral Agent, a Lender or an L/C Issuer hereunder.

10.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise

 

133

 

--------------------------------------------------------------------------------

 

and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03, 2.08 and 11.04) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and

(c)any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
and Collateral Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent and Collateral Agent to vote in
respect of the claim of any Lender or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid

 

134

 

--------------------------------------------------------------------------------

 

(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be canceled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

10.10Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Collateral Agent:

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon satisfaction of the Termination
Conditions, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document to a Person that is
not a Loan Party, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or Restricted Subsidiary as a result of a
transaction permitted hereunder;

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary that is a Material Subsidiary except any
Immaterial Subsidiary described in Section 6.08(iii);

(d)to release any Guarantor, other than any Person that is a Material
Subsidiary, from its obligations under the Guaranty if such Person is a
guarantor of any Material Indebtedness of the Borrower or the Restricted
Subsidiaries, at such time as its guaranty of such Material Indebtedness and any
other Material Indebtedness is released;

(e)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.03(i) or Section 8.04(c);

 

135

 

--------------------------------------------------------------------------------

 

(f)to execute and deliver customary subordination, non-disturbance and
attornment agreements to tenants and licensees on Mortgaged Real Property; and 

(g)to release any Mortgaged Real Property (and any related Collateral) to the
extent that such Mortgaged Real Property is the subject of an Investment of the
type described in Section 8.06(n) (it being understood that the Borrower shall
have the right, in its reasonable judgment, to make lot line adjustments in
parcels and subdivide parcels with respect to the released Mortgaged Real
Property to the extent necessary in order to effectuate the transactions
contemplated in this clause (g), so long as the applicable Grantor retains the
legal parcel).

The Collateral Agent hereby agrees to use its commercially reasonable efforts to
take any of the foregoing actions requested by the Borrower to facilitate any
transaction permitted hereunder within ten (10) Business Days following request
by the Borrower (or such shorter period of time as Collateral Agent may agree to
in its reasonable discretion), in a form reasonably requested by the Borrower.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Documents, the Administrative Agent and the Collateral Agent are irrevocably
authorized by each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuers to, if
requested by any Borrower Party or MGM Resorts, take all actions necessary to
facilitate the purchase by the Borrower or any other Loan Party of the MGM
National Harbor Hotel and Casino Ground Lease or underlying Real Property,
including, without limitation, the termination and release of any Mortgage or
release of any Mortgaged Real Property reasonably necessary or advisable to
accomplish such purchase; provided that concurrently with such release, a
Mortgage on such MGM National Harbor Hotel and Casino Ground Lease or underlying
Real Property is concurrently entered into.

In each case as specified in this Section 10.10, the Collateral Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

10.11Secured Cash Management Agreements and Secured Hedge Agreements.  Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article X to the
contrary, the Collateral Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting

 

136

 

--------------------------------------------------------------------------------

 

documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. 

10.12Withholding Tax.  To the extent required by any applicable Laws (as
determined in good faith by the Administrative Agent and the Collateral Agent),
the Administrative Agent and the Collateral Agent may withhold from any payment
to any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent and the
Collateral Agent against, and shall make payable in respect thereof within 10
days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent and the Collateral Agent) incurred by
or asserted against the Administrative Agent and the Collateral Agent by the IRS
or any other Governmental Authority as a result of the failure of the
Administrative Agent and the Collateral Agent to properly withhold Tax from
amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent and the Collateral
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective).  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent or the
Collateral Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes the Administrative Agent and the Collateral Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent or
the Collateral Agent under this Section 10.12; provided, however, that prior to
an Event of Default, the Administrative Agent shall not have any right of set
off with respect to amounts held in the Agent Accounts.  The agreements in this
Section 10.12 shall survive the resignation and/or replacement of the
Administrative Agent and the Collateral Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 10.12,
include any L/C Issuer.

Article XI
MISCELLANEOUS

11.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(other than with respect to any amendment or waiver contemplated in clause (a)
below), the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent and/or the Collateral Agent and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01 or Section 4.02 without the
written consent of each Lender; provided, that, with respect to any Revolving
Borrowing or Term A Borrowing after the Closing Date, any condition set forth in
Section 4.02 may be waived with the written consent of each Revolving Lender or
each Term A Lender, as applicable;

 

137

 

--------------------------------------------------------------------------------

 

(b)change any provision of this Section 11.01 without the written consent of
each Lender directly and adversely affected thereby; 

(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of any such
Lender directly and adversely affected thereby;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to a Lender under any Loan Document without the written consent of
any such Lender directly and adversely affected thereby;

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly and adversely affected thereby; provided, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(f)change (A) Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby; (B) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.04(b) or Section 2.05(b), respectively, in any manner that materially
and adversely affects the Lenders under a Facility without the written consent
of (i) if such Facility is a Term A Facility, the Required Term A Lenders of
each affected Class and (ii) if such Facility is the Revolving Facility, the
Required Revolving Lenders; (C) the definition of “Class” in a manner that would
alter the pro rata borrowing and repayment of Revolving Loans or the pro rata
termination of Revolving Commitments without the written consent of the Required
Revolving Lenders; (D) Section 2.01(b) or clause (x) of the definition of
“Availability Period” without the written consent of the Required Revolving
Lenders; or (E) Section 2.13(b) or (c) in any manner that could reasonably be
expected to disproportionately and adversely affect the Revolving Lenders
relative to the other affected Lenders without the written consent of the
Required Revolving Lenders;

(g)change (i) the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(g)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders” or “Required Term A Lenders” without
the written consent of each Lender under the applicable Facility;

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; and

 

138

 

--------------------------------------------------------------------------------

 

(i)release all or substantially all of the value of the Guaranty or, prior to
the Final Completion Date, the MGM Resorts Completion Guarantee, in each case
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone,
and shall be made promptly upon the request of the Borrower); 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
or the Collateral Agent under this Agreement or any other Loan Document;
(iii) the Engagement Letter and the Agency Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto, (iv) the Administrative Agent and the Collateral Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent and the Collateral Agent), so
long as such amendment, modification or supplement does not adversely affect the
rights of any Lender (or any L/C Issuer, if applicable) or the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent and the Collateral Agent shall not have received, within
five Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (v) the Collateral Agent and the Borrower shall be permitted to
amend any provision of any Collateral Document to better implement the
intentions of this Agreement and the other Loan Documents and to add
Collateral.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of such Lender may not be increased or extended and the
principal amount of any Loan of such Lender may not be decreased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02Notices; Effectiveness; Electronic Communications.  

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by

 

139

 

--------------------------------------------------------------------------------

 

hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: 

(i)if to the Borrower, the Administrative Agent, the Collateral Agent or any L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE

 

140

 

--------------------------------------------------------------------------------

 

ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, the Collateral Agent
or any of their respective Related Parties (collectively, the “Agent Parties”)
have any liability to the Borrower, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s or the Collateral Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, that in no
event shall any Agent Party have any liability to the Borrower, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages). 

(d)Change of Address, Etc.  The Borrower, the Administrative Agent, the
Collateral Agent and any L/C Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Collateral Agent and any L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, Collateral Agent, L/C Issuer and Lenders.
The Administrative Agent, the Collateral Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices and Letter of Credit Applications) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the Collateral Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance

 

141

 

--------------------------------------------------------------------------------

 

by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.  

11.03Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent or the Collateral Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and/or the Collateral Agent in accordance with Section 9.02
for the benefit of all the Lenders and the L/C Issuers; provided, that the
foregoing shall not prohibit (a) the Administrative Agent and the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent and Collateral
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as any L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent and the Collateral Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses.  The Borrower agrees (a) if the Closing Date occurs, to
pay or reimburse all reasonable and documented in reasonable detail
out-of-pocket expenses incurred on or after the Closing Date by the
Administrative Agent and the Collateral Agent and their respective Affiliates in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel, and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole (which may be a single local
counsel acting in multiple material jurisdictions), and (b) to pay or reimburse
the Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer for
all reasonable and

 

142

 

--------------------------------------------------------------------------------

 

documented in reasonable detail out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative Agent
and the Collateral Agent, any Lender and any L/C Issuer taken as a whole (and,
if reasonably necessary, one local counsel in any relevant material jurisdiction
(which may be a single local counsel acting in multiple material jurisdictions)
and, solely in the event of a conflict of interest between the Administrative
Agent, the Collateral Agent, any Lender or any L/C Issuer, where the Person or
Persons affected by such conflict of interest inform the Borrower in writing of
such conflict of interest, one additional counsel in each relevant material
jurisdiction to each group of affected Persons similarly situated taken as a
whole)).  The agreements in this Section 11.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 11.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
reasonable discretion. 

(b)Indemnification by Borrower.  The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof), each Lender, each L/C Issuer, each Arranger, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any other Loan Party
arising out of, in connection with, or as a result of (but limited, in the case
of legal fees and expenses, to the Attorney Costs of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, a special counsel for
all Indemnitees taken as a whole in each subject matter area that is material to
the interests of such Indemnitees, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of such Indemnitees (which may be a single local counsel acting in multiple
material jurisdictions), and solely in the case of a conflict of interest
between Indemnitees (where the Indemnitee affected by such conflict of interest
informs the Borrower in writing of such conflict of interest), one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof), the Collateral Agent (and any sub-agent thereof) and
their respective Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned, leased or operated by the
Borrower or any of its

 

143

 

--------------------------------------------------------------------------------

 

Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that a court of competent jurisdiction
determines in a final-non-appealable judgment that any such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence
or willful misconduct of such Indemnitee or of any Related Indemnified Person of
such Indemnitee, (y) a material breach of any obligations of such Indemnitee
under any Loan Document by such Indemnitee or (z) any dispute solely among
Indemnitees or of any Related Indemnified Person of such Indemnitee other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), Lender, L/C Issuer or Arranger under the Facility and other
than any claims arising out of any act or omission of the Borrower or any of its
Affiliates.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, except to the extent resulting from the willful misconduct or gross
negligence of such Indemnitee or any Related Indemnified Person (as determined
by a final and non-appealable judgment of a court of competent jurisdiction),
nor shall any Indemnitee or any Loan Party have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party).  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 11.04(b) (after the
determination of a court of competent jurisdiction, if required pursuant to the
terms of this Section 11.04(b)) shall be paid within twenty Business Days after
written demand therefor.  The agreements in this Section 11.04(b) shall survive
the resignation of the Administrative Agent, the Collateral Agent, the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.  This Section 11.04(b) shall not apply to Taxes, other than Taxes
that represent losses, claims, damages, etc. arising from a non-tax claim. 

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), such L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or

 

144

 

--------------------------------------------------------------------------------

 

indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Collateral
Agent (or any sub-agent thereof) or such L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.11(d). 

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section 11.04 shall be payable not
later than twenty Business Days after demand therefor.

(f)Survival.  The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent
and the Collateral Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Collateral Agent any L/C
Issuer or any Lender, or the Administrative Agent, the Collateral Agent, any L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, such L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each L/C
Issuer severally agrees to pay to the Administrative Agent and the Collateral
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent or the Collateral Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and each L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

145

 

--------------------------------------------------------------------------------

 

11.06Successors and Assigns.   

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(l), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(n) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement and the other Loan
Documents, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (k) of this
Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, each L/C
Issuer, each Lender and each Arranger) any legal or equitable right, remedy or
claim under or by reason of this Agreement or the other Loan Documents.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of any Term A Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible

 

146

 

--------------------------------------------------------------------------------

 

Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met. 

(c)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (c) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(d)Required Consents.  No consent shall be required for any assignment except to
the extent required by clause (b)(i)(B) of this Section 11.06 and, in addition:

(i)with respect to the Revolving Facility and any unfunded Term A Commitment,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(ii)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term A Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term A Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

(iii)the consent of any L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more of its Letters of
Credit (whether or not then outstanding).

(e)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(f)No Assignment to Loan Parties.  No such assignment shall be made to any
Sponsor Entity or Loan Party or affiliate thereof.

(g)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(h)No Assignment to Non-Qualified Financial Institutions.  No such assignment
shall be made to any entity that is not a Financial Institution.

 

147

 

--------------------------------------------------------------------------------

 

(i)No Assignment to a Competitor or Disqualified Lender.  Unless otherwise
agreed to by the Borrower in its sole discretion, no such assignment shall be
made to (x) a Competitor, (y) any banks, financial institutions, other
institutional lenders and other Persons as specified by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Platform) prior to the Closing Date (or as updated by the Borrower in writing
after the Closing Date with respect to banks, financial institutions, other
institutional lenders and other Persons who are Affiliates of Competitors (other
than bona fide debt funds)) or (z) any Affiliate of the foregoing (other than
any bona fide debt fund) to the extent clearly identifiable on the basis of such
Affiliate’s name, (collectively, the “Disqualified Lenders”). The Administrative
Agent shall have the right, and the Borrower hereby expressly authorizes the
Administrative Agent, to (A) post the list of Disqualified Lenders provided by
the Borrower and any updates thereto from time to time (collectively, the “DQ
List”) on the Platform, including that portion of the Platform that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same. 

(j)Assignments from Defaulting Lenders.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and Administrative
Agent, the applicable pro rata portion of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, L/C
Issuer and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata portion of all Loans and
participations in Letters of Credit.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (k) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender

 

148

 

--------------------------------------------------------------------------------

 

of rights or obligations under this Agreement that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(l) and, for the avoidance of doubt, such sale shall not be
effective until it is recorded in the applicable Participant Register pursuant
to Section 11.06(m).

(k)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender (with respect to (i) any
entry relating to such Lender’s Loans, and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans)), at
any reasonable time and from time to time upon reasonable prior notice.

(l)Participations.  Subject to the requirements of clause (e) of this
Section 11.06, any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Financial
Institution (other than a natural Person, a Defaulting Lender, a Disqualified
Lender or any Loan Party or any Sponsor Entity; provided that, notwithstanding
anything to the contrary contained herein, participations may be sold to
Disqualified Lenders unless the DQ List has been posted to the Platform) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that affects such Participant.  All parties hereto acknowledge and agree that
the Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Lender shall have become a Participant
hereunder.  Subject to clause (n) of this Section 11.06, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations of such Sections,
including Section 3.01(e) (it being understood that the documentation required
under Section 3.01(e) shall be delivered to the participating Lender), and
Section 11.13) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b).  To the extent permitted by
law, each

 

149

 

--------------------------------------------------------------------------------

 

Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant shall be subject to Section 2.12 as
though it were a Lender.  For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation. 

(m)Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), maintain a register on which it enters
the name and address of each participant and the principal amounts of (and
stated interest on) each participant’s interest in Loans made hereunder (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other Obligations under any
Loan Document) to any Person except to the extent such disclosure is necessary
to establish that any such Commitment, Loan, Letter of Credit or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, and the Lenders shall
treat each Person whose name is recorded in the Participant Register as the
Participant for all purposes of this Agreement, notwithstanding notice to the
contrary.  No sale or other transfer of any participation or other beneficial
ownership interest in any Loan shall be effective until such sale or transfer is
recorded in the applicable Participant Register and, prior to such recordation,
all amounts owing to the selling Lender with respect to any Loan shall remain
owing to the selling Lender.  For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(n)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that the Participant’s right to a
greater payment results from a Change in Law that occurs after the Participant
acquires the applicable participation.

(o)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(p)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may, subject to the
requirements of clause (q) of this Section 11.06, grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such

 

150

 

--------------------------------------------------------------------------------

 

payment to the Administrative Agent as is required under
Section 2.11(b)(ii).  Except as provided below in this Section 11.06(p), each
party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(I) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC. Each SPC shall be entitled to the benefits
of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to the same
extent as if it were a Lender. 

(q)[Reserved]

(r)Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), such L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer.  In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, that no failure by the Borrower to appoint any such
successor shall affect the resignation of such L/C Issuer; provided, further,
that no Lender shall be required to serve as an L/C Issuer unless such Lender
consents in its sole discretion.  If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (ii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit.

 

151

 

--------------------------------------------------------------------------------

 

11.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.13 or (ii) any actual or
prospective counterparty (or its advisors) to any swap, derivative or similar
transaction under which payments are to be made by reference to the Borrower
and  its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or their Restricted Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, the Collateral Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (j) to any credit
insurance provider relating to the Borrower and its obligations.  Nothing herein
shall permit the disclosure of confidential Information regarding the Loan
Parties or their Affiliates to any Disqualified Lender except to the extent
required, directly or indirectly, by Law or compulsory legal process or any
regulatory authority. 

For purposes of this Section 11.07, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by
any Loan Party or any Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 11.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuers acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures

 

152

 

--------------------------------------------------------------------------------

 

regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

In addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions.

11.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent and Required Lenders, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Collateral Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or

 

153

 

--------------------------------------------------------------------------------

 

unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder. 

11.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Collateral Agent or any L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Collateral Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Collateral
Agent and the applicable L/C Issuer, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

11.13Replacement of Lenders.  If (a) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) any Lender is a Defaulting Lender, (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 11.01, the consent of
Required Lenders shall have been obtained but the consent of one or more of such

 

154

 

--------------------------------------------------------------------------------

 

other Lenders whose consent is required shall not have been obtained, any such
Lender (a “Non-Consenting Lender”), (d) any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto or
(e) if any Lender is subject to a Disqualification or is not a Financial
Institution, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing right to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: 

(i)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(ii)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iii)such assignment does not conflict with applicable Laws; and

(iv)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Notwithstanding the foregoing, each Lender agrees that if the
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.06.  In the event that
a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice (a “Non-Compliant
Lender”), each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 11.06 on behalf of such Non-Compliant
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to
Section 11.06.  Any removal of Bank of America or its successor as a Defaulting
Lender pursuant to this Section 11.13 shall also constitute the removal of Bank
of America or its successor as the Administrative Agent pursuant to
Section 10.06.

 

155

 

--------------------------------------------------------------------------------

 

11.14Governing Law; Jurisdiction; Etc.   

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES,

 

156

 

--------------------------------------------------------------------------------

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. 

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Collateral Agent are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent and the
Collateral Agent, on the other hand, (B) the arranging and other services
regarding this Agreement provided by the Arrangers are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Arrangers, on the
other hand, (C) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (D) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Collateral Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
Parties, their Affiliates or any other Person and (B) neither the Administrative
Agent, the Collateral Agent nor any Arranger nor any Lender has any obligation
to the Borrower Parties or their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower Parties and their Affiliates, and neither the Administrative
Agent, the Collateral Agent nor any Arranger nor any Lender has

 

157

 

--------------------------------------------------------------------------------

 

any obligation under the Loan Documents to disclose any of such interests to the
Borrower Parties or their Affiliates.  To the fullest extent permitted by Law,
the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and each Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 

11.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications hereof, or other Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19Keepwell.  The Borrower, at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Section 11.19 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Borrower under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. The Borrower intends this Section to
constitute, and this Section shall be deemed to constitute,

 

158

 

--------------------------------------------------------------------------------

 

a guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act. 

11.20Gaming Law.

(a)This Agreement and the other Loan Documents are subject to applicable Gaming
Laws and laws involving the sale, distribution and possession of alcoholic
beverages, including, without limitation, beer, wine and liquor (the “Liquor
Laws”).  Without limiting the foregoing, each of the Administrative Agent, the
Collateral Agent, the Lenders and participants acknowledges that (i) it is
subject to being required by the relevant Gaming Authorities or Liquor
Authorities, in the discretion of each of them, to be licensed or found suitable
or to file or provide other information, and (ii) all rights, remedies and
powers under this Agreement and the other Loan Documents, including with respect
to the entry into and ownership and operation of the Gaming Facilities, and the
possession or control of gaming equipment, alcoholic beverages, Gaming Approval
or Liquor License, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Laws and Liquor Laws
and only to the extent that required approvals (including prior approvals) are
obtained from the requisite Gaming Authorities or Liquor Authorities, as
applicable.

(b)Each Creditor Party agrees to cooperate with the Gaming Authority or Liquor
Authority (or, in each case, to be subject to Section 11.13) in connection with
the provisions of such documents or other information as may be requested by
such Gaming Authority or Liquor Authority relating to any Borrower Party or to
the Loan Documents.

(c)Notwithstanding anything to the contrary herein, the pledge of any Equity
Interests of any Loan Party that is licensed by or registered with the Maryland
Lottery and Gaming Control Commission is not effective until such pledge has
been approved by the Maryland Lottery and Gaming Control Commission.  Each Loan
Party for which this Section 11.20(c) applies shall, at its own expense,
promptly apply for and thereafter diligently pursue the requisite approval by
the Maryland Lottery and Gaming Control Commission.

(d)Notwithstanding anything to the contrary herein, neither this Agreement nor
any of the other Loan Documents: (i) create any property right in the video
lottery operation license awarded and/or issued to Borrower and/or any other
license awarded and/or issued under MD Code, State Government, §9-1A-01 et seq.;
(ii) accrue any monetary value to the privilege of participation in video
lottery; or (iii) transfer any license issued under MD Code, State Government,
§9-1A-01 et seq., including, for the avoidance of doubt, the video lottery
operation license awarded and/or issued to Borrower.  Notwithstanding anything
to the contrary in this Agreement or any of the other Loan Documents, the
participation in video lottery operations shall be conditioned solely on the
continuing individual qualifications of the Person who seeks the privilege.

11.21ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

159

 

--------------------------------------------------------------------------------

 

11.22Acknowledgement and Consent to Bail-In of EEA Financial Institutions.  

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution that is
a Lender or an L/C Issuer arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Article XII
deed of trust

12.01SNDA and Estoppel.

Beneficiary further agrees to execute and deliver a Non-Disturbance and
Attornment Agreement in a commercially reasonable form (an “SNDA”) with respect
to any Conforming Space Lease at the recommendation of Trustor.  Beneficiary
shall use commercially reasonable efforts to provide such SNDA not later than
twenty (20) Business Days after written request from Trustor.

12.02Required Notices.

Trustor shall notify Beneficiary promptly of the occurrence of any of the
following and shall promptly provide Beneficiary a copy of the notice or
documents referred to: (i) receipt of notice from any Governmental Authority
relating to all or any material part of the Trust Estate if such notice relates
to a default or act, omission or circumstance which constitutes a Default under
this Agreement; or (ii)  the entry of any judgment, decree or order materially
affecting all or substantially all of the Trust Estate which involves the
potential liability of Trustor or its Affiliates in an amount in excess of
$2,500,000 (other than for personal injury actions and related property damage
suits which are covered by insurance), as well as any others that materially
affect all or

 

160

 

--------------------------------------------------------------------------------

 

substantially all of the Trust Estate, subject to the deductible amounts
permitted under this Agreement (if any).

12.03Representations, Warranties and Covenants.  Trustor represents and warrants
to the Beneficiary that (a) the MGM National Harbor Hotel and Casino Ground
Lease is unmodified and in full force and effect, (b) all rent and other charges
therein have been paid to the extent they are payable to the date hereof, (c)
Trustor enjoys the quiet and peaceful possession of the property demised
thereby, (d) Trustor is not in default under any of the terms thereof and there
are no circumstances which, with the passage of time or the giving of notice or
both, would constitute an event of default thereunder, and (e) Lessor is not in
default under any of the terms or provisions thereof on the part of Lessor to be
observed or performed (but this statement is made for the benefit of and may
only be relied upon by the Beneficiary and Secured Parties). Trustor shall
promptly pay, when due and payable, the rent and other charges payable pursuant
to the MGM National Harbor Hotel and Casino Ground Lease, and will timely
perform and observe all of the other terms, covenants and conditions required to
be performed and observed by Trustor as lessee under the MGM National Harbor
Hotel and Casino Ground Lease.  Trustor shall notify Beneficiary in writing of
any material default by Trustor in the performance or observance of any terms,
covenants or conditions on the part of Trustor to be performed or observed under
the MGM National Harbor Hotel and Casino Ground Lease within ten (10) days after
Trustor knows of such default.  Trustor shall, promptly following the receipt
thereof, deliver a copy of any notice of default given to Trustor by the Lessor
pursuant to the MGM National Harbor Hotel and Casino Ground Lease and promptly
notify Beneficiary in writing of any material default by the Lessor in the
performance or observance of any of the terms, covenants or conditions on the
part of the Lessor to be performed or observed thereunder.   Unless required
under the terms of the MGM National Harbor Hotel and Casino Ground Lease, except
as set forth in this Agreement, Trustor shall not, without the prior written
consent of Beneficiary (such consent not to be unreasonably withheld or delayed)
(i) terminate, or surrender the MGM National Harbor Hotel and Casino Ground
Lease, or (ii) enter into any modification of the MGM National Harbor Hotel and
Casino Ground Lease which materially impairs the practical realization of the
security interests granted by the Deed of Trust, and any such attempted
termination, modification or surrender without Beneficiary’s written consent
shall be void.  Trustor shall, within thirty (30) days after written request
from Beneficiary and to the extent provided for under the MGM National Harbor
Hotel and Casino Ground Lease, use commercially reasonable efforts to obtain
from the Lessor and deliver Beneficiary a certificate setting forth the name of
the tenant thereunder and stating that the MGM National Harbor Hotel and Casino
Ground Lease  is in full force and effect, is unmodified or, if the MGM National
Harbor Hotel and Casino Ground Lease has been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereof has been served on Trustor, stating that to the best of
Lessor’s knowledge, no default or event which with notice or lapse of time (or
both) would become a default is existing under the MGM National Harbor Hotel and
Casino Ground Lease, stating the date to which rent has been paid, and
specifying the nature of any defaults, if any, and containing such other
statements and representations as may be reasonably requested by Beneficiary.

 

161

 

--------------------------------------------------------------------------------

 

12.04Lot Line Adjustment.  

In connection with the application by Lessor and the Trustor under the Deed of
Trust to Prince George’s County for a lot line adjustment, Beneficiary agrees
that, to the extent necessary to facilitate finalization of the Approved Lot
Line Adjustment, Beneficiary will, at no cost to itself or the Lenders and
provided that reasonably acceptable title insurance endorsements will be
concurrently issued in favor of Beneficiary, execute such maps, plats, records
of survey, amendments to deed of trust and the like, each in form and substance
reasonably acceptable to Beneficiary, as are necessary to give effect to the
Approved Lot Line Adjustment, and in addition, provided the same are in form and
substance reasonably acceptable to Beneficiary, will consent to Trustor’s
execution of such maps, plats, records of survey, lease amendments and
memorandum of lease amendments as is necessary to reflect the revised legal
description for the Land. A copy of the revised map of the Land and the revised
legal description have been delivered by the Trustor (such lot line adjustment,
the “Approved Lot Line Adjustment”).

 

 

162

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Borrower:

 

MGM NATIONAL HARBOR LLC

 

By:

 

/s/ Daniel J. D’Arrigo

Name:

 

Daniel J. D’Arrigo

Title:

 

Treasurer

 

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

bank of america, n.a., as

Administrative Agent and Collateral Agent

 

By:

 

/s/ DeWayne D. Rosse

Name:

 

DeWayne D. Rosse

Title:

 

Vice President

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 


bank of america, n.a.,

 

as a Revolving Lender, Term A Lender and an L/C Issuer

 

By:

 

/s/ Brian D. Corum

Name:

 

Brian D. Corum

Title:

 

Managing Director

 

 

[National Harbor – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 



FIFTH THIRD BANK, AN OHIO CORPORATION,

individually as a Revolving Lender and Term A Lender

 

By:

 

/s/ Andy Tessema

Name:

 

Andy Tessema

Title:

 

Vice President

 

 

 

[National Harbor – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



BNP PARIBAS,

individually as a Revolving Lender and Term A Lender

 

By:

 

/s/ James McHale

Name:

 

James McHale

Title:

 

Managing Director

 

 

 

By:

 

/s/ Duane Helkowski

Name:

 

Duane Helkowski

Title:

 

Managing Director

 

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

individually as a Revolving Lender and Term A Lender

 

By:

 

/s/ Dominique Fournier

Name:

 

Dominique Fournier

Title:

 

Managing Director

 

 

 

By:

 

/s/ Hayden Arnoux

Name:

 

Hayden Arnoux

Title:

 

Director

 

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 



SUMITOMO MITSUI BANKING CORPORATION,

individually as a Revolving Lender and Term A Lender

 

By:

 

/s/ William G. Karl

Name:

 

William G. Karl

Title:

 

Executive Officer

 

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 



SUNTRUST BANK,

individually as a Revolving Lender and Term A Lender

 

By:

 

/s/ J. Haynes Gentry III

Name:

 

J. Haynes Gentry III

Title:

 

Director

 

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC,

individually as a Term A Lender

 

By:

 

/s/ Craig J. Malloy

Name:

 

Craig J. Malloy

Title:

 

Director

 

 

 

[National Harbor – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

Schedule 1.01: Mortgaged Real Property

 

Legal Description – MGM National Harbor, LLC

ALL THAT CERTAIN tract, piece or parcel of land, lying and being situate in the
Oxon Hill (12th) Election District, Prince George's County, Maryland, and more
particularly described as follows:

PARCEL FOUR - A, containing 1,004,646 square feet or 23.0635 acres, more or
less, as shown on dedication plat prepared by SOLTESZ, entitled "PLAT TWO,
PARCEL FOUR – A, NATIONAL HARBOR - BELTWAY PARCEL, Oxon Hill (12th) Election
District, Prince George's County, Maryland", dated November, 2015 and recorded
November 20, 2015 among the land records of Prince George's County, Maryland in
Plat Book SJH 243 at Plat No. 61.

AND BEING the same land conveyed to National Harbor Grand LLC, a Maryland
limited liability company, by the following deeds:  a) Deed of No Consideration
from National Harbor Beltway L.C., a Virginia limited liability company, to
National Harbor Grand LLC, a Maryland limited liability company, dated December
22, 2014 and recorded January 20, 2015 among the land records of Prince George's
County, Maryland in Liber 36636 at folio 100;  b) Quitclaim Deed from National
Harbor Beltway L.C. to National Harbor Grand LLC, a Maryland limited liability
company, dated August 12, 2015 and recorded August 20, 2015, in Liber 37346 at
folio 430, among the land records of Prince George's County, Maryland, and  c)
Quitclaim Deed from National Harbor Beltway L.C., a Virginia limited liability
company, to National Harbor Grand LLC, a Maryland limited liability company,
dated November 20, 2015 and recorded November 24, 2015, in Liber 37612 at folio
622, among the land records of Prince George's County, Maryland, conveying title
to the four (4) areas vacated by M-NCPPC by Petition for Minor Vacation, Number
V-15004, approved November 11, 2015.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01: Lenders and Commitments

 

Lender

Term A Commitment

Applicable Percentage

Bank of America, N.A.

$80,000,000.00

18.82%

Fifth Third Bank

$80,000,000.00

18.82%

BNP Paribas

$80,000,000.00

18.82%

Credit Agricole Corporate and Investment Bank

$60,000,000.00

14.12%

Sumitomo Mitsui Bank Corporation

$60,000,000.00

14.12%

SunTrust Bank

$40,000,000.00

9.41%

Barclays Bank PLC

$25,000,000.00

5.88%

Total

$425,000,000.00

100.00%

 

Lender

Revolving Commitment

Applicable Percentage

Bank of America, N.A.

$20,000,000.00

20.00%

Fifth Third Bank

$20,000,000.00

20.00%

BNP Paribas

$20,000,000.00

20.00%

Credit Agricole Corporate and Investment Bank

$15,000,000.00

15.00%

Sumitomo Mitsui Bank Corporation

$15,000,000.00

15.00%

SunTrust Bank

$10,000,000.00

10.00%

Total

$100,000,000.00

100.00%

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.04: Subsidiaries

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.06: Litigation

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.12: Post-Closing Items

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 8.08: MGM Resorts Agreements

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11.02: Notice Addresses

Borrower:

MGM National Harbor, LLC
c/o MGM Resorts International
3950 Las Vegas Boulevard South
Las Vegas, NV 89119
Attention: Corporate Legal

Administrative Agent for Notices other than Borrowing Requests, Conversion
Notices or Continuation Notices:

Bank of America, N.A.
Mail Code: TX1-492-14-19
901 Main Street 14th Floor
Dallas, Texas 75202
Attention: DeWayne D. Rosse
Telephone: 214.209.0529
Facsimile: 214.672.8623
Electronic Mail: DeWayne.Rosse@BAML.com

Administrative Agent for Borrowing Requests, Conversion Notices or Continuation
Notices:

Bank of America, N.A.

Mail Code: TX1-492-14-11

901 Main Street 14th Floor

Dallas, Texas 75202

Attention: Diana R. Lopez

Telephone: 972.338.3774

Facsimile: 214.290.8384

Electronic Mail: Diana.R.Lopez@BAML.com

Collateral Agent:

Bank of America, N.A.
Mail Code: TX1-492-14-19
901 Main Street 14th Floor
Dallas, Texas 75202
Attention: DeWayne D. Rosse
Telephone: 214.209.0529
Facsimile: 214.672.8623
Electronic Mail: DeWayne.Rosse@BAML.com

 

 

 

 

--------------------------------------------------------------------------------

 

L/C Issuer:

Bank of America, N.A.
Mail Code: TX1-492-64-01
901 Main Street 64th Floor
Dallas, Texas 75202
Attention: Diane Dycus
Telephone: 214.209.0935
Facsimile: 214.290.9468
Electronic Mail: Diane.Dycus@BAML.com

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: __________, ____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, entered into as of January 28, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among MGM National Harbor, LLC, a Nevada limited liability
company (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent and Collateral Agent and as an L/C Issuer.

The undersigned hereby requests (select one):

A Borrowing of [Revolving][Term A][Incremental Term] Loans

A conversion or continuation of [Revolving][Term A][Incremental Term] Loans

 

1.

On __________________ (a Business Day).

2.

In the amount of $________________

3.

Comprised of________________

 

 

[Type of Loan requested]

4.

For Eurodollar Rate Loans:  with an Interest Period of [____ months].

 

[After giving effect to any Initial Term A Borrowing, (i) the Total Term A
Outstandings shall not exceed the total Initial Term A Commitments, and (ii) the
aggregate Outstanding Amount of the Initial Term A Loans of any Lender shall not
exceed such Term A Lender’s Initial Term A Commitment.]1

[After giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Revolving
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Lender’s Revolving Commitment.]2


 

1

Include this sentence in the case of a Term A Borrowing.

2

Include this sentence in the case of a Revolving Borrowing.

 

A-1

--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.

 

MGM NATIONAL HARBOR, LLC

 

By:

 

 

Name:

 

Title:

 

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF IN-BALANCE TEST CERTIFICATE

This In-Balance Test Certificate (“Certificate”) is delivered to Bank of
America, N.A., as Administrative Agent pursuant to Section 4.01(a)(xiv)  and
4.02(g) of the Credit Agreement, dated as of January 28, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among MGM NATIONAL HARBOR, LLC, a Nevada limited liability
company (“Borrower”), each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.

Capitalized terms used in this Certificate and all Attachments hereto but not
otherwise defined herein or therein shall have the meanings assigned to such
terms in the Credit Agreement.

1.I am a duly elected, qualified and acting Responsible Officer of the Borrower.

2.I have reviewed and am familiar with the contents of this Certificate and am
executing this Certificate solely in my capacity as a Responsible Officer of the
Borrower.

3.Attached hereto as Attachment 1.I are the In-Balance Projections prepared for
the In-Balance Test for MGM National Harbor.

4.The In-Balance Projections are based on assumptions believed by the Borrower
to be reasonable at the time made as to all matters material to the estimates
set forth herein.

5.Attached hereto as Attachment 1.II are the calculations of the Available Funds
and the aggregate Remaining Costs for MGM National Harbor as of the date set
forth thereto showing compliance with the In-Balance Test.

IN WITNESS WHEREOF, I execute this Certificate this ________ day
of ________ 20___.

 

 

[Signature page follows]

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

MGM NATIONAL HARBOR, LLC,

a Nevada limited liability company

 

By:

 

 

Name:

 

Title:

 

 




 

B-2

--------------------------------------------------------------------------------

Attachment 1

The information described herein is as of ________, 20____ (the “Certification
Date”), and pertains to the period from ______, 20______ to ____________,
20______.

I.IN-BALANCE PROJECTIONS

 

A.

In-Balance Projections means, with respect to the In-Balance Test, good faith
projections of the Available Funds and the aggregate Remaining Costs for MGM
National Harbor from the first day of the calendar month in which the In-Balance
Test is being made through the Scheduled Completion Date.

 

 

Projection for Quarter
Ending
[     ]

Projection for Quarter
Ending
[     ]

Projection for Quarter
Ending
[     ]

[add more
columns
as
appropriate]

Projection
for Quarter
Ending at
the Scheduled
Completion
Date

Available Funds

 

 

 

 

 

Remaining Costs

 

 

 

 

 

 




 

B-3

--------------------------------------------------------------------------------

II.IN-BALANCE TEST

 

A.Available Funds as of the Certification Date3

 

 

 

1.  Amounts on deposit in the Company Equity Contribution Account, the Term Loan
A Proceeds Account, the Operating Account and the Revolving Loan Proceeds
Account, collectively, as of the Certification Date:

 

$

 

2.  Anticipated Investment Income as of the Certification Date:

 

$

 

3.  Aggregate undrawn Term A Commitments and Revolving Commitments to the extent
available to be drawn pursuant to the Credit Agreement:

 

$

 

4.  The lesser of:

 

 

 

(i)  MGM Resorts’ capacity to make investments in the Borrower under the
agreements governing its outstanding Indebtedness, and:

 

$

 

(ii)  Sum of MGM Resorts’ unrestricted cash on hand (excluding cage cash) and
unused availability under the revolving lines of credit:

 

$

 

5.  Net Available Proceeds attributable to any Casualty Event not otherwise
required to be applied to prepay the Term Loan A Loans pursuant to
Section 2.04(b)(iii) of the Credit Agreement:

 

$

 

6.  Aggregate amount of Available Funds
(aggregate amount of Available Funds
described in A1 through A5):

 

$

 

B.Remaining Costs as of the Certification Date

 

 

 

1.  As of the Certification Date, the amount of Project Costs the Borrower
reasonably expects to be expended by the Loan Parties after the Certification
Date to complete the tasks set forth in the Project Budget:

 

$

 

C.Aggregate amount of Available Funds (amount in A6) minus amount of Remaining
Costs (amount in B1)

 

$

 

MGM National Harbor is In-Balance (if amount in C is > 0 or equal to 0)

MGM National Harbor is not In-Balance (if amount in C is < 0)

 

 

 

 

 

 

 

3

Calculated after giving effect to any Credit Extension.

 

B-4

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF TERM A NOTE

___________, ___

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term A Loan from time to time made by the Lender to the Borrower under the
Credit Agreement, dated as of January 28, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent and as an L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty, if any, and is secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term A
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  The Borrower is liable for the Obligations
represented by this Term A Loan, subject to the limitations expressly set forth
in the Agreement.  The Term A Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Term A Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A Note.




 

C-1-1

--------------------------------------------------------------------------------

 

THIS TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

Borrower:

MGM NATIONAL HARBOR, LLC

 

By:

 

 

Name:

 

Title:

 

 




 

C-1-2

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of
Loan Made

Amount of
Loan Made

End of
Interest
Period

Amount of
Principal or
Interest Paid
This Date

Outstanding
Principal
Balance This Date

Notation
Made By

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

 

 

 

C-1-3

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF REVOLVING NOTE

___________, ___

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
______________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Loan from time to time made by the Lender to the Borrower under
the Credit Agreement, dated as of January 28, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent and as an L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Revolving Note is
also entitled to the benefits of the Guaranty, if any, and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Revolving Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

The Borrower, for itself, and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.




 

C-2-1

--------------------------------------------------------------------------------

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN

ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Borrower:

MGM NATIONAL HARBOR, LLC

 

By:

 

 

Name:

 

Title:

 

 




 

C-2-2

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of
Loan Made

Amount of
Loan Made

End of
Interest
Period

Amount of
Principal or
Interest Paid
This Date

Outstanding
Principal
Balance This Date

Notation
Made By

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

 

 

 

C-2-3

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  ___________, ____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 28, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among MGM National Harbor, LLC, a Nevada limited liability
company (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent and Collateral Agent and as an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________ of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.The Borrower has delivered the year-end audited financial statements required
by Section 7.01(b) of the Agreement for the Fiscal Year ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.The Borrower has delivered the unaudited financial statements required by
Section 7.01(a) of the Agreement for the Fiscal Quarter ended as of the above
date.  Such consolidated financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in conformity with GAAP consistently applied, as at such date and
for such period (except for the absence of certain footnotes and other
informational disclosures customarily omitted from interim financial
statements).

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries during the accounting period covered by
such financial statements.

3.A review of the activities of the Borrower and its Restricted Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Loan Parties
performed and observed all their Obligations under the Loan Documents, and

 

D-1

--------------------------------------------------------------------------------

 

[select one:]

[to the best knowledge of the undersigned, as of the date hereof, no Default has
occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
4

[Use following paragraph 6 for fiscal year-end financial statements]

5.[A summary of outstanding mechanics Liens as evidenced by lien searches
[consistent with those provided on the Closing Date] is set forth on Schedule 2
attached.]5




 

4

Delivery to commence for the Fiscal Quarter ending on the Initial Calculation
Date.

5

Not required after the Final Completion Date.

 

D-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________, ____.

 

MGM NATIONAL HARBOR, LLC

 

By:

 

 

Name:

 

Title:

 




 

D-3

--------------------------------------------------------------------------------

 

For the Fiscal Quarter/Fiscal Year ended ___________, ____ (“Statement Date”)

SCHEDULE 1
to the Compliance Certificate

I.

Section 8.11 Maximum Consolidated Total Leverage Ratio

 

 

A.        Total Funded Indebtedness of the Borrower and the Restricted
Subsidiaries as of the Statement Date:

$______

 

B.        EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period:6

$______

 

F.        Consolidated Total Leverage Ratio (Ratio of I.A to I.B):

_______

 

G.        Maximum Consolidated Total Leverage Ratio:

_______

II.

Section 8.12 Minimum Consolidated Interest Coverage Ratio

 

 

A.        EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period: 7

$______

 

B.        Consolidated Interest Charges for the most recently ended Test Period:

$______

 

C.        Consolidated Interest Coverage Ratio (Ratio of II.A to II.B):

_______

 

D.        Minimum Consolidated Interest Coverage Ratio:

2.00 to 1.00

III.

Available Amount

 

 

A.        $25,000,000

$25,000,000

 

B.        The cumulative amount of Excess Cash Flow for each Fiscal Year of the
Borrower commencing with the Fiscal Year ending December 31, 2017:

$______

 

6

EBITDA shall be calculated with respect to the applicable Test Period as
follows: with respect to each calculation made at any time after the time when
one full Fiscal Quarter shall have elapsed after the Opening Date but prior to
the time when four full Fiscal Quarters shall have elapsed after the Opening
Date, EBITDA shall be equal to (1) for the first full Fiscal Quarter after the
Opening Date, (i) the actual EBITDA for such Fiscal Quarter, multiplied by (ii)
four; (2) for the second full Fiscal Quarter after the Opening Date, (i) the
actual EBITDA for the preceding two Fiscal Quarters ending on the last day of
the applicable Fiscal Quarter, multiplied by (ii) two; and (3) for the third
full Fiscal Quarter after the Opening Date, (i) the actual EBITDA for the
preceding three Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter, multiplied by (ii) 1.33.

7

EBITDA shall be calculated with respect to the applicable Test Period as
follows: with respect to each calculation made at any time after the time when
one full Fiscal Quarter shall have elapsed after the Opening Date but prior to
the time when four full Fiscal Quarters shall have elapsed after the Opening
Date, EBITDA shall be equal to (1) for the first full Fiscal Quarter after the
Opening Date, (i) the actual EBITDA for such Fiscal Quarter, multiplied by (ii)
four; (2) for the second full Fiscal Quarter after the Opening Date, (i) the
actual EBITDA for the preceding two Fiscal Quarters ending on the last day of
the applicable Fiscal Quarter, multiplied by (ii) two; and (3) for the third
full Fiscal Quarter after the Opening Date, (i) the actual EBITDA for the
preceding three Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter, multiplied by (ii) 1.33.

 

D-4

--------------------------------------------------------------------------------

 

 

C.        The portion of Excess Cash Flow that has been (or is required to be or
to have been) used to prepay the Loans in accordance with Section 2.04(b)(iv) of
the Agreement:

$______

 

D.        The amount of cash dividends, distributions and returns of
capital  and other payments (excluding any expense reimbursements,
indemnification payments, Matching Equity Contributions and payments or
contributions made pursuant to the MGM Resorts Completion Guarantee) actually
received in cash by the Borrower or any Restricted Subsidiary after the Closing
Date and prior to such date of determination from any Person which is not a
Restricted Subsidiary:

$______

 

E.        The net cash proceeds of any issuance by the Borrower of common Equity
Interests or preferred Qualified Equity Interests after the Closing Date and
prior to such date of determination:

$______

 

F.        Any Declined Proceeds:

$______

 

G.        Proceeds from any Permitted Asset Sale not otherwise required to be
applied to prepay the Term A Loans pursuant to Section 2.04(b) of the Agreement:

$______

 

H.        Available Amount used to make Investments pursuant to Section 8.06(j)
of the Agreement on or prior to the Statement Date:

$______

 

I.        Available Amount used to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(d) of the Agreement on or prior to the
Statement Date:

$______

 

J.        Available Amount used to make any Restricted Payment pursuant to
Section 8.07(f) of the Agreement on or prior to the Statement Date:

$______

 

K.        Available Amount as of the Statement Date (III.A + III.B – III.C +
III.D + III.E + III.F + III.G – III.H – III.I – III.J):

$______

IV.

Excess Cash Flow8

 

 

A.        The EBITDA of the Borrower and the Restricted Subsidiaries for such
Fiscal Year:

$______

 

B.        Interest Charges and transaction-related fees actually paid in cash by
the Borrower and its Subsidiaries (net of interest income received during such
Fiscal Year) for such Fiscal Year:

$______

 

C.        Scheduled principal repayments to the extent actually made, of Total
Funded Indebtedness (including the Term A Loans) (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) for such Fiscal Year:

$______

 

8

Calculated for any Fiscal Year of the Borrower ending on or after December 31,
2017

 

D-5

--------------------------------------------------------------------------------

 

 

D.        All Federal, state, local and foreign taxes on or measured by income
of the Borrower and its Subsidiaries actually paid in cash by the Borrower and
its Subsidiaries (net of any tax rebates or credits received in cash by the
Borrower or any of its Subsidiaries during such fiscal year) for such Fiscal
Year:

$______

 

E.        any Permitted Tax Distributions made by Borrower during such Fiscal
Year:

$______

 

F.        Capital Expenditures made by Borrower and its Subsidiaries during such
Fiscal Year (other than (x) Capital Expenditures financed with the proceeds of
long-term Indebtedness and (y) Capital Expenditures financed with the Net
Available Proceeds from any Asset Sale (removing the monetary threshold set
forth in the definition of “Asset Sale” in the Agreement)):

$______

 

G.        Any fees, expenses or charges related to litigation in connection with
the construction of MGM National Harbor during such Fiscal Year:

$______

 

H.     The amount of any Restricted Payments made pursuant to Section 8.07(i) of
the Agreement and any fees, expenses or charges related thereto

$______

 

I.        Excess Cash Flow as of the Statement Date (IV.A - IV.B – IV.C - IV.D -
IV.E - IV.F - IV.G – IV.H):

$______

 

For the Fiscal Year ended ___________, ____

SCHEDULE 2

[Attached]

 

 

 

D-6

--------------------------------------------------------------------------------

 

EXHIBIT E-1

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See Attached]

 

 

 

E-1-1

--------------------------------------------------------------------------------

 

EXHIBIT E-2

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]10 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]11 hereunder are several and not
joint.]12  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

2.

Assignor[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

9

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

10

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

11

Select as appropriate.

12

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-2-1

--------------------------------------------------------------------------------

 

 

3.

Borrower:

MGM National Harbor, LLC, a Nevada limited liability company

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

5.

Credit Agreement:

Credit Agreement, dated as of January 28, 2016 among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Collateral Agent and as an L/C Issuer (as amended, restated, amended
and restated, supplemented or otherwise modified).

 

6.

Assigned Interest:

 

 

 

 

 

 

 

Assignor[s]13

Assignee[s]14

Facility
Assigned15

Aggregate Amount of Commitment/
Loans for all Lenders16

Amount of
Commitment
/Loans
Assigned

Percentage
Assigned of
Commitment/
Loans17

CUSIP
Number

_________

_________

_________

$______

$______

______%

______

_________

_________

_________

$______

$______

______%

______

_________

_________

_________

$______

$______

______%

______

 

[7.

Trade Date:

 

]18

 

Effective Date:  ___________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

13

List each Assignor, as appropriate.

14

List each Assignee, as appropriate.

15

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term A Commitment,” etc.).

16

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

17

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

18

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2-2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE
[NAME OF ASSIGNEE]

By:

 

 

Title:

 

[Consented to and Accepted:

BANK OF AMERICA, N.A., as

  Administrative Agent

By:

 

 

Title:

Consented to:

MGM NATIONAL HARBOR, LLC

 

By:

 

 

Title:]19




 

19

Include consents (including, without limitation, consent of any L/C Issuer) only
as required by Section 11.06 of the Credit Agreement.

 

E-2-3

--------------------------------------------------------------------------------

 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

MGM National Harbor, LLC
Credit Agreement

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(d), (f), (g),
(h) and (i) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(d) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

E-2-4

--------------------------------------------------------------------------------

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New
York. 

 

 

E-2-5

--------------------------------------------------------------------------------

 

EXHIBIT F-1

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 28, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM National Harbor, LLC (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Collateral Agent and as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing, and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

Date:

__________ __, 20[  ]

 

 

 

 

F-1-1

--------------------------------------------------------------------------------

 

EXHIBIT F-2

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 28, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM National Harbor, LLC (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Collateral Agent and as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

Date:

__________ __, 20[  ]

 

 

 

 

F-2-1

--------------------------------------------------------------------------------

 

EXHIBIT F-3

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 28, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM National Harbor, LLC (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Collateral Agent and as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (vi) no payments in connection with any Loan Document are
effectively connected with the undersigned’s or its direct or indirect
partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

Date:

__________ __, 20[  ]

 

 

 

 

F-3-1

--------------------------------------------------------------------------------

 

EXHIBIT F-4

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of January 28, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM National Harbor, LLC (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Collateral Agent and as an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (vi) no payments in connection with any Loan Document are
effectively connected with the undersigned’s or its direct or indirect
partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

Date:

__________ __, 20[  ]

 

 

 

 

F-4-1

--------------------------------------------------------------------------------

 

EXHIBIT G

Form of Opening Date Certificate

[___________], 201[__]

Bank of America, N.A., as Administrative Agent

Global Corporate and Commercial Banking Client Service

901 Main St.

Dallas, TX 75202

Mail Code: TX1-492-14-11

Attention: DeWayne Rosse, AVP, Agency Management Officer

Phone: (214) 209-0529

Fax: (214) 672-8623

Dewayne.Rosse@baml.com

 

 

 

Re:

Opening Date Certificate pursuant to Credit Agreement of MGM National Harbor,
LLC

 

Ladies and Gentlemen:

This Opening Date Certificate is delivered to you pursuant to clause (c) of the
definition of “Opening Date” in the Credit Agreement dated as of January 28,
2016 (the “Credit Agreement”) among MGM National Harbor, LLC, a Nevada limited
liability company (the “Borrower”), Bank of America, N.A., as Administrative
Agent and each lender from time to time party thereto.  Capitalized terms used
herein shall have the meanings assigned to such terms in the Credit
Agreement.  The Borrower hereby represents, warrants and certifies that the
Opening Date has occurred and as follows:

(a)All material permits and licenses necessary for opening and operation of MGM
National Harbor with the Minimum Opening Date Facilities have been issued and
are in full force and effect; and

(b)MGM National Harbor is open to the public and operating with the Minimum
Opening Date Facilities.

The Administrative Agent is entitled to rely on the foregoing certifications.

[SIGNATURE PAGE FOLLOWS]




 

G-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Opening Date Certificate
as of this [___] day of [______], 201[__].

MGM NATIONAL HARBOR, LLC,

a Nevada limited liability company

 

By:

 

 

Name:

 

Title:

 

 

 

 

G-2

--------------------------------------------------------------------------------

 

EXHIBIT H

Form of Completion of Construction Certificate

[_______], 201[__]

 

Bank of America, N.A., as Administrative Agent

Global Corporate and Commercial Banking Client Service

901 Main St.

Dallas, TX 75202

Mail Code: TX1-492-14-11

Attention: DeWayne Rosse, AVP, Agency Management Officer

Phone: (214) 209-0529

Fax: (214) 672-8623

Dewayne.Rosse@baml.com

 

 

Re:

Completion of Construction Certificate pursuant to Credit Agreement of MGM
National Harbor, LLC

 

Ladies and Gentlemen:

This certificate is delivered to you pursuant to the clause (b) of the
definition of “Final Completion Date” of the Credit Agreement dated as of
January 28, 2016 (the “Credit Agreement”) among MGM National Harbor, LLC, a
Nevada limited liability company (the “Borrower”), Bank of America, N.A., as
Administrative Agent and each lender from time to time party
thereto.  Capitalized terms used in this certificate that are otherwise not
defined shall have the meanings assigned to them in the Credit Agreement.  The
Borrower hereby represents, warrants and certifies as follows:

(a)The Opening Date has occurred;

(b)The final completion of construction of MGM National Harbor has occurred
substantially in accordance with the Final Plans and Specifications in effect;

(c)All mechanics Liens associated with MGM National Harbor in excess of $25
million shall have been discharged (provided that for purposes of this clause
(c), multiple Liens for the same work or services shall be considered a single
Lien) through the Construction Completion Date;

(d)The applicable title company has delivered to the Administrative Agent an
updated title search identifying all Liens of record through a date reasonably
acceptable to the Administrative Agent that is reasonably close to the Final
Completion Date confirming that there are no intervening Liens or encumbrances
which may then or thereafter take priority over the Lien of each Mortgage, other
than Permitted Encumbrances, Permitted Mechanics Liens and any other exceptions
to title that are reasonably acceptable to the Administrative Agent;

(e)Attached hereto as Exhibit 1 is the signed certificate of the General
Contractor; and

(f)No default or Event of Default under Section 9.01 (a), (b) or (i) has
occurred or is continuing.

 

H-1

--------------------------------------------------------------------------------

 

The Administrative Agent is entitled to rely on the foregoing certifications.

[SIGNATURE PAGE FOLLOWS]




 

H-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Completion of Construction
Certificate as of this [___] day of [_________], 201[__].

MGM National Harbor, LLC,

a Nevada Limited Liability Company

 

By:

 

 

Name:

 

Title:

 

 




 

H-3

--------------------------------------------------------------------------------

 

EXHIBIT 1
Certificate of General Contractor
Borrower’s Completion of Construction Certificate

[_______], 201[__]

MGM National Harbor, LLC

c/o MGM Resorts International

3940 Las Vegas Boulevard South

Las Vegas, NV  89119

Attention: Corporate Legal

 

 

Re:

Certificate of General Contractor pursuant to Credit Agreement of MGM National
Harbor, LLC

 

Ladies and Gentlemen:

This certificate is delivered to you pursuant to the clause (b) of the
definition of “Final Completion Date” of the Credit Agreement dated as of
January 28, 2016 (the “Credit Agreement”) among MGM National Harbor, LLC, a
Nevada limited liability company (the “Borrower”), Bank of America, N.A., as
Administrative Agent and each lender from time to time party
thereto.  Capitalized terms used in this certificate that are otherwise not
defined shall have the meanings assigned to them in the Credit
Agreement.  WHITING-TURNING CONTRACTING COMPANY (the “General Contractor”)
hereby certifies as follows:

(a) The final completion of construction of MGM National Harbor has occurred
substantially in accordance with the Final Plans and Specifications in effect.

[SIGNATURE PAGE FOLLOWS]




 

H-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of General
Contractor as of this [___] day of [_________], 201[__].

WHITING-TURNER CONTRACTING COMPANY

By:

 

 

Name:

 

Title:

 

 

 

 

H-5

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF GUARANTY


FORM OF GUARANTY

(MGM National Harbor, LLC Subsidiaries)

This Guaranty (together with any extensions, modifications, renewals,
restatements, reaffirmations, supplements or amendments hereof, including,
without limitation, any documents or agreements by which additional Guarantors
become party hereto, this “Guaranty”) dated as of [            ], 20[  ] is made
by each of the Persons listed on the signature pages hereto and each other
Person who may become a party hereto pursuant to Section 21 of this Guaranty
(each a “Guarantor” and collectively “Guarantors”), jointly and severally in
favor of the Beneficiary (as defined below), and is acknowledged by (i) Bank of
America, N.A., as Administrative Agent under the Credit Agreement (as defined
below), and (ii) Bank of America, N.A., as Collateral Agent (as defined below)
under the Credit Agreement (as defined below).  This Guaranty is made with
reference to the following facts:

RECITALS

A.Borrower, Administrative Agent and certain Lenders are party to that certain
Credit Agreement dated as of January 28, 2016 (as amended from time to time
prior to the date hereof, the “Credit Agreement”).

B.Pursuant to Section 6.08 of the Credit Agreement, (i) any Loan Party creating
or acquiring any Subsidiary that is a wholly owned Restricted Subsidiary (other
than an Immaterial Subsidiary or Excluded Subsidiary) after the Closing Date,
(ii) any Subsidiary that is a Restricted Subsidiary of a Loan Party ceasing to
be an Immaterial Subsidiary, (iii) any Immaterial Subsidiary providing a
guarantee of any Material Indebtedness and (iv) any Subsidiary that is an
Unrestricted Subsidiary becoming a wholly owned Restricted Subsidiary (other
than an Immaterial Subsidiary or Excluded Subsidiary) pursuant to Section 6.11
of the Credit Agreement, shall, subject to certain limitations set forth in the
Credit Agreement and to the extent it does not violate any Gaming Law, execute
and deliver a Guaranty.

C.Each Guarantor expects to realize direct and indirect benefits as the result
of the continued availability of the aforementioned credit facilities to
Borrower.

AGREEMENT

NOW, THEREFORE, in order to induce the Lenders to continue to extend the
aforementioned credit facilities, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Guarantors,
jointly and severally, hereby represent, warrant, covenant, agree and guarantee
as follows:

1.Definitions.  This Guaranty is the Guaranty referred to in the Credit
Agreement and is one of the Loan Documents.  Terms defined in the Credit
Agreement and not otherwise defined in this Guaranty shall have the meanings
given those terms in the Credit Agreement and such definitions are incorporated
herein as though set forth in full.  In addition, as used herein, the following
terms shall have the meanings respectively set forth after each:

I-1

--------------------------------------------------------------------------------

 

“Beneficiary” means Administrative Agent, the Lenders, the Hedge Banks and the
Cash Management Banks, and each of them, and any one or more of them and their
respective successors in interest.

“Credit Agreement” means that certain Credit Agreement dated as of January 28,
2016 among Borrower, the Lenders referred to therein, and Bank of America, N.A.,
as Administrative Agent and Collateral Agent, as at any time amended, modified,
supplemented, renewed or extended or successively refinanced.

“Collateral Agent” means Bank of America, N.A., when acting in its capacity as
Collateral Agent under the Credit Agreement, and any successor to Bank of
America, N.A. acting in such capacity.

“Guarantied Obligations” means (a) all Obligations of Borrower under the Credit
Agreement and other Loan Documents, whether for principal, interest, fees,
expenses or otherwise and (b) all Obligations of Guarantor existing under this
Guaranty; provided that the Guarantied Obligations shall exclude any Excluded
Swap Obligations.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2.Guaranty of Guarantied Obligations.  Each Guarantor hereby absolutely,
irrevocably and unconditionally guarantees and promises to pay and perform on
demand the Guarantied Obligations and each and every one of them, including all
amendments, modifications, supplements, renewals or extensions of any of them,
whether such amendments, modifications, supplements, renewals or extensions are
evidenced by new or additional instruments, documents or agreements or change
the rate of interest on any Guarantied Obligation or the security therefor, or
otherwise.  All rights, remedies, privileges and powers of Beneficiary shall be
exercised exclusively by Administrative Agent on behalf of the Beneficiary.

3.Nature of Guaranty.  This Guaranty is irrevocable and continuing in nature and
relates to any Guarantied Obligations now existing or hereafter arising.  This
Guaranty is a guaranty of prompt and punctual payment and performance and is not
merely a guaranty of collection and shall be operative and binding until the
Guarantied Obligations (other than any contingent indemnification obligations
for which no claim has been made) shall have been paid and performed in full,
the Credit Agreement and the other Loan Documents shall have been terminated and
no commitment to extend credit to Borrower remains outstanding under the Credit
Agreement.

4.Relationship to Other Agreements.  Nothing herein shall in any way modify or
limit the effect of terms or conditions set forth in any other document,
instrument or agreement executed by Guarantors or in connection with the
Guarantied Obligations, but each and every term and condition hereof shall be in
addition thereto.  All provisions contained in the Credit Agreement or any other
Loan Document that apply to Loan Documents generally are fully applicable to
this Guaranty and are incorporated herein by this reference.  Each Guarantor
hereby irrevocably appoints Borrower as its agent for the purpose of receiving
notices hereunder and under each of the other Loan Documents and agrees

 

I-2

--------------------------------------------------------------------------------

 

that such Guarantor shall be deemed to have conclusively received any such
notice when received by Borrower in accordance with Section 11.02 of the Credit
Agreement. 

5.Subordination of Indebtedness of Borrower to Guarantors to the Guarantied
Obligations.  Each Guarantor agrees that:

(a)Any indebtedness of Borrower now or hereafter owed to any Guarantor is hereby
subordinated to the Guarantied Obligations.

(b)If Beneficiary so requests, upon the occurrence and during the continuance of
any Event of Default, any such indebtedness of Borrower now or hereafter owed to
any Guarantor shall be collected, enforced and received by such Guarantor as
trustee for Beneficiary and shall be paid over to Beneficiary in kind on account
of the Guarantied Obligations, but without reducing or affecting in any manner
the obligations of such Guarantor under the other provisions of this Guaranty.

(c)Should any Guarantor fail to collect or enforce any such indebtedness of
Borrower now or hereafter owed to such Guarantor and pay the proceeds thereof to
Beneficiary in accordance with Section 5(b) hereof, Beneficiary as such
Guarantor’s attorney-in-fact may do such acts and sign such documents in such
Guarantor’s name as Beneficiary considers necessary or desirable to effect such
collection, enforcement and/or payment.

6.Statutes of Limitations and Other Laws.  Until the Guarantied Obligations
shall have been paid and performed in full (other than any contingent
indemnification obligations for which no claim has been made), the Credit
Agreement and the other Loan Documents shall have been terminated and no
commitment to extend credit to Borrower remains outstanding under the Credit
Agreement, all the rights, privileges, powers and remedies granted to
Beneficiary hereunder shall continue to exist and may be exercised by
Beneficiary at any time and from time to time irrespective of the fact that any
of the Guarantied Obligations may have become barred by any statute of
limitations.  Each Guarantor expressly waives the benefit of any and all
statutes of limitation, and any and all Laws providing for exemption of property
from execution or for evaluation and appraisal upon foreclosure, each to the
maximum extent permitted by applicable Laws.

7.Waivers and Consents.  Each Guarantor acknowledges that the obligations
undertaken herein involve the guaranty of obligations of Persons other than such
Guarantor and, in full recognition of that fact, consents and agrees that each
of Beneficiary and Collateral Agent, as applicable, may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) supplement, modify, amend, extend,
renew, accelerate or otherwise change the time for payment or the terms of the
Guarantied Obligations or any part thereof, including, without limitation, any
increase or decrease of the rate(s) of interest thereon; (b) supplement, modify,
amend or waive, or enter into or give any agreement, approval or consent with
respect to, the Guarantied Obligations or any part thereof, or any of the Loan
Documents to which such Guarantor is not a party or any additional security or
guaranties, or any, condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (c) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Guarantied Obligations or any part thereof; (d) accept partial payments
on the Guarantied Obligations; (e) receive and hold additional security or
guaranties for the Guarantied Obligations or any part thereof; (f) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Beneficiary or
Collateral Agent, as applicable, in its sole and absolute discretion may
determine; (g) release any Person from any personal liability with respect to
the Guarantied Obligations or any part thereof; (h) settle, release on terms
satisfactory to

 

I-3

--------------------------------------------------------------------------------

 

Beneficiary or Collateral Agent, as applicable, or by operation of applicable
Laws or otherwise liquidate or enforce any Guarantied Obligations and any
security or guaranty therefor in any manner, consent to the transfer of any
security and bid and purchase at any sale; and/or (i) consent to the merger,
change or any other restructuring or termination of the organizational existence
of Borrower, such Guarantor or any other Person, and correspondingly restructure
the Guarantied Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of such Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Guarantied Obligations. 

Upon the occurrence and during the continuance of any Event of Default,
Beneficiary may enforce this Guaranty, except to the extent prohibited by
applicable Law, independently as to any Guarantor and independently of any other
remedy or security Beneficiary or Collateral Agent, as applicable, at any time
may have or hold in connection with the Guarantied Obligations.  Each Guarantor
expressly waives any right to require Beneficiary or Collateral Agent to marshal
assets in favor of Borrower or any other Person, and agrees that each of
Beneficiary and Collateral Agent, as applicable, may proceed against Borrower or
any other Person, or upon or against any security or remedy, before proceeding
to enforce this Guaranty, in such order as Borrower or Collateral Agent, as
applicable, shall determine in its sole and absolute discretion.  Beneficiary
and Collateral Agent, as applicable, each may file a separate action or actions
against Borrower, each Guarantor or any other Loan Party without respect to
whether action is brought or prosecuted with respect to any security or against
any other Person, or whether any other Person is joined in any such action or
actions.  Each Guarantor agrees that each of Beneficiary, Collateral Agent, each
Guarantor, and Borrower and any Affiliates of Borrower may deal with each other
in connection with the Guarantied Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between any of them, in any
manner whatsoever, all without in any way altering or affecting this Guaranty or
any security for this Guaranty.  Beneficiary’s rights hereunder shall be
reinstated and revived, and the enforceability of this Guaranty shall continue,
with respect to any amount at any time paid on account of the Guarantied
Obligations which thereafter shall be required to be restored or returned by
Beneficiary upon the bankruptcy, insolvency or reorganization of Borrower or any
other Person, or otherwise, all as though such amount had not been paid.  The
rights of Beneficiary and Collateral Agent created or granted herein and the
enforceability of this Guaranty with respect to each Guarantor at all times
shall remain effective to guaranty the full amount of all the Guarantied
Obligations even though the Guarantied Obligations, or any part thereof, or any
security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrower or any other guarantor or surety and
whether or not Borrower shall have any personal liability with respect
thereto.  Except to the extent Guarantors are prohibited from waiving pursuant
to applicable Law, each Guarantor expressly waives any and all defenses now or
hereafter arising or asserted by reason of: (a) any disability or other defense
of Borrower with respect to the Guarantied Obligations; (b) the unenforceability
or invalidity of any security or guaranty for the Guarantied Obligations or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guarantied Obligations; (c) the cessation for any cause
whatsoever of the liability of Borrower (other than by reason of the full
payment and performance of all Guarantied Obligations, other than any contingent
indemnification obligations for which no claim has been made); (d) any failure
of Beneficiary or Collateral Agent to marshal assets in favor of Borrower or any
other Person; (e) any failure of Collateral Agent to give notice of sale or
other disposition of Collateral to any Guarantor or any other Person or any
defect in any notice that may be given in connection with any sale or
disposition of Collateral; (f) any failure of Collateral Agent to comply with
applicable Laws in connection with the sale or other disposition of any
Collateral or other security for any Guarantied Obligation, including without
limitation, any failure of Collateral Agent to conduct a commercially reasonable
sale or other disposition of any Collateral or other security for any Guarantied
Obligation; (g) any act or omission of Beneficiary, Collateral Agent or others
that directly or indirectly results in or aids the discharge or release of
Borrower or the Guarantied Obligations or any security or guaranty therefor by
operation of law or otherwise; (h) any Law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in

 

I-4

--------------------------------------------------------------------------------

 

proportion to the principal obligation; (i) any failure of Beneficiary or
Collateral Agent to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (j) the election by Beneficiary or
Collateral Agent, in any bankruptcy proceeding of any Person, of the application
or non-application of Section 1111(b)(2) of the United States Bankruptcy Code;
(k) any extension of credit or the grant of any Lien under Section 364 of the
United States Bankruptcy Code; (l) any use of cash collateral under Section 363
of the United States Bankruptcy Code; (m) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any Person; (n) the avoidance of any Lien in favor of Collateral Agent or
Beneficiary for any reason; (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Guarantied Obligations (or any interest
thereon) in or as a result of any such proceeding; (p) the benefits of any
provision of applicable “one-action” or similar statutes; or (q) any action
taken by Beneficiary or Collateral Agent that is authorized by this Section or
any other provision of any Loan Documents.  Each Guarantor expressly waives any
benefit of and any right to participate in any security now or hereafter held by
Beneficiary or Collateral Agent.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guarantied Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guarantied Obligations.

8.Condition of Borrower and its Subsidiaries.  Each Guarantor represents and
warrants to Beneficiary that each Guarantor has established adequate means of
obtaining from Borrower and Borrower’s Subsidiaries, on a continuing basis,
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of Borrower and Borrower’s Subsidiaries and
their Properties, and each Guarantor now is and hereafter will be completely
familiar with the businesses, operations and condition (financial and otherwise)
of Borrower and Borrower’s Subsidiaries and their Properties.  Each Guarantor
hereby expressly waives and relinquishes any duty on the part of Beneficiary or
Collateral Agent (should any such duty exist) to disclose to any Guarantor any
matter, fact or thing related to the businesses, operations or condition
(financial or otherwise) of Borrower or Borrower’s Subsidiaries and their
Properties, whether now known or hereafter known by Beneficiary during the life
of this Guaranty.  With respect to any of the Guarantied Obligations,
Beneficiary need not inquire into the powers of Borrower or any of Borrower’s
Subsidiaries or the officers or employees acting or purporting to act on their
behalf, and all Guarantied Obligations made or created in good faith reliance
upon the professed exercise of such powers shall be secured hereby.

9.Liens on Real Property; Additional Waivers.  Each Guarantor authorizes each of
Collateral Agent and Beneficiary, upon the occurrence of and during the
continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Guarantied Obligations of each Guarantor, the
enforceability of this Guaranty, or the validity or enforceability of any Liens
of Collateral Agent or Beneficiary on any Collateral, to foreclose any or all of
such deeds of trust or mortgages or other instruments by judicial or nonjudicial
sale, except to the extent prohibited by applicable Law.  Each Guarantor
expressly waives any defenses to the enforcement of this Guaranty and any rights
of Beneficiary or Collateral Agent created or granted hereby or to the recovery
by Beneficiary or Collateral Agent against Borrower, each Guarantor or any other
Person liable therefor of any deficiency after a judicial or nonjudicial
foreclosure or sale, even though such a foreclosure or sale may impair the
subrogation rights of each Guarantor or may preclude such Guarantor from
obtaining reimbursement or contribution from Borrower or any other Person.  Each
Guarantor expressly waives any defenses or benefits that may be derived from NRS
Section 40.451, et.  seq.  and judicial decisions relating thereto, any
comparable provisions of the Laws of any other jurisdiction and all other
suretyship defense it might otherwise have under applicable Law, except to the
extent Guarantors are prohibited from waiving such defenses or benefits pursuant
to applicable Law.  Each Guarantor expressly waives to the fullest extent

 

I-5

--------------------------------------------------------------------------------

 

permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties.  Each Guarantor expressly waives any right to receive
notice of any judicial or nonjudicial foreclosure or sale of any real property
or interest therein subject to any such deeds of trust or mortgages or other
instruments, except to the extent Guarantors are prohibited from waiving such
rights pursuant to applicable Law, and any Guarantor’s or any other Person’s
failure to receive any such notice shall not impair or affect each Guarantor’s
Obligations or the enforceability of this Guaranty or any rights of Beneficiary
or Collateral Agent created or granted hereby. 

10.Waiver of Rights of Subrogation.  Notwithstanding anything to the contrary
elsewhere contained herein (other than Section 15 below) or in any other Loan
Document to which any Guarantor is a party, until the Guarantied Obligations
have been paid and performed in full (other than contingent indemnification
obligations for which no claim has been made), the Credit Agreement and the
other Loan Documents shall have been terminated and no commitment to extend
credit to Borrower remains outstanding under the Credit Agreement, Guarantor
hereby expressly postpones with respect to Borrower and Borrower’s successors
and assigns (including any surety) and any other Person which is directly or
indirectly a creditor of Borrower or any surety for Borrower, any and all rights
at Law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker, and which any Guarantor may have or hereafter acquire against
Borrower or any other such Person in connection with or as a result of any
Guarantor’s execution, delivery and/or performance of this Guaranty or any other
Loan Document to which any Guarantor is a party.  Each Guarantor agrees that it
shall not have or assert any such rights against Borrower or Borrower’s
successors and assigns or any other Person (including any surety) which is
directly or indirectly a creditor of Borrower or any surety for Borrower, either
directly or as an attempted setoff to any action commenced against such
Guarantor by Borrower (as borrower or in any other capacity), Beneficiary or any
other such Person.  Each Guarantor hereby acknowledges and agrees that this
waiver is intended to benefit Borrower, Beneficiary and Collateral Agent and
shall not limit or otherwise affect any Guarantor’s liability hereunder, under
any other Loan Document to which any Guarantor is a party, or the enforceability
hereof or thereof.

11.Understandings With Respect to Waivers and Consents.  Each Guarantor warrants
and agrees that each of the waivers and consents set forth herein are made with
full knowledge of their significance and consequences, with the understanding
that events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which any Guarantor otherwise may have against
Borrower, Beneficiary or others, or against any Collateral, and that, under the
circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or Law.  Each Guarantor acknowledges that it has
either consulted with legal counsel regarding the effect of this Guaranty and
the waivers and consents set forth herein, or has made an informed decision not
to do so.  If this Guaranty or any of the waivers or consents herein are
determined to be unenforceable under or in violation of applicable Law, this
Guaranty and such waivers and consents shall be effective to the maximum extent
permitted by Law.

12.Representations and Warranties.  Each Guarantor hereby makes each and every
representation and warranty set forth in Article V of the Credit Agreement which
is applicable to such Guarantor as if set forth herein.  Without limiting the
foregoing, each Guarantor hereby represents and warrants that: (a) it is duly
organized and in good standing under the laws of the jurisdiction of its
organization and has full capacity and right to make and perform this Guaranty,
and all necessary authority has been obtained; (b) this Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms;
(c) the making and performance of this Guaranty does not and will not violate
the provisions of any applicable law, regulation or order, and does not and will
not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to

 

I-6

--------------------------------------------------------------------------------

 

which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect. 

13.Costs and Expenses.  Each Guarantor agrees to pay to Beneficiary all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Beneficiary in the enforcement or attempted
enforcement of this Guaranty, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment of any term or
provision hereof.  All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements (including the allocated cost of
legal counsel employed by Beneficiary), incurred or paid by Beneficiary in
exercising any right, privilege, power or remedy conferred by this Guaranty, or
in the enforcement or attempted enforcement thereof, shall be subject hereto and
shall become a part of the Guarantied Obligations and shall be paid to
Beneficiary by Guarantors, immediately upon demand, together with interest
thereon at the rate(s) provided for under the Credit Agreement.

14.Construction of this Guaranty.  This Guaranty is intended to give rise to
absolute and unconditional obligations on the part of each Guarantor; hence, in
any construction hereof, notwithstanding any provision of any Loan Document to
the contrary, this Guaranty shall be construed strictly in favor of Beneficiary
in order to accomplish its stated purpose.

15.Contribution Rights.  Each Guarantor agrees that as among itself and the
other Guarantors that each Guarantor shall have a right of contribution from
each other Guarantor; provided, however, that no Guarantor that is not an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder shall be required to make any contribution
hereunder to any other Guarantor with respect to any Excluded Swap Obligations;
and provided, further, that such right of contribution and any and all claims of
any Guarantor against any other Guarantor, any endorser or against any of their
property shall be junior and subordinate in right of payment to the prior final
payment in cash in full of all of the Guarantied Obligations (other than any
contingent indemnification obligations for which no claim has been made), and
the Guarantors shall not take any action to enforce such right of contribution,
and the Guarantors shall not accept any payment in respect of such right of
contribution, until the Guarantied Obligations shall have been paid and
performed in full (other than any contingent indemnification obligations for
which no claim has been made), the Credit Agreement and the other Loan Documents
shall have been terminated and no commitment to extend credit to Borrower
remains outstanding under the Credit Agreement.

The preceding paragraph is intended only to define the relative rights of the
Guarantors among themselves, and nothing set forth therein is intended to or
shall impair the obligations of any of the Guarantors to pay any amounts to
Beneficiary as and when the same shall become due and payable.

16.Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 16, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guarantied Obligations (other than any
contingent indemnification obligations for which no claim has been made) shall
have been paid and performed in full, the Credit Agreement and the other Loan
Documents shall have been terminated and no commitment to extend credit to
Borrower remains outstanding under the

 

I-7

--------------------------------------------------------------------------------

 

Credit Agreement.  Each Qualified ECP Guarantor intends this Section 16 to
constitute, and this Section 16 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 

17.Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL EACH
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, COLLATERAL
AGENT, ANY BENEFICIARY OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING
TO THIS GUARANTY OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY BENEFICIARY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT AND EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE TO IT AT THE
ADDRESS OF BORROWER DESCRIBED THEREIN.  NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

I-8

--------------------------------------------------------------------------------

 

18.Severability.  Wherever possible, each provision of this Guaranty will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty is prohibited by or invalid under such
law, such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.  Consistent with the foregoing, and
notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate any Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, such Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of such Affected Guarantor or Administrative Agent, any Lender or any
other Beneficiary, shall be liable under this Guaranty only for an amount equal
to the maximum amount of liability that could have been incurred under
applicable law by such Affected Guarantor under any guaranty of the Guarantied
Obligations (or any portion thereof) at the time of the execution and delivery
of this Guaranty (or, if such date is determined not to be the appropriate date
for determining the enforceability of such Affected Guarantor’s obligations
hereunder for fraudulent conveyance or transfer (or similar avoidance) purposes,
on the date determined to be so appropriate) without rendering such a
hypothetical guaranty voidable under applicable law relating to fraudulent
conveyance, fraudulent transfer, or any other grounds for avoidance (such
highest amount determined hereunder being such Affected Guarantor’s “Maximum
Guaranty Amount”), and not for any greater amount, as if the stated amount of
this Guaranty as to such Affected Guarantor had instead been the Maximum
Guaranty Amount.  This Section is intended solely to preserve the rights of
Administrative Agent, the Lenders and the other Beneficiaries under this
Guaranty to the maximum extent not subject to avoidance under applicable law,
and neither any Affected Guarantor nor any other person or entity shall have any
right or claim under this Section with respect to the limitation described in
this Guaranty, except to the extent necessary so that the obligations of any
Affected Guarantor under this Guaranty shall not be rendered voidable under
applicable law.  Without limiting the generality of the foregoing, the
determination of a Maximum Guaranty Amount for any Affected Guarantor pursuant
to the provisions of the second preceding sentence of this Section shall not in
any manner reduce or otherwise affect the obligations of any other Guarantor
(including any other Affected Guarantor) under the provisions of this Guaranty. 

19.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

20.Joinder.  Any Person may become a Guarantor under and become bound by the
terms and conditions of this Guaranty by executing and delivering to
Administrative Agent an Instrument of Joinder substantially in the form attached
hereto as Exhibit A accompanied by such documentation as Administrative Agent
may require to establish the due organization, valid existence and good standing
of such Person, its authority to execute, deliver and perform this Guaranty, and
the identity, authority and capacity of each Responsible Officer thereof
authorized to act on its behalf.  Upon delivery of such Instrument of Joinder to
and acceptance thereof by Administrative Agent, notice of which acceptance is
hereby waived by each Guarantor, each such additional Guarantor shall be as
fully a party hereto as if such Guarantor were an original signatory hereof.

 

I-9

--------------------------------------------------------------------------------

 

21.Counterparts.  This Guaranty may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same agreement. 

[The balance of this page is intentionally left blank]




 

I-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty by its duly
authorized officer as of the date first written above.

GUARANTORS:

[           ]

 

By:

MGM National Harbor, LLC,
a Nevada limited liability company,
its sole member

By:

 

 

Name:

 

Title:




 

I-11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has acknowledged this Guaranty by its duly
authorized officer as of the date first written above.

ADMINISTRATIVE AGENT
AND COLLATERAL AGENT:

BANK OF AMERICA, N.A.
a national banking association,
as Administrative Agent and Collateral Agent

By:

 

 

Name:

 

Title:




 

I-12

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
GUARANTY

INSTRUMENT OF JOINDER

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of               , ____,
by                 , a                           (“Joining Party”), and
delivered to Bank of America, N.A., as Administrative Agent (“Administrative
Agent”), pursuant to the Guaranty dated as of [          ], 20[  ] made by the
Persons listed on signature pages thereof and each other Guarantor later party
thereto, in favor of the Beneficiary (as defined therein) (as amended, extended,
renewed, supplemented or otherwise modified from time to time, the
“Guaranty”).  Terms used but not defined in this Joinder shall have the meanings
defined for those terms in the Guaranty.

RECITALS

(a)The Guaranty was made by the Guarantors in favor of the Beneficiary described
therein in connection with the Credit Agreement dated as of January 28, 2016 by
and among MGM National Harbor, LLC, a Nevada limited liability company
(“Borrower”), the lenders party thereto from time to time, and Bank of America,
N.A., as Administrative Agent and Collateral Agent (as the same may from time to
time be amended, extended, renewed, supplemented or otherwise modified, the
“Credit Agreement”).

(b)Joining Party is required pursuant to the Credit Agreement to become a
Guarantor under the terms and conditions of the Guaranty.

(c)Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW THEREFORE, Joining Party agrees as follows:

AGREEMENT

22.By this Joinder, Joining Party becomes a Guarantor under and pursuant to
Section 20 of the Guaranty.  Joining Party agrees that, upon its execution
hereof, it will become a Guarantor under the Guaranty with respect to all
Guarantied Obligations as further set forth therein, and will be bound by all
terms, conditions, and duties applicable to a Guarantor under the Guaranty.

23.The effective date of this Joinder is                 ,         .

[The balance of this page is intentionally left blank]




 

I-13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Party has executed this Joinder by its duly
authorized officer as of the date first written above.

[                  ], as Joining Party


a

By:

 

 

Name:

 

Title:

ACKNOWLEDGED:

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

By:

 

 

Name:

 

Title:

 

 

 

I-14